– We were all deeply shocked at the tragic news of the bomb attack on the Italian base in Nasiriya on 12 November 2003 and the death toll that now stands at 27 people: 19 Italians, 8 Iraqis and many wounded.
Those young men and women, dedicated , were enthusiastic and committed to their mission, which was to assure peace and relieve the suffering of the population in that war-torn region. 19 have now returned to their homeland in coffins shrouded with the Italian tricolour.
I have already expressed, on your behalf, our sympathy to the families of those victims, to the President of the Italian Republic, Mr Ciampi, to the Prime Minister, Mr Berlusconi, to the Defence Minister, Mr Martino, to the police and armed forces, and of course to the people of Italy. Our hearts also go out to those wounded in this attack, for their personal suffering and the tragic loss of their friends and colleagues.
On behalf of the European Parliament, I express our profound indignation and utter condemnation of this attack. Let us pay homage on this day of national mourning in Italy, to the bravery, courage and dedication of the Italian and soldiers who laid down their lives in Iraq for peace and freedom. I ask you to observe one minute's silence in their memory.
(1)
– The first item is the Commission statement on its legislative and work programme for 2004 and the Oral Question on Eurostat (PPE-DE: O-0067/2003 – B5-0415/2003).
. – Mr President, ladies and gentlemen, this is the last time during this legislature that I will address Parliament on the state of the Union. It is a solemn occasion in the work of our institutions, when, traditionally, we take stock of the situation and cast an eye together over the work the Commission plans to do in the coming year. I am sad to say that, this year, our hearts and minds are greatly troubled by the tragic events that have dominated the news in recent days. I am referring to the series of acts of violence that have sown terror and grief in Iraq and Turkey.
At this moment, your and my thoughts are with those mourning in Italy, to whom we extend the sympathy of all the people of Europe at the death of the 19 young men on a peace mission. Our thoughts are also with those mourning in Turkey and the Jewish communities, and with all those suffering throughout the world as a result of terrorist attacks. I know I can speak for the whole of the Commission when I express my deepest sympathy for all the women, men and children who have been affected by these tragedies.
Ladies and gentlemen, the problems we experience every day show us that, despite these difficult moments, the Union is in good health, notwithstanding the Eurosceptics and the unexpected critics. The situation is not easy because we are in a period of transition that is both delicate and complex, but a larger and stronger Union is within our reach.
We have come through two difficult years for the economy but the latest indicators suggest that we are leaving this negative period behind. There are widespread expectations that economic activity will pick up over the second half of this year and then speed up in 2004. The worst seems to be over: business and consumer confidence is rising and optimism is, at last, starting to grow among European operators.
Economies are also recovering in other regions of the world outside the Union. In the United States, monetary and fiscal stimuli and an increase in productivity are keeping growth rates high. However, there are some concerns about the deficit, which could grow further next year as a result of the tax cuts and the cost of the conflict in Iraq. In Japan, the prospects, at last, look good and the trend in the other Asian economies remains positive, with growth forecast at 6.7% for next year. There are also positive signs coming from the countries about to join the Union. In response to the general recovery in Europe and the prospect of enlargement, growth in these countries is expected to reach 3.8% next year. This is another sign that the political decisions taken to support the unification of the continent were right.
The recovery is still fragile, however, as I said, and we need to speed up implementation of the Lisbon agenda and continue our structural reforms. The European Initiative for Growth, on which the Commission has been working since the start of the year, has now taken shape. It provides for public and private investment to spark growth and employment. Bolstered by the support it received at the October European Council, our initial proposal has become a genuine road map with clearly-defined actions and deadlines for the elimination of the financial and, above all, regulatory and administrative obstacles that discourage investment. The Initiative also includes the quick-start list, which consists of a series of projects that are or will soon be ready for launching. We have worked closely with the European Investment Bank and identified 56 projects in the fields of transport networks, energy, telecommunications and research. When drawing up the list, we applied a number of very clear criteria. Firstly, they are projects at an advanced stage of development that can be launched immediately. Secondly, all these projects have a significant cross-border impact. Finally, we have selected projects that can have a multiplier effect on investment, particularly private investment, but which will have little environmental impact. We have also undertaken to promote highly innovative projects in the field of research and development.
As regards funding, total investment – public and private – will come to approximately EUR 10 billion a year between now and 2010. Private-sector involvement will vary from project to project. However, as an overall guideline, we expect 60% of the capital needed to fund the projects to come from the public sector and 40% from private investors. This means that about EUR 6 billion a year will come from the Union and national budgets. That is the equivalent of approximately 0.05% of the Union’s GDP, and you will agree that is a very cheap price to pay to give the European economy a beneficial kick-start, a price that is perfectly compatible with the Stability and Growth Pact.
What are the stages of this Initiative of ours? The first stage is the December European Council, which will need to approve it. Then the Member States will need to reform their administrations and regulations, which are often the real obstacle preventing these projects from being implemented. In particular, that will make it easier to involve the private sector. I therefore call on the Member States to coordinate their national and regional spending plans with the European Initiative to maximise the impact of the investments.
The legislative and work programme for the coming year coincides, ladies and gentlemen, with the major changes for the European Union. I will just remind you of the key dates for the institutions: on 1 May, 10 new Member States will officially join the Union, the elections will take place in June and the current Commission’s term of office will end on 31 October 2004.
The programme I am presenting to you today is intended to complete the achievement of the strategic objectives that this Commission set itself for its term of office. In view of the fact that next year will be a special year, it consists of only 73 new proposals; this may seem a lot but it is far fewer than in previous years. The proposals cover the political priorities that were discussed in depth in our structured dialogue with Parliament and the Council between March and June.
The main priority is to give shape to the future of the enlarged Union. It is based on two cornerstone objectives: ensuring the success of accession and preparing the political ground for the new Financial Perspective. As regards stability, we will need to develop a neighbourhood policy to create a ring of friends around the new borders of Europe. We must also complete the Tampere agenda by 1 May 2004 to complete the area of freedom, security and justice. With regard to the third priority – growth – we need to speed up our progress towards the Lisbon objectives.
From an operational point of view, the programme incorporates the objectives contained in the new interinstitutional agreement with a view to streamlining legislative activity. For example, we have brought our proposals into line with the Union’s annual and multiannual programming and we undertake to apply the integrated impact assessment process to all the most important initiatives. As regards stability and security, at the Thessaloniki Summit, we presented a series of proposals on justice and home affairs and laid the foundations for a new neighbourhood policy. The proposals presented on economic matters concentrated on the Lisbon strategy, on completion of the single market, on research and on trans-European networks. At this point, we should not forget the recently-adopted legislative framework for the chemical sector.
It has to be said, however, that the workload has been extremely heavy this year and the Commission has not been able to complete all the tasks it set itself. For this reason, the programme for 2004 includes some uncompleted initiatives.
I would like to express the appreciation of the whole College for the excellent cooperation of the European Parliament in the planning exercise. The structured dialogue has proved to be an excellent instrument but there is always room for improvement and that is necessary. Bearing in mind the deadlines that will affect both of our institutions next year, the Commission will work closely together with Parliament to improve our relationship. In particular, we propose replacing the current methods of dialogue with an exchange of views between the Conference of Presidents and Vice-President de Palacio in April; using the written procedure for the mid-term evaluation for the programme and, lastly, deferring the presentation of the programme for 2005 – which will be the responsibility of the next Commission – until the December 2004 part-session, which will allow us to coordinate our work. Lastly, we have conducted an initial evaluation of the internal reforms that have modernised our financial and personnel management.
The serious irregularities in past management of the Union’s statistical office, Eurostat, have given us much food for thought and led us to re-examine the situation, which has resulted in our proposing a plan of action that I would now like to outline to you. I am sorry this speech is so long, but this is an important section. On 25 September 2003, I gave my views on the Eurostat affair to a meeting of the Conference of Presidents. I gave my assessment of the facts, as revealed by the investigations conducted by OLAF and the extensive work done by the Commission departments. I did, however, accept that breakdowns in our communication system – between OLAF and the rest of the Commission, and between the Director-General of Eurostat and his Commissioner – had meant that the Commission was unable to take all the necessary precautionary measures earlier. I therefore promised to present you with an action plan to remedy them.
After that meeting, the internal auditor produced the final report and presented it to Cocobu. It does not contain anything new which might alter my analysis. In short, it is quite clear that the most serious events took place before 1999, that the reorganisation exercise started in 2000 and that Eurostat, Financial Control and other sources involved OLAF very swiftly on the main aspects of this affair. In any case, the Commission was only in a position to act as of May 2003 because of a number of communication breakdowns at various levels, which I have identified. We took decisive action; we could have moved more quickly, and that is why we are presenting to you an action plan. The plan is based on the fundamental principles of the reform, and the key points include the functional independence of OLAF, the new Financial Regulation, which came into force in January 2003, the new Staff Regulations, the provisions concerning rights and obligations and the codes of conduct. All these reforms have been introduced gradually.
As I stated on 25 September, it would be unfair to judge the reform, with its successes and its inadequacies, as if everything had been completely operational as early as 2000. Rather, the period 2000-2003 must be seen as a transitional period. However, this same Eurostat case is an illustration of just how necessary it was, particularly as regards matters such as mobility for sensitive posts, segregation of operational duties and control duties and the establishment of an internal auditor. It is therefore a question of building on what has been achieved by the reforms, which are already bearing fruit. We need to consolidate them, giving the political actors the means of shouldering their political responsibilities. I would also remind you that we have taken some tough measures this summer concerning Eurostat itself: the Director-General has been replaced; the Operational Director posts have been advertised both inside and outside the institution; a new Resources Director has been transferred; the organisation chart has been overhauled, etc.; lastly, a high degree of mobility has been applied to Unit Head posts.
In the same vein, I felt it was necessary, as a first step, to amend the code of conduct governing relations between the Commissioners and their departments, which dates from 1999. Although the general principles which formed the basis of the code in 1999 should be maintained, in particular the principle of non-interference in management, more emphasis should be placed on the Commissioners' political responsibility, which covers not only their own actions but also those of their departments. The revised code of conduct will therefore include a whole series of provisions improving the flow of information to Commissioners to ensure that they are in a position to exercise this responsibility properly, so that they can supervise their departments' work and give them general instructions, including instructions relating to financial management. The code will also lay down a specific procedure for formally referring matters to the Commissioner, so that the Director-General can immediately draw the Commissioner's attention to any fact or development that might involve the Commissioner’s political responsibility or that of the College as a whole.
Secondly, I would also like to respond to another question thrown up by the Eurostat affair. It actually seems that certain signals and pieces of information emerged in various parts of our institution concerning this affair well before May 2003. Taken in isolation, these signals were not such as to alert us to the gravity of the situation. Had they been centralised and analysed as a whole, we would not have had to wait for the first substantive information from OLAF before taking precautionary measures. I have therefore decided to introduce a new systemfor collecting and cross-checking all information relating to allegations of fraud, irregularities or wrongdoing, for analysing this information and for informing either the Commission or the Commissioner responsible, as appropriate, so that they can take any administrative, financial or other measures necessary, in particular to protect the financial interests of the Union. I have decided to take responsibility for the political supervision of this system myself, with the help of Mr Neil Kinnock and Mrs Michaele Schreyer. The preparatory work will be carried out at administrative level by a group of officials of the rank of Director-General, coordinated by the Secretary-General. This system will enable us, in particular, to provide better follow-up to information received from OLAF, IDOC and the IAS. Clearly, the idea is not to carry out additional investigations or to usurp the role of the policy-makers or administrators, who will continue to be responsible for keeping a close watch on management and responding appropriately to the information and investigation reports they receive. It will serve primarily as a watchdog and early warning system.
Thirdly,I have decided to improve the information channels between the central services and the operational departments, strengthening links, improving certain practices and following up some of the suggestions made in the internal auditor's report. These are essentially technical measures, but I believe they are very important for improving the flow of information and strengthening the systems of checks and balances. I described these measures to Cocobu earlier today.
To conclude this reflection on the Eurostat affair, I will now come to OLAF. Everyone acknowledges that the present situation is, in a number of respects, unsatisfactory. OLAF is a Commission department, but it conducts its investigations in total independence. It is in complete charge of the decisions it takes in the course of its operational activities. That is also as we intended. Nevertheless, the current legal framework remains vague on whether or not it must pass on information to the institutions or persons concerned by an investigation. This has proved damaging in the Eurostat case. I want to dispel all doubts with this analysis of OLAF: its Director-General, Mr Brunner, enjoys my full confidence. I am analysing the way the institution is organised, not criticising the work of the Director-General, who took the right action in this case.
The Commission is in the awkward situation of having to take political and legal responsibility for OLAF's work without actually having the means to exercise that responsibility, and it is also legally responsible for OLAF in any court actions that may be brought against it, for example claims for damages by individuals who feel their rights have been infringed. I had proposed to Parliament, in connection with the plans for a European Public Prosecutor, that OLAF be given full independence within a clear political framework. That is still my objective. Further work on making OLAF an entirely external body must remain on our agenda. However, in order to resolve the current operational problems swiftly, I would like to propose immediate steps which will entail amendments to the OLAF Regulation, the aim being to have them adopted by the present Parliament. We have to do something to give our successors a legal framework in which they can work with peace of mind. The need to strengthen the regulatory framework has also been expressed by the OLAF Supervisory Committee and in the work in progress in Cocobu, in particular in Mr Bösch's report. The Commission is taking this into account.
I would now like to lay before you the main aspects of the improvements we are planning. Firstly, strengthening OLAF's operational independence by refocusing its activities as appropriate, particularly with a view to enlargement. There might be a case here for reassigning to Commission departments certain horizontal tasks that are unrelated to investigations. Secondly, allowing OLAF to concentrate on its priorities. To this end, we must lay down and enshrine in the Regulation a principle whereby action is taken as appropriate and discretion is exercised. This will allow OLAF to pass on to the appropriate authorities the task of following up cases which are of minor significance or lie outside its priority activities and will also make for speedier and more effective investigations. I would specify here that the decision on whether or not to open investigations must always remain with OLAF. Thirdly, clearer rules on the flow of information between OLAF and the institutions and bodies concerned. We shall also have to look into how this information is handled by the institutions involved. We need to strike a better balance between safeguarding the effectiveness of investigations and protecting the Union's financial interests with precautionary measures. Light will also have to be shed on the question of ultimate responsibility for decisions taken. Fourthly, amendments to the Regulation will also cover safeguards for the rights of the defence, an issue of fundamental importance. Fifthly, at the same time, we need to take a fresh look at the governance of OLAF both in terms of beefing up the role and make-up of its Supervisory Committee and in terms of setting up an interinstitutional Administrative Board.
To sum up, I am proposing to increase the effectiveness of OLAF — as it faces a growing workload in an enlarged Union — by increasing its staff resources, refocusing its tasks on its investigative function and amending the Regulation, and to make OLAF more accountable.
Mr President, here, then, are the basic lines of the action plan I am proposing to launch in response to the questions raised by the Eurostat affair. A communication will be adopted by the end of the year. As for the internal measures within the Commission, I expect to have them adopted as of December. Moreover, I hope that our contacts with Parliament will be advanced enough for us to table a legislative proposal on OLAF that has a reasonable chance of being adopted by Parliament and which takes us forward towards the idea of the European Prosecutor, which we all continue to support.
Mr President, I began my address by stressing the major challenges that lie before us in 2004. To these I should, of course, add the Intergovernmental Conference. Of the many issues on the table, I wish to focus today on just one, the composition of the Commission. It is claimed in many quarters that a Commission with 25 or more members would be unworkable, but I want to tell you now that, next year, we will be putting that idea to the test because, for a period of six months, we will be welcoming colleagues from the new Member States and the Commission will be composed of 30 members. Of course, this will be a transitional situation in which no new portfolios will be created and it will last only until the end of this Commission's term of office: from 1 November 2004 onwards we will have 25 Commissioners. I am convinced that, whether it has 25 or 30 members, the Commission will be able to function extremely well. In the first place, the Treaty of Nice already guarantees the coherence of an enlarged Commission, and the President of the forthcoming Commission will have increased powers to organise, direct and monitor its work. In the second place, I do not agree that the Commission's tasks break down to a dozen or so portfolios. We must not forget that Commissioners also serve as the face of Europe with regard to public opinion in their countries of origin, and this will be even more important for the citizens of the new Member States. Lastly, the effectiveness of the Commission depends not on the number of its members but on the way in which its resources are used. The reforms we have introduced over the last few years have already brought positive results here.
Thus, collective responsibility and the consistency of the Commission's work remain central to my concerns, therefore. An enlarged Commission undoubtedly presents a number of challenges, but the idea of a two-tier Commission, in which half the Commissioners would have a secondary role, does not provide the answer.
Ladies and gentlemen, I have spoken of short-term commitments, but my Commission is already looking further ahead. Early this year, we launched a wide-ranging debate on the new Financial Perspective. In 2007, the Union could comprise 28 Member States and around half a billion citizens, and it will have a new constitutional framework. Clearly, therefore, discussions must start right now if all the instruments are to be operational by the end of 2006. Past experience has shown us that there is no time to spare.
In preparing for the future, politics should call the shots because, before we begin working out the accounts we have to decide what we want the overall framework for the Union's policies to be. We must keep our eyes fixed on our objectives: peace, sustainable development, solidarity and freedom. In practical terms, this means that we must work along the following lines: a road map for the Lisbon and Gothenburg agenda; solidarity between countries and regions to help those who are lagging behind; European citizenship in an area that has developed from a marketplace into a political area; the external dimension of our model and our policy choices, starting with the neighbouring countries with which we must build a ring of friends. It is important that thislegislature – the legislature that has brought the enlargement process to its conclusion – should be involved in establishing the policy lines for the enlarged Union.
In conclusion, Mr President, 2004 will be a year of challenges, renewal and undertakings. The European elections will provide an invaluable opportunity to gauge the extent to which citizens are participating in our venture. Against such a backdrop, the Commission is aware that it acts as a point of reference providing the system with continuity, stability and dynamism. We are committed to striving together with Parliament, the Council and all the other Union institutions to make a success of our appointment with history. Together, we can build a greater, more independent, stronger Union.
. – Mr. President, President of the Commission, ladies and gentlemen, yesterday, as part of the proceedings of the General Affairs and External Relations Council, we listened with great interest to the presentation by the Commission of its Legislative and Work Programme for 2004, which has been formally presented to the European Parliament today by President Prodi.
The major institutional events in the Union’s calendar in 2004 give this programme a particular significance. Indeed, 2004 will be a year of great changes. First of all, we have the signing of the new Constitutional Treaty, which will lay the foundations for the future development of the Union. Next year will also see the European Parliament elections – which, for the first time, will also involve the citizens and candidates of the 10 new Member States. On 1 November 2004, the new Commission will take up full office. Finally, next year will see the start of the negotiations for the definition of the next Financial Perspective, which will be decisive in orienting European Union policy in the coming years.
Although the Council has not yet set out its position with respect to the Commission programme, it certainly agrees with – and is ready to subscribe to – the three main priorities identified by the Community executive: enlargement, stability and sustainable growth. The Council has taken note of the objectives established by the Commission, as well as the initiatives and proposals it intends to present during 2004 in order to implement these priorities. Taking into account the institutional events of the coming year, the legislative work will need to be as focused as possible, and the Presidency is therefore pleased to note the Commission’s undertaking to concentrate first and foremost on the initiatives considered to be most essential.
I would also like to emphasise that, even more than in the past, the cooperation between the Council and Parliament will be decisive in ensuring that the Commission’s legislative proposals are adopted within the hoped-for timescale. The Council is pleased to note that the Commission has implemented in full the new impact assessment procedure. Indeed, as the European Council stressed in October, this procedure is extremely important if we are to avoid the situation arising where European Union legislation makes the Union less competitive than other major economic areas of the world.
The Presidency is also extremely pleased to note that the Commission’s annual programming exercise has been carried out within the framework of the structured interinstitutional dialogue. The dialogue between the Commission, on the one hand, and the Council and Parliament, on the other, which was initiated on the basis of the Commission Communication on Annual Policy Strategy, makes it possible for these two institutions to ensure that their point of view on the proposals put forward by the Community executive for the following year is taken into account, before the final version of the legislative and work programme is drawn up.
I therefore feel that I must stress at this point that the sooner the Annual Policy Strategy is presented, the more fruitful this exercise is likely to be. More specifically, its timely presentation would enable the discussion of budgetary procedures to be developed on the basis of the results of the structured dialogue with Parliament and the Council.
Even though, as I have said, the Council has not yet defined its position as regards the Commission’s work programme, it will, of course, take it into account in drawing up its own work programme. In this connection, I wish to remind you that, in accordance with the reforms approved by the Seville European Council, the aim of which is to ensure greater continuity and consistency in the Council’s work, the six delegations that will be holding the Council Presidency over the coming three years are drawing up a multiannual strategic programme that will be adopted by the December European Council.
I would also like to mention here that the future – Irish and Dutch – Presidencies, which will have the task next year of steering the work of the Council on the Commission’s initiatives for 2004, are already working on drawing up the next annual programme for the Council – as, I remember, was done by the Greek and Italian Presidencies for the current year. Parliament will, of course, be informed at the earliest possible date of the results of this work so that it can put forward its own observations, as envisaged by the provisions of the interinstitutional agreement on better lawmaking.
Mr President, ladies and gentlemen, lastly, I would like, if I may, to take the opportunity provided by this debate on the Commission’s programme to say a few very brief words on the goals of the Italian Presidency with a view to the December European Council, a subject to which I shall, of course, return with you in more detail during the next plenary session in Brussels. The decisions adopted at the December Summit will, to a certain extent, reflect the priorities established by the Commission and will, therefore, be able to help us achieve the objectives set for 2004.
As regards enlargement, the December European Council will be called upon, first and foremost, to evaluate the progress achieved in the negotiations with Bulgaria and Romania, on the basis of the reports and strategy papers presented recently by the Commission, and thus to establish the timescale for the conclusion of the membership negotiations with these two countries. Again on the basis of the Commission report, the European Council will also be called upon to assess the progress made by the 10 accession countries in the adoption and application of the Community .
As regards the stability objective, as defined in the Commission’s programme, where internal actions are concerned, the Council will need to assess the progress made in terms of asylum, migration and external borders, especially in the light of the timetable drawn up in Thessaloniki, Seville and Tampere. As regards external issues, the European Council will be called upon to adopt the European Security Strategy drawn up by the Secretary General/High Representative, to address the question of weapons of mass destruction and to evaluate the progress made in ESDP. The Heads of State or Government will also approve a detailed work programme for the Commission and the Secretary General/High Representative on relations with the Arab world.
Lastly, on the subject of sustainable growth, the European Council will need to adopt tangible decisions on the Growth Initiative, especially where the quick-start programme is concerned, and will receive a report from the Commission containing proposals for the reinforcement of the production framework, with a view to preventing deindustrialisation.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, firstly, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I wish to express our sense of grief for the murdered Italian soldiers and and also the Iraqi citizens who fell victim to this hideous crime. We also wish to voice our outrage at the criminals in Istanbul and convey our respects and sympathy to the families and survivors there.
There are situations in political life when one would gladly avoid making certain statements or adopting a particular type of speech. Unfortunately, however, I have no choice but to make my views plain, and I do so calmly and objectively, as I do not wish to create even more waves in Italy’s public debate after the events of last week.
Mr Prodi, you deemed it appropriate to launch a political manifesto in Italy last week. This manifesto, Mr Prodi, is not our problem, although it could be argued that if you present a comprehensive policy programme, this should not be in response to a country’s domestic political situation; the place for this would have been the European Parliament. That also needs to be said, ...
... but that is not my main point. Mr Cohn-Bendit, you will undoubtedly have an opportunity to express your views. As a democrat, kindly let me express mine.
My main point of criticism, Mr Prodi, is that you have engaged in party politics. You have called on a specific political movement, namely the Italian left, to join forces, thus creating ...
... the impression that there are on the one side people who are pro-reform and pro-Europe, while on the other side there are those who are not pro-Europe. Let me say, on behalf of my group, that every single member of our group shares the passion for Europe, and we should not drive a wedge between Europeans, neither in Italy nor in Europe.
Nor can it be claimed that this was a declaration made in a private capacity, for it comes from the President of the Commission. Anyone who is the Commission President always acts on behalf of all Europeans. I share the view of our fellow MEP Mr Barón Crespo: if the Commission President heads the list for the European elections, he must resign from office. In fact, Mr President, my comments in prompted you, ...
... finally to make it clear that you will remain in office until the end of your term on 1 November 2004. We welcome this clarification, but even members of your Commission were still saying last week that there were rumours you might be standing as a list candidate in the European elections. Thankfully, you have now clarified your position. Nonetheless, this state of affairs – this rumour mill – has also harmed the Commission and I mention it here because it needs to be mentioned.
Anyone who holds high office in the European Union should always bear in mind that every time they speak, they do so for the European Union as a whole. Indeed, if had called me to ask me about the statements made by the President of the European Council on Chechnya, I would still have said that I did not agree with the sort of declaration you have issued. We are trying to be objective. We want to serve Europe, and that is why we must not divide Europe.
Mr Prodi, let me remind you that on 15 September 1999, you were appointed with the support and trust of our group, even though you do not belong to our political family. We gave your Commission our trust, even though the majority of your Commissioners – contrary to the outcome of the elections – do not belong to our political family. I welcome the fact that the constitutional draft states that in future, the outcome of the European elections will be taken into account when a candidate is proposed for the office of Commission President.
Commissioner Solbes, I hope to hear a word or two on the stability of the European currency. I believe this is an issue which you will also be addressing today, Mr Prodi. I would like to give encouragement to your Commission and thank Commissioner Solbes in particular – whom we regard as the guarantor of European currency stability – for maintaining this course, not only towards the small countries but also the large countries in the European Union.
Mr Antonione, I particularly appreciate the fact that the representative of the Council is here today. This should be taken as read, but this was not the case in the past. I welcome the fact that you are here today, and I would like to give you our encouragement and call on you, at the Intergovernmental Conference, not to endorse the ideas floating around in some finance ministers’ minds, namely to reduce the rights of this House on budgetary issues, which we will resist resolutely. I would ask you to make it plain that you side with the European Parliament on this issue and that we want equality between this House and the Council of Ministers on the European Union budget.
Let me conclude with comments which I make with a great deal of personal regard, as the Commission President is aware, although personal affinity and political issues must be kept separate; criticism cannot be brushed under the carpet out of a sense of personal regard. It is essential to speak the truth. Mr Prodi, you are the President of all the Europeans. You hold the highest office in the European Union. Give us, the Group of the European People’s Party (Christian Democrats) and European Democrats, the opportunity to give you our trust until the end of your term in office on 1 November 2004. If you prove that you can earn it, you will have our support.
Mr President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, I must begin by speaking on behalf of the Socialist Group. I would like to convey our condolences to the families of all those who lost their lives in recent terrorist attacks. We stand shoulder to shoulder with the families of the Italian servicemen and of the Iraqi citizens who died. We also wish to express our solidarity with the families of victims of the attacks on the synagogues in Istanbul. The latter represent the Sephardi community in Turkey. The word Sepharad means Spain in Hebrew. It should be recalled that five centuries ago those Jewish communities found a haven of tolerance in the Ottoman Empire when my own country was not disposed to accept them.
Moving on, Mr President, I should like to thank Mr Poettering for bringing politics into this debate. It does seem strange that we are unable to speak of politics here. I did indeed say to the President of the Commission that he ought to resign if ever he decided to stand in the elections to the European Parliament. I said more besides. Firstly, the President of the Commission currently enjoys the support of practically all shades of the political spectrum in the House. He must therefore fulfil his responsibilities. As a citizen, however, he is entitled to make known his vision of the future of Europe. I therefore believe that the fact that he drafted this document on the European dream is a positive development. I should add that I find the document far superior to the speech he gave today.
This said, I detected a degree of pique in what Mr Poettering said. He seemed to resent that someone who apparently belonged to one side should have defected to the other. As I see it, one has every right to correct oneself and mature as a person as one journeys through life. I for one welcome the fact that President Prodi has adopted a more socially and politically progressive stance. There should be abundant opportunity to discuss this in the future.
In any case, between now and the last day of this legislature what we really need is a strong and determined Commission. I would say that the same applies to the Council. I believe the most outrageous behaviour we have witnessed during these last few days was when the President of the Council departed totally from the line taken by the Council of Ministers, the Commission and Parliament. He made unacceptable pronouncements concerning Chechnya and Russia. You all have the power to rectify the situation. We could join together when we vote tomorrow on the draft resolution on the Russia Summit.
I should now like to focus on President Prodi’s speech. Firstly, I should like to say that I am not about to complain on behalf of my group about there being fewer proposals. Our difficulty is simply that we do not know what the proposals are. We have been informed that Vice-President de Palacio plans to meet committee chairmen. No doubt we shall find out then. In connection with assessing the Commissioners’ politics I should just like to mention that I shall be sending Mr Poettering the statements made on the Socialists by Mrs de Palacio. It has to be said that she does not miss a single Popular Party function in Spain. Mr Prodi is not the only one to be active in politics back home. We all are.
Mr Prodi resorted to expressions more commonly used by weather forecasters in order to describe growth. He stated the outlook was set fair. I believe it would be very helpful for him to explain, on behalf of the Commission, how the latter intends to adapt the Stability and Growth Pact to the new situation. This is a crucially important request. It goes hand in hand with the need to strengthen economic governance. I have also been struck by the fact that the financial perspective has been left until last, as if it were an afterthought. The Delors plan of ten years ago has indeed been revived. As I see it, it is important to discuss research and development, not just infrastructure. They are the nervous system energising the whole of the Community. I have also been struck that so little detail has been provided concerning reform of cohesion policy following the debate on the Sapir report and Commissioner Barnier’s statements. I believe the President of the Commission should be much more explicit. After all, this issue is crucial to the new Member States and also to the balance between current Member States.
Secondly, Mr Prodi devoted practically half of this speech to Eurostat. I would like to suggest a number of qualifications here. Firstly, through the Casaca report, the European Parliament played a decisive role in the Eurostat issue, over and above the many reports drafted within the Commission and OLAF. I believe this must be emphasised, because new instruments are being introduced whilst overlooking the crucial role played by the European Parliament. I regret the other groups in the House did not agree to debate the Bösch report on fraud to coincide with the President’s presence. This report is available and the President himself referred to it. Regarding Eurostat, I note the proposal to define the nature of political responsibility and the reform of the Commission’s code of conduct. Nonetheless, I am surprised that a new instrument amounting in practice to a duplication of OLAF is now being proposed. I fear we may end up in a situation resembling the one illustrated by a cartoon from the Soviet era. This cartoon showed a citizen being trailed by two KGB agents. They were in turn being trailed by a further two agents and so on. The line of people all minding each other went off into the distance.
This is not a case of multiplying the instruments, but of acting in a clear and democratic manner. There is an important role for Parliament to play here. I do not think that the situation will be resolved by creating a new power centre within the Commission. Finding a loophole in every law is a widespread human weakness. I believe there are sayings to this effect in every language. There is certainly one in Spanish. It follows that bringing out more and more rules and regulations will not necessarily improve matters. What is required is the option of specific monitoring. In my view, the idea of establishing a link between OLAF and the European Prosecutor could be a way forward. I would like to hear the Council’s view on this rather than the Commission’s, since the main opposition to the European Prosecutor comes from the governments. It is not a contentious issue amongst ourselves. Mr President, I therefore feel it is essential to negotiate an urgent procedure to allow these issues to be discussed before the end of this legislature.
President of the Commission, I would like to enquire whether you were thinking of a compromise solution for the December Conference Summit when you referred to 25 or 30 Commissioners. If the two figures are added together some countries end up with two Commissioners. My final point is the following: I should like to know if you are standing by your proposal to distribute portfolios and organise a Commission composed of so-called senior and junior Commissioners.
Mr President, on behalf of the ELDR Group I would like to join others in expressing our solidarity, sympathy and condolences for the Italian and other victims of the attack in Iraq last week and, of course, the victims of the horrific attacks on the synagogues in Istanbul.
I would like to depart from the political pyrotechnics of some of the previous interventions and focus on the subject at hand today – the annual legislative programme. I would first like to stress that the ELDR Group defends the right of the Commission President to express himself personally on political issues concerning the future of the European Union. I must however say that, as a Liberal who treasures the diversity and pluralism of public opinion, I have some personal doubts about the wisdom of advocating two opposing blocks in the European debate either here or, more generally, in the Member States.
Turning to the annual programme, other colleagues will speak on the Eurostat issue later. The ELDR Group has consistently welcomed the progress made over the last few years in the way in which the Commission has presented this important document. Only a few years ago it was nothing more than an arbitrary shopping list of legislative and non-legislative proposals. There has been an attempt, both this year and in previous years, to include some strategic thinking and we welcome some of the recent innovations, such as the move towards more rigorous impact assessment procedures. However, as President Prodi himself rightly indicated, there is still much room for improvement, and we would like to highlight three areas in which we consider that the document presented to us today is still seriously lacking.
Firstly, the selection of the three strategic priorities – namely enlargement, stability and growth – is fine. However, those priorities are so open-ended it is almost impossible to imagine anyone disagreeing with them. It is equally impossible to imagine any legislative or non-legislative proposal that would not fall under those three strategic priorities. In other words there seems to be no real choice about what the European Commission is proposing this year, and no choice about what the strategic priorities of the European Union should be. On the contrary, there is a risk of a very open-ended approach towards EU business because of the very open-ended nature of the three priorities themselves.
Secondly, there is no discernible link between those three vague priorities and the lengthy annexes containing legislative and non-legislative proposals. We understand that one of the annexes – both of which include around fifty legislative proposals – is supposed to relate to the priorities, while the other is not. Those of you who have examined the lists will have seen that they are interchangeable. They are not clearly organised according to the priorities, but seem to have been organised artificially into two categories. In other words, the priorities themselves do not seem to have guided the selection of legislative and non-legislative proposals before us today, which again gives a somewhat artificial tenor to the selection of the proposals presented to us.
Thirdly, as both the President of the Commission and the President-in-Office of the Council have mentioned, this summer we all signed an interinstitutional agreement explicitly designed to ensure better law-making in the European Union. The Commission explicitly committed itself, in that interinstitutional agreement, to explain fully today when it presents its annual legislative programme, firstly the choice of legislative instrument for each proposal, and secondly the choice of legal base. There are some indications on the legal bases, in these lengthy, somewhat impenetrable annexes, but no reference whatsoever to the choice of legislative instrument. It cannot be that, a few months after the signing of an interinstitutional agreement on better law-making, the Commission fails, at the first hurdle, to honour the promises made in that agreement. It bodes extremely ill for the improvement of law-making for that to be the case.
This is a terrifically important moment in the political and legislative cycle in the European Union. It is the moment when the European Commission exercises its supreme privilege and prerogative – namely the monopoly right of initiative. That right of initiative is only ever defensible if exercised in a fully accountable, transparent manner in which motives are fully explained and political accountability is fully safeguarded. On the basis of what we have seen today, we do not believe that to be the case. There is still very significant room for improvement.
Mr President, on behalf of my colleagues, and especially my Italian ones, in the Confederal Group of the European United Left/Nordic Green Left, I should like to express our deepest sympathy with the badly hit Italian and Iraqi families. We absolutely deplore the dreadful acts carried out by the terrorist groups, and we condemn them most vigorously.
I should like to use the GUE/NGL Group’s speaking time to talk about Eurostat, and I should like to make it quite clear that my group is not out to have the Prodi Commission dismissed because of Eurostat. On the contrary, we should like to bring this matter to a close and give the Commission peace to do its work in its last year. The Commission has a very ambitious work programme for 2004 with enlargement and the creation of stability and growth, not only in the EU but also in the rest of the world. Unfortunately, the Eurostat scandal will hang like a cloud over the Commission until political responsibility for it has been assigned, so we should like to call upon Mr Prodi to dismiss the Commissioner responsible for Eurostat so that the Commission can be given peace to do its work.
We have now obtained the final report on Eurostat from the Internal Audit Service. It unfortunately confirms what we have known for a long time, namely that the administration of Eurostat has been scandalous. It has, however, been very difficult for the Internal Audit Service to establish what really went on in Eurostat. There are no files, and most documents are missing. It is therefore impossible to say very much about practice after 1999, but we know that the unlawful accounts were open right until the summer of last year and this year. We know there is a strong likelihood of a considerable amount of money having gone into the wrong pockets. We know that there is still no database of contracts. We know that the audits have not been followed up. We know that almost nothing has been done to tidy matters up.
We know, in other words, that Eurostat’s administration has been scandalous, including after 1999. Is anyone taking responsibility, however? No, apparently not. The Santer Commission fell just under five years ago. It did so because the Group of Wise Men concluded that it was very difficult to find anyone in the Commission who was willing to take responsibility. Following a host of reforms, we had in actual fact hoped that those times were over, but we have unfortunately been back in rather familiar territory in recent days.
After the fall of the Santer Commission, we have now obtained a new article in the Treaty. It has now become possible for the Commission President to dismiss individual Commissioners. That is something Mr Prodi has chosen not to do, given that the person responsible, Mr Solbes, knew nothing. Mr Prodi has, however, conceded that Mr Solbes became guilty through having taken no action. That is, in my view and that of my group, reason enough. Passivity and indifference are also a form of crime, and one for which responsibility must be taken.
Mr Prodi has today presented his action plan for Eurostat. I am obliged to say this very clearly: my group is sick to death of action plans. We want to see results. We have seen a host of action plans and plans for reform over the last four years. It is, of course, excellent to have plans for new and better procedures, and we shall naturally give our backing to such procedures. That is just not enough, however. The culture must be changed. It will be so only if the President sends a clear signal to his employees. Irregularities and fraud have consequences. We do in fact remember some wise words from Mr Prodi: zero tolerance for fraud. Fine words, but patently of no consequence. Less than a short hour ago, I issued a piece of advice in the Committee on Budgetary Control. It was that another Commissioner should be found to take over Eurostat in the last year, with Mr Solbes otherwise retaining his areas of responsibility. He gets bottom marks for his administration of Eurostat, however. With his passivity, he has been a party to maintaining a culture of systematic disarray and irregularities. He can, in other words, no longer have responsibility for Eurostat, and I now really do hope that the promise of consequences and of zero tolerance for fraud will be fulfilled and someone else found to take care of Eurostat.
Mr President, my group, too, would like to express its sorrow and sympathy after the tragic events of recent days. It was silly to think that an unfounded war could miraculously produce peace and democracy. The Middle East is a daily reminder that one of the reasons that peace and democracy now seem increasingly distant possibilities is the international community’s inability to achieve genuine cohesion.
The Commission President started his speech today with an optimistic reference to the economy and told us that the goal of a larger Europe which is capable of responding to the challenges of our time is within our reach. I agree, but I am afraid that, in some cases, the methods proposed reflect a somewhat conformist political and economic approach which is not centred on the most innovative and bold options open to the Union today. Mr Poettering, I can assure you that the approach underpinning the work programme is identical to that of President Prodi’s manifesto. Since our business is politics and we consider ourselves to be a genuinely European political force, our considerations apply to both documents. As the Commission itself admits, it has pursued only the economic aspects of the Lisbon strategy with any determination. President Prodi, that is not good enough! We fear that behind the politically correct concept of sustainable development lurks the concept of continuous development. The environmental dimension continues to do a disappearing act at the crucial moments where existing practice and instruments are concerned. As you are aware, we believe the Growth Initiative to be very important, but we really cannot bring ourselves to share the general enthusiasm over the list of roads, airports and high-speed trains costing billions of euro, most of which are still at the planning stage. Something we see as crucial is the imperative need for greater transparency as regards the European Investment Bank funding criteria and greater involvement of the European Parliament in establishing those criteria.
We are not convinced by the Commission’s continuing reluctance to launch an energy efficiency plan which turns its back on the nuclear sector completely. What we lack today is a convincing framework for investment in technologies which can saveresources and focus on social cohesion, education and innovation. Considering, in addition, the delayed presentation of the Commission’s proposals on reforming the Structural Funds, we can only harbour some doubts as to the Union’s ability to respond to the challenges of growth and enlargement in due time. The success of the Growth Initiative depends, not least, on discerning implementation of the Stability Pact – and we would like to hear your opinion again on this, President Prodi – and on a proper programme for observing the Kyoto Protocol. If the majority of the Member States do not change course, the Union will not be able to fulfil its obligations.
A few months ago, President Prodi, we proposed the launch of a Climate Stability Pact, but I am afraid that we have not received any response. We are just a few weeks off the start of the COP9 in Milan and we would like to put this proposal forward once again. Just as in the matter of the deficit, it is the Commission which has the responsibility of calling to order those Member States – in particular Spain, Italy and Portugal – which, as things stand, will prevent us from achieving the Kyoto objectives.
There are some points missing from your legislative programme. I do not have time to go into them all so I will just mention two. Commissioner Reding, the European Parliament has been calling for almost two years, genuinely united in its desire, for a proposal for a directive or, at least, a Green Paper, on media concentration and freedom of information. It is clear from your manifesto that you attach great importance to this issue. Why, then, can the Commission not manage to take action on this matter? Lastly, a couple of months have passed since the failure of Cancún, yet we have absolutely no idea what conclusions and what lines of action the Commission intends to follow, and there is no link with the Millennium Goals either, Commissioner Lamy.
Lastly, the question of Eurostat. President Prodi, you said you had learned a number of lessons from the Eurostat affair, but your text fails to mention one that is genuinely important: the Commission must pay greater heed to Parliament. The recommendations in the discharge reports are not just friendly advice – they are provisions which require the Commission to act and to do so in useful time. We used to have an unresponsive Commission and now we have a Commission which is capable of responses, and we do acknowledge this. Now, you have a year in which to make it capable of adopting decisive initiatives. We welcome the reform of the code of conduct and the improvement of the information channels between OLAF, the Commissioners and the Directorates-General, and it will not surprise you to hear that we also welcome the recognition of the role of whistleblowers. Moreover, many of these measures have already been called for by Parliament. We would remind you, however, President Prodi, that transparency is a good way not just of combating fraud but of preventing it too, and it is my genuine hope that, next year, in welcoming the new Members with open, transparent institutions as well as open arms, we will be able to put the events of recent years behind us.
In any case, President Prodi, I would like to say in conclusion, on behalf of my group, that the report still fails to express awareness of a certain sense of responsibility and to acknowledge the errors made. As you, yourself, admitted, the initial signs were there before May 2003: it was a question of seeing them, and we feel that this is something we can be forgiven for expecting of the Commission, particularly after the events which marked the term of office of the Santer Commission.
Mr President, on behalf of the Union for Europe of the Nations Group, I should like to express sympathy and respect for the Italian police officers who, together with American and British soldiers, have been killed by terrorists in Iraq since Parliament last met. In the same way, we should like to express our sympathy and respect for those who lost their lives in the attacks on the synagogues in Turkey. The western world must stand united in combating terrorism.
I should also like to talk about Commission President Prodi’s statement on the Eurostat scandal. Listening to his statement, as we have done today in the Committee on Budgetary Control, one would imagine that we had all just emerged from the primeval forest and that public administration was still something to be invented. Mr Prodi has reported on everything that does not work, referring to the lack of communication between the Commission and the control bodies, the OLAF internal audit, Parliament etc.
Mr Prodi now promises that matters will be improved, but these problems are of course known by all governments with much larger administrations than the Commission’s. In all normal democracies, the political systems and administrations are developed in such a way that embezzlement and fraud are prevented or discovered very quickly. The Commission still has to devise all these arrangements. This can only be interpreted as an expression of total incompetence on the part of the Commission and as a lack of will in a system characterised by a down-at-heel administrative culture. That is why the Committee on Budgetary Control has such a lot of difficulty obtaining the analysis reports and has a duty of confidentiality imposed upon it with regard to everything it knows. Someone has known about the scandal for a very long time, and someone has wished to conceal it. Mr Prodi says that his reform, which was begun in 1999, is already working. How, then, will he explain the fact that the press and the European Parliament knew about the Eurostat scandal a good year before MEPs forced the Commission to act.
Mr Prodi says that OLAF had been working on fraud in Eurostat for several years, without providing a word of information to the Commission, yet he says he has every confidence in Mr Brüner and OLAF. There are three possible explanations: either the Commission gave OLAF’s director completely fatuous instructions, with the result that he did not keep the Commission informed; or the Commission wished to leave unpleasant matters on the back burner for years in a secretive OLAF; or OLAF’s management is appallingly naive and does not understand the political necessity of sounding the alarm bells so that the Commission is warned of serious fraud.
Mr Prodi says that he has now taken some tough decisions. No, Mr Prodi, you have not. You have merely suspended a few criminal bosses on full wages, and you have only done it under pressure from the Committee on Budgetary Control and Parliament. You bear full responsibility. This Parliament will be naive if it gives discharge for your administration.
Mr President, there is a difference between guilt and responsibility. Who bears political responsibility for the Eurostat scandal? The scandal is not that someone has had their fingers in the till. The most serious scandal is that we have an accounting system that still makes embezzlement possible.
Forty-seven auditors and other experts have worked with Eurostat since June 2003. They have asked for 78 contracts but only received 60. Of those 60, 28.5% were implemented in contravention of EU rules governing invitations for tenders. Where are those 18 missing contracts? Who is responsible for their not being there? Who will obtain them? There must of course be copies of the contracts in all the firms. Why have they not been obtained straight away, and where are the banks’ copies for the secret accounts? Who is responsible for the fact that the 47 auditors do not have them? Who is taking responsibility for ensuring that all the documents in proof now come to light?
Mr Prodi, you have just held a meeting with the Committee on Budgetary Control in my group’s offices, where you promised openness and zero tolerance for fraud, as you also did when you came to office in 1999. Up until now, however, zero tolerance has been shown first and foremost to those who have revealed fraud and warned against the accounting system that permits it. The Commission has shown efficiency in its dealings with Paul van Buitenen, Marta Andreasen and Dorte Smidt-Brown. They were quickly and resolutely frozen out. Who has responsibility for restoring their civil rights?
When will you say to Mr Solbes: ‘Pedro, you are not perhaps the guilty party, but Eurostat is your responsibility. Step down. I accept Mr Blak’s proposal and assume responsibility myself for providing a full explanation of the Eurostat scandal’.
Mr President, Mr President of the Commission, ladies and gentlemen, I cannot think of anyone who appreciates the sympathy expressed by Parliament at the murder of the Italian soldiers and Iraqi civilians. Those who have died know they were murdered for the same reasons as their US and UK colleagues and fellow-soldiers are being murdered, and for the same reasons that we find ourselves in Istanbul with a cowardly, two-faced, three-faced Europe, which, in general, needs the capacity offered by Istanbul in order to ensure that an Israeli has the same human rights as a Palestinian, the same human rights as someone who is in favour with this Europe of Vichy, with this Europe with pacifist tendencies, of this Europe of our Parliament, not even a tenth of which is present here this morning: just count the heads – 58 – not even a tenth of the elected representatives. That follows, however, for it is nothing but a voting machine, and it is a party political voting machine; this is a Europe which deserves no credit at all for expressing sympathy, for it is sympathy which is impersonal solidarity, solidarity against George Bush and with Saddam Hussein, always, consistently, in all events.
Mr President of the Commission, as I read your ‘State of the Union’ speech I am reminded of something: it is as if the ‘State of the Union’ speech were being made by that Washington which your Europe hates, as it hated it in 1939 and 1940, as it hated the plutocratic Judaeo-Masonic democracies in the 1940s, as it hated the France of Jacques Doriot in addition to the France of Marshal Philippe Pétain, as it hated those who cried, ‘Die for Danzig, die for Danzig!’ – no, never, ! – when, in the name of pacifism, the murderous, shameful Munich Pact struck; the shameful pact which set the scene for the Holocaust and established the fascist, communist, fundamentalist, Counter-Reformist alliance.
The Europe of reform, President Prodi? Be patient: minus the beautiful baroque art of Bernini, this is the Europe of the Counter-Reformation, of the era when the undiluted perversion of the policies of the Pope-King made Dante Alighieri call a ‘shameless whore’ the See which exploited the story and mission of Christ in the interests of the most abasing worldly affairs – in the Vatican at that time but I say it is happening today too. I am quoting Dante, and, much as it pains me, I feel that the quotation is appropriate.
The state of the Union, Mr President: according to the lines you are all taking – Parliament, Council and Commission – we should have a Commission comprising 30 members, soon to become 35, because we are the United States of Europe. Of course, the President of the United States ought to have 50 or so ministers to run the country effectively, is that not so? It is not this way that you will unite a Europe which provides an alternative, the Europe of Altiero Spinelli, of Alcide De Gasperi, of Konrad Adenauer rather than of Erich Ollenhauer or his other contemporary nationalistic social democrat rival.
Such is the state of the Union. This Union, President Prodi, is what funds all the dictatorships with which it sustains relations, following a criminal policy. The provisions of Article 2, which are usually the basis for agreements with dictatorship regimes, are not worth the paper they are written on. At the moment, we have here in Strasbourg the representatives of the real Vietnam of tomorrow and all the years to come, we have representatives of the Unified Buddhist Church of Vietnam, who are asking to see you. Every day, in the face of events in Vietnam, Cambodia and throughout the world, we, and Mr Solana and others, as in the case of the former Yugoslavia, essentially side with Milosevic against those fighting for democracy. The state of the Union is pitiful, for Europe is the Europe of television, of Munich, of fascism, of communism; it is a democratic and civil disgrace.
– Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, 2004 is going to be a very important year, a year of challenges, as Mr Prodi has just said. Next June, European elections will be held in very special circumstances, when we welcome ten new countries in the most extensive enlargement that Europe has ever seen. They will take place in an atmosphere of hope for a constitution for Europe, on the basis of the excellent draft submitted by the Convention, all of this against an unstable international background, with an increasingly-entrenched war in Iraq, intensifying international terrorism, presidential elections in the United States and a still-fragile economic climate in Europe.
In such a situation we need to hold to our course with a strong and independent Commission at the helm. If, as we all hope, there are signs of an economic recovery, the Commission must be able to respond so as to take advantage of all of the opportunities likely to benefit its economic and employment policy.
The European Parliament cannot afford to lose a year. Our fellow citizens would not understand. We therefore need to concentrate on those proposals that absolutely must be adopted by the end of the parliamentary term, that is to say during the first quarter of 2004, and monitor progress on those that we are patiently waiting to scrutinise for the first time. For the second year running, we have maintained the principle of structured dialogue between parliamentary committees and commissioners. We welcome this, but the dialogue still has room for improvement. We therefore propose the creation of a more reliable interinstitutional timetable, to be drafted on a multiannual basis, which would make it easier to follow up and evaluate the actual results achieved. It would also be desirable to provide for more systematic follow-up to the demands made by Parliament for additional actions to be incorporated in the programme.
As far as the accession of the ten new Member States is concerned, we have every confidence in the friends who will be joining us. We take note of the extraordinary progress that they have made, but we attach great importance to their respecting the and applying the texts relating to controls at the new external border. Similarly, we also think it is important to monitor the level of nuclear safety within the enlarged Union. This enlargement cannot succeed unless the institutional framework is adapted. Our group wishes to see the work of the Convention respected. This draft should therefore be safeguarded and must be recognisable in the constitutional treaty.
The Commission has undertaken to improve our legislation, to make it more accessible, easier to read and more transparent, and to simplify law-making. We will ensure that it does so! This is one of the public’s major expectations. The added value of the European Union rightly lies in policies which further the fight against illegal immigration, in common management of our borders and in the fight against terrorism and organised crime, and this thanks to enhanced police and judicial cooperation and the development of a common asylum policy setting out clear procedures. These initiatives should be taken in cooperation with the countries of the Mediterranean Basin and the enlarged Union’s new neighbours: Russia, Ukraine, Moldova and Belarus.
An additional key to stability is the concept of sustainable development, which should have a bearing on all of our legislative work. Making a success of sustainable development means fostering private initiative, educating and informing the public, continuing to pursue healthy macro-economic policies that generate jobs, accelerating structural reform and promoting investment in infrastructure and human resources. These initiatives should be undertaken in accordance with the Lisbon agenda, which seeks to boost potential economic performance by increasing the flexibility of the markets in goods, capital and labour. Whether it be transport policy, research policy, which is still insufficient in the light of the brain drain, telecommunications, with the development of the Internet, our Structural Funds policy, which is essential for revitalising the regions – and not only in the enlargement countries – all of our initiatives and policies should place the people at their heart. That is why we expect a robust commitment from you to take account of increasing life expectancy. All of this is part and parcel of sustainable development. Furthermore, although we warmly welcome the thematic strategies for the environment, we deplore the lack of initiatives on the urban environment and the lack of follow-up to the Thessaloniki Council, which was supposed to create a European diplomacy network on the environment and sustainable development.
Even though next year is bound to be slightly curtailed by the European elections, neither the Commission nor Parliament will be short of work. As I said at the outset, you should hold to your course for 2004.
Finally, I regret the obvious lack of commitment on the part of the Member States when it comes to implementing Community legislation, all the more so when the codecision procedure is used.
Mr President, Mr Prodi, you are right to make the issue of enlargement the central priority for 2004 in your proposals. In reality, enlargement has been formally agreed but in many people’s minds – perhaps in this House, but especially in the wider population – it is still not truly complete. For that reason, the Commission is right to focus in the coming months on ensuring that where there is corruption, where there are administrative issues to be resolved, and where nuclear safety is at stake, all the countries which are due to accede to the European Union on 1 May 2004 are genuinely preparing to do so.
Our negotiations with Bulgaria and Romania must continue too. We must state clearly and unequivocally that 2010 is the envisaged date – but no country can assume that the envisaged date will be the actual date unless they persist with the reforms they have begun.
Mr Prodi, you will have the task of preparing the Council’s decision on Turkey next year. However, I would ask you to consider this: unless a positive decision is adopted in favour of opening accession negotiations, you will need to come up with ideas on how we can intensify our cooperation with Turkey until – and, indeed, during – the opening of negotiations. The events of recent days in Istanbul demonstrate the importance of cooperation with Turkey, especially on security issues. This closer and coordinated cooperation with Turkey is essential, irrespective of the accession issue.
Enlargement also raises the issue of effective and secure external borders. I agree that this is an important aspect of our development, also in the context of the wider Europe. However, cooperation with our neighbours is also essential, for example, in preventing cross-border crime and combating the evils of human trafficking. Developments in the Balkans have shown that it is quite possible for the European Union to shape this cooperation productively. However, it is also crucial that when we talk about migration, we also talk about integration. I hope that the Commission will point out to some countries that it is not just a matter of restricting migration. The task is also to integrate the people who come to the European Union more fully into our societies.
As regards policies for growth, which your programme also deals with extensively, we support the Commission’s proposals on investment in networks and knowledge. We need a swift decision here. This House must make some swift decisions in order to implement the Growth Initiative. Emphasising investment is all well and good, but networks and knowledge need investment too. Indeed, experience in recent months has shown that if we merely liberalise without creating incentives for investment in networks – such as energy or transport – at the same time, the temporary or even the longer-term collapse of networks may be the result. If we want to modernise Europe, we – and that means the European Union as a whole and, of course, all the individual Member States – must increase investment not only in knowledge but also in our infrastructure.
On the issues of liberalisation and harmonisation, I would ask you, Mr Prodi, also to consider that we are trying to achieve a European social model. In my view, this is not adequately expressed in your paper. I sometimes have the impression that we are more liberal than the neoliberals in their theory books and more American than the Americans in some of our steps towards harmonisation and liberalisation. We must consider the social consequences. We must make combating social exclusion and poverty a priority. In some countries, poverty is on the increase again. Surely that is a catastrophe? This may also be due to the fact that the austerity programmes do not adequately consider how spending cuts and liberalisation measures impact on various social groups. That is not an argument against liberalisation, but simply an argument for considering the social impacts of unemployment etc.
In this context – and in my view, the paper does not focus adequately on this issue either – I would like to highlight the importance of public services, which we will be discussing next week in this House. Many public services are a particular feature of the European social model which we wish to stand up for, clearly and unequivocally, also to the outside world. I therefore ask you to take more account of that in your work
I would like to make two further comments. The first concerns foreign policy. This Parliament has very often discussed the position of this House and the European Union on the Middle East. We must have the strength and determination to pursue the goal we have set ourselves and clearly support all peace initiatives, the most recent being the Geneva Accord. However, none of the developments in the Middle East and none of the criticism we voice towards Israel remotely justifies anti-Semitic statements or actions. Europe must be clear that criticism of the present Israeli Government’s position cannot be a motive for any kind of anti-Semitic words or deeds. We should all have learned the lesson of the disaster of the Second World War in particular, and together, we should resolutely counter all forms of discrimination and anti-Semitism, notwithstanding our clear position on the Middle East.
Mr Prodi, you have heard our views today. We want a strong Commission President and a strong Commission. Please do not add grist to the anti-European mill by raising uncertainty or, indeed, doubts that you will represent a strong Commission as its President until the elections next year. This is essential to ensure that when the voters go to the polls in June, they know what they are voting for, namely a strong and united Europe with a strong Commission and Commission President.
Mr President, to begin with, I should like to say how encouraging it is that Commission President Prodi and the Commission have apparently learned from the Eurostat case, that there are a number of things that are to be tidied up and that a number of reforms are to be implemented so that nothing similar happens in the future.
In the process that is now to be begun, it is absolutely crucial to ensure that we continue to have a strong internal audit service which, in spite of everything, is of course the first link in the chain when it comes to discovering fraud, misappropriation and irregularities. It is important for us to have a strong and independent OLAF. It is particularly important for us to have a clear definition of political responsibility. I think, in actual fact, that political responsibility is of crucial importance and, what is more, political responsibility borne by the individual Commissioner. If we do not have this, I do not believe it will be possible for the reforms to percolate through the system and down to the individual employee, lowest in the hierarchy.
I therefore listened, of course, with great attention to Mr Prodi’s remark that we are now to have a definition of political responsibility. I should therefore like to ask the President of the Commission how the political responsibility we are now to have defined differs from that defined by the independent experts and that indicated in the Code of Conduct signed by the Commissioners in 1999.
We are now also to have a monitoring unit for picking up signals if something goes wrong. Mr Prodi argues that the Commission did not have the ability to intervene prior to May 2003. My question, however, is this: what kind of signals is this group to pick up? Now that it has emerged that 14 critical auditors’ reports are not enough, just as complaints from various employees to different Commissioners, letters in the press, hearings in the Committee on Budgetary Control and auditors’ letters to the Commissioner responsible in the department responsible are not enough, what kind of signals are needed before the Commission intervenes?
– Mr President, Commissioners, as chairman of the Committee on Employment and Social Affairs, I should like to briefly discuss the social state of Europe. For I have noticed that, slowly but surely, we are moving towards a situation in which social policy competition is increasing considerably and in which the European citizen might well conclude in time that social dumping will be playing a part, more so than is currently the case and more so than we can justify to the citizen in Europe.
We would like a straight answer from the Commission to the question whether we can expect its position on employment directives before the end of March. This would allow us during the last plenary meeting in April to give our position on these employment directives against the backdrop of the current economic climate.
We want to speed up the process of adopting directives in the area of the European works council and on working times, which have to do with social dumping. After all, in some countries, England being one of them, it is possible to work up to sixty hours or so. We want speed in the package that pertains to the Posting of Workers directives. We want acceleration where the European social funds are involved, and I could go on like this for at least another five minutes.
Mr President, on behalf of my group, I would like once again to express our sympathy for the victims of the massacres of Nasiriya, for their families and for all the European armed forces engaged throughout the world in peace missions combating terrorism
I will now focus my speech on the Eurostat case. There are too many unresolved questions in this affair and the measures that have been taken to remedy matters are few and, I would venture to say, belated and, therefore, probably ineffective. My opinion was confirmed after President Prodi’s hearing before the Committee on Budgetary Control this morning, in which he was, quite frankly, too general and, if I may say so, a little reticent.
As regards the way the affair has been handled, given that we have a President who has made transparency one of his principal objectives, we do not understand why we have witnessed all kinds of endeavours to keep the documentation under wraps and avoid public debate in the Eurostat case, as if we were dealing with a state secret. There are too many questions, as I said. Has this drain on the EU’s funds come to an end? If it has come to an end, when, exactly, did that happen? Just this morning, the fact that the most serious incidents took place before 1999 was stressed once again. What about the less serious incidents? When did they occur? Are they still going on? Most importantly, what is the criterion for assessing the seriousness of an incident? The size of the sum taken, maybe? I would respectfully point out that fraud is serious by its very nature, and it is much more serious and unacceptable when public officials are involved.
Moreover, how is it possible for a fraudulent organisation to have succeeded in operating without hindrance for years in the Commission? Are we really to believe that nobody noticed anything, despite the fact that rumours, faxes and emails on unlawful gains and fake contracts were flying around the Commission departments? What is more, we fail to understand how the Commission’s watchdog system works, for many other outrageous incidents have been discovered in addition to the Eurostat affair, such as the case of cereal prices. In this connection, the most ridiculous thing – it would be laughable if the matter were not so serious – is that the document presented this morning states – and I would draw your attention to this – that we need gradually to lay the foundations for a new culture of responsibility and transparency. What are we to infer from this? That, hitherto, irresponsibility and lack of transparency have been the norm in the Commission?
There is something else that needs to be said on the subject of Eurostat and the serious nature of the scandal surrounding the organisation. This is not just another department, one of the many centres of European bureaucracy: it is an institution which, in carrying out its recording and statistical work, is, in actual fact, the guarantor of the Stability Pact, verifying the implementation of the Maastricht criteria. It therefore plays a part in defining Member States’ economic and financial policies and, in practice, in forcing the States to adopt stringent policies which often involve budgetary or welfare cuts. It is therefore an institution which has a watchdog role and which cannot afford to be associated with even the remotest doubt or suspicion regarding its impartiality or authority of the kind currently surrounding it.
We realise that the affair is embarrassing because public funds have been used for unlawful purposes; we also understand the problem caused by the fact that the affair has exploded at a sensitive time, on the eve of the European elections, of enlargement and of the Constitution; we understand the problem but we cannot compromise on the matter. We can neither condone nor, as some would have us do, underestimate the severity of the incidents of corruption, fraud and malpractice. It is the citizens who demand that we stand firm, the same citizens of whom we ask sacrifices in the name of the Stability Pact. What is more, instead of pointing the finger and making a scapegoat out of some civil servant and bringing the affair to a hasty conclusion in this way, we would have greatly appreciated it if the Commission had fully shouldered its responsibilities, as Mr Santer did over much less.
We cannot let all this pass without speaking out, especially at a time when the President of the Commission is disseminating a political manifesto – or maybe we should call it an electoral manifesto – describing the Europe of his dreams while neglecting the Europe that exists here and now. As if things were not bad enough already! President Prodi is entitled to put himself forward as a candidate for the next European elections, but, if this is his intention, we expect him to do things properly and resign. On the other hand, the damage this would cause at institutional level would be severe and, quite frankly, unacceptable.
Mr President, I want to make clear my distaste for the complete farce that went on over the release of the OLAF report and the reports on Eurostat. As a member of the Committee on Budgetary Control, I was perfectly entitled to see those reports without being subjected to a ridiculous Stalinist rigmarole. It clearly demonstrates the Commission's contempt for this Parliament, for democracy and for the people that ultimately have to underwrite the Eurostat corruption, by which I mean the taxpayers of Europe.
The report highlights the fundamentally inadequate procedures for combating fraud and more importantly how slow the Commission was to react to clear evidence of major problems within Eurostat. I am also deeply concerned about the snail's pace at which OLAF worked in investigating this whole sorry matter. The stench of graft is all around us and is getting stronger by the day.
Mr President, ladies and gentlemen, I have before me President Prodi’s manifesto. It contains good ideas, even if they may be a little trivial and general; some of them certainly deserve support and others less so, but, although I do not object to the Commission President drawing up a political document – he is still entitled to his own political views – it is unacceptable that he should address an individual country and an individual party in this manifesto. It should also be pointed out – and I am going to do so – that, in his position, rather than expressing ideas he should be making things happen. He is the President of the Commission: he is in a position to accomplish things, he can take steps to make them law. As regards the fact that he said that his manifesto is addressed to the whole of Europe, I beg to differ. Indeed, I quote: ‘It is against this backdrop that, turning to Italy and the forthcoming elections for the European Parliament next spring, I have proposed that all reformists ...’ and so on. Then the document makes a clear reference to the Olive Tree for it says: ‘But the inspiration is still the original inspiration behind the Olive Tree’. This is therefore a partisan document, which is unacceptable from the President of the Commission. If Mr Prodi claims to have addressed Europe as a whole then he is speaking a load of codswallop, not least in that I do not seem to remember seeing any olive trees sprouting up and growing in countries such as Sweden or Finland.
Mr President, I, like other colleagues, welcome this debate, because it makes sense to have a debate on the legislative programme before we take decisions on the 2004 budget. The priority of enlargement, along with the other two priorities, makes real sense for the European Union.
Since most of the Commission is here, it would make sense to summon all our colleagues in order to hold a real debate on what the European Union is going to be. That would suggest we should cancel all meetings outside the Chamber to allow our colleagues to be present.
I wish to make a remark about the Commission reforms which, as you have said, Mr President, were the reason for the Commission coming into office. My Group has continually pressed for reforms based on the Wise Men's report. There has been significant progress, and most recently we received a very positive document detailing changes in the financial regulation and the staff regulations yesterday evening in the Committee on Budgets. However, this document still fails to address the weaknesses in the way the Commission is operating, as revealed by the Eurostat affair.
In the light of the three steps you outlined to the Committee on Budgetary Control this morning, my Group is disappointed at the way in which the reforms have been implemented. One or two of our members said to you that reforms in relation to the flow of information, proper internal audits and Commissioners' responsibility for the services they run should have been completed by September 1999. If the institutions are to be successfully reformed, which is vital if our citizens are to have confidence in the way in which they are run, it is a problem, as Mr Blak has said, that nobody seems to wish to take responsibility. You have sacked a Director-General, but the Commissioners are still in place. You reassured us this morning in the Committee on Budgetary Control that the Commissioners will have responsibility, but there are still unanswered questions.
My main question, to which I would like a reply, Mr President of the Commission, concerns the internal documents relating to Eurostat. You have come forward with proposals for the reorganisation of OLAF. However, we as a Parliament are still waiting for OLAF's report on Eurostat. Are the suggestions for reorganising the whole system coming from OLAF, because OLAF is a Commission service, or are we going to be able to have OLAF's report so that we as a Parliament can assess the situation and come to a conclusion? Other speakers have already said that we will need a strong Commission during 2004 to ensure that we can manage the responsibilities of the Union effectively.
– Mr Elles, I share your view about the presence of Members, but unfortunately the President cannot run Parliament like a regiment of soldiers.
Mr President, it was a good thing, Mr Prodi, that you attended the Committee on Budgetary Control this morning, and it is important to say so. As a matter of principle, I would like to draw attention to the PSE Group’s concerns about the Eurostat affair, but about other issues as well. It is not good if the Commission always needs a new scandal before it takes a further step along its road to reform. This is constant grist to Mr Bonde’s mill – if I may be so bold as to name names – and he makes political capital out of it. That is one lesson the Commission should learn.
Let me now turn to some individual points. I greatly welcome your announcement this morning that the information channels between OLAF and the Commission are to be reviewed. That is necessary. However – and let me speak plainly – this must include answering the question how the Commission deals internally with information from OLAF, so that this information is not simply buried in the files without anyone knowing about it while everyone has their knives out for the Commission.
I also welcome the fact that when asked, you clarified to the Commission on Budgetary Control that your proposals on the reform of OLAF do not imply that you are questioning or restricting OLAF’s responsibility for internal investigations. That is very important, for it would have resulted in a major clash with this House. We want to see OLAF as an independent agency, especially in light of the internal investigations, and so I welcome your clarifying this point to the Committee on Budgetary Control and urge you to continue along this course.
Let me comment on the issue of political responsibility. We have always adopted the position that the Commissioners should also be able to exercise this responsibility. Based on your statement this morning and the fact that a supplement to the Code of Conduct has again become necessary – describing how the Commissioners themselves should ask questions and how the services and the Directorates-General should be obliged to inform the Commissioners about problems, or landmines – I can only assume that this has not been set down on paper or been common practice. That was how we analysed the situation in July. However, the time has come to learn lessons from this. We want a radical reform of the relations between the Directorates-General and the Commissioners, and we will scrutinise your proposals to see whether they match these requirements.
Mr President, whenever we speak, just about anywhere in our own countries, particularly over the past five years, there is one topic that is always particularly sensitive, which is: how are the finances being managed? Then the general opinion on Brussels is not all that great. This is why it was very much to be welcomed that the Prodi Commission declared that from now on, there would be zero tolerance across the board. We were therefore very shocked to hear the claims made in connection with Eurostat a few months ago. It has to be said that the Commission was quick to react when the news broke, but the big question is: what did the Commission know before that point? In my view, there are clear indications that the Commission, in the years leading up to May 2003, could have had some knowledge of what was happening at Eurostat. The Commission failed to take any action in the light of that information. Although it may talk about the need to improve information, we were told at regular intervals that an enquiry had begun at Eurostat. The big question is: why did the alarm bells not go off sooner in the Commission?
When I hear the Commission speak, the main point it is driving home is that it is proud of the results achieved. In fact, the Court of Auditors stated yesterday that there are signs of improvement, and the Commission can be proud of this, with good reason. However, as for the aspects that went clearly wrong, the Commission washes its hands of them. The fault lies with OLAF, or the director-general, or whoever, but not with the Commission. That is wrong. I can only refer to an English politician, maybe a statesman – Mr Kinnock will undoubtedly know him – Lord Carrington. He knew nothing of the Falklands war, he was not sufficiently informed and despite this, he assumed the political responsibility for it. That is a very honourable position in my view. In the political culture from which I come, a minister, a secretary of state or a councillor is always responsible, and that should also be the case for a Commissioner and for the Commission. That is an issue on which we in the Group of the European Liberal, Democrat and Reform Party will be focusing.
– Mr President, Mr President of the Commission, your Commission was not formed out of the blue. It succeeded the Santer Commission, which had to go precisely because nobody took responsibility. You stated that you were going to apply zero tolerance, and we took you seriously. At the moment, however, we are utterly disappointed. After all, it has taken a thousand press articles before Parliament was informed about the Eurostat fraud, and today, you are bringing us a fine story, showing, in fact, that you are evaluating OLAF rather than Eurostat and your own responsibility.
You stated that the Commission should take the political responsibility for OLAF's actions without having the means to do this. I find this incredible and ,I would follow this up by saying that the Commission is also politically responsible for Eurostat. In its defence, the Commission states that is does not have the means for that either. The gospel contains a fine fable which states: Salt is good; but if salt has lost its saltiness, how can you season? Have salt in yourselves, and be at peace with one another. I would like us to ...
– Mr President, formally speaking, the Commission’s work programme for 2004 is well presented, but reading it does not give the impression that next year is going to be a historic turning point for the European Union.
Of course, its priorities have to be approved, first and foremost the end of the accession procedure for the ten new members and the creation of a neighbourhood policy for the enlarged Union, establishing an area of peace and prosperity on the basis of shared values and interests. Here we see a concern to step up the fight against illegal immigration, which is given greater prominence than in previous programmes. Its move up the list of priorities is realistic and must of course be followed by tangible initiatives.
Approval also has to be given to efforts to establish sustainable growth through a whole series of initiatives, including, amongst others, the Lisbon objectives and the major public works programmes that are currently being planned.
Nevertheless, we remain perplexed about the calls for increased coordination of economic and budgetary matters, along the lines of the stability pact, as this risks on the contrary reducing flexibility, which would have an adverse impact on growth.
Finally, this programme leaves many questions unanswered. Some are inevitable: 2004 is full of uncertainty, with the European elections, the renewal of the Commission and the Intergovernmental Conference, the outcome of which no one can know in advance. Other questions concern enlargement, which does not amount solely to an accession procedure, as the document that has been tabled would seem to suggest, but which is also going to mean a significant change in working methods, including in the Commission. Will these working methods remain the same, as the document would seem to assume, or will they have to be changed? In addition, will we have to reckon with more differentiation? President Prodi only referred to this briefly at the end of his statement, just now, but we would have liked the document to address this issue in more detail.
Mr President, I am familiar with the lengthy list of measures in the Commission’s programme for 2004. Nonetheless, as I see it, one intangible measure is conspicuous by its absence. A way must be found to restore the harmonious balance between Parliament and the Commission. It is to that strategic alliance that so many advances in the project of European Union were due.
Nowadays we think of ourselves as citizens of a Union, not as mere consumers in a large market. The concept of a consumer implies the existence of a market. The concept of citizenship, however, demands and requires the existence of a Parliament as a . Such a Parliament needs to be a functioning entity. It must be able to imbue the project of integration with legitimacy. It must also be in a position to audit the Commissioners appointed, to invest the Commission, and to exercise democratic control over the latter. It has to be a Parliament capable of debate, rebuttal, ratification and rectification. It must be a Parliament firmly anchored in the real world that is not vain enough to court stardom. It must not adopt an arrogant stance either. Such a Parliament is certainly called upon to cooperate with the Commission, as the latter is a key institution in the project for European integration. Nonetheless, Parliament must also continue to play a vital and leading role in the future. It is the political engine powering the whole project and disseminating progress achieved.
This vital cooperation between Parliament and the Commission must not prevent the Commission from continuing with its activities. The Commission must always be governed by criteria of transparency, clarity, honesty and efficiency. For its part, Parliament must also demonstrate a capacity to distinguish between the essential and the ancillary. It must not succumb to the temptation of adopting a permanently hostile attitude to the Commission. It must exercise its rights and duties, in other words, its responsibilities to the citizens, with a sense of proportion, responsibility and in a measured manner. Sadly, Mr Baron, leader of the Group of the Party of European Socialists, has been found wanting in this respect. It is unfortunate that he is absent at the moment. Mr Baron raised doubts concerning the activities of Mrs de Palacio, Vice-President of the Commission. Mrs de Palacio has a fine record of defending European interests. Many have good cause to be grateful to her. Further, she is irrevocably committed to the cause of the victims of terrorism and to the cause of freedom and the right to life in the Basque Country. I have to say, Mr President, that I was surprised to hear Mr Baron speak of awarding so-called compatibility certificates when you consider he occupies a seat in this House whilst simultaneously holding a seat on the Madrid town council.
In conclusion, I should like to state that the measures proposed by the President of the Commission are on the right lines, taking into account also developments in what has become known as the Eurostat case. Even though I am of a different political persuasion, I have no doubts as to the integrity of the Commissioner in question. There is a general reluctance to stick one’s neck out for anyone these days. Nonetheless, I am prepared to vouch for the honesty of the Commissioner responsible for Eurostat, and for the measures he has proposed concerning amendment of OLAFs remit. These measures are on the right lines and aim to restore that strategic alliance and harmonious balance between Parliament and the Commission on which so much of the progress made in the European Union project is based.
– Mr President, many EU citizens consider bureaucratic Brussels as something that does not concern them. The challenge which faced the newly-elected Parliament and the Commission in 1999 was to change this attitude. Over the past couple of years, the Commission has published different proposals for administrative reform within the framework of the European treaties.The Kinnock reforms focused on human resources policy and a result-oriented budget. Via the European Parliament, a whistle-blowing regulation was introduced. Thanks to the White Paper on good governance, we obtained programmes for the codification and simplification of existing legislation. Legislative programmes were said to be reduced by 35 000 pages. As proposed by Parliament, an interinstitutional agreement was adopted on better legislation, containing proposals for alternative forms of regulation, with the option for Parliament and the Council to have a monitoring role as legislators.
The Convention subsequently resulted in a reduction in the number of types of decisions from twenty-seven to only six. It also led to a clear and adequate distribution of tasks between Europe and the Member States, and a greater role for local and regional authorities. We would like to give Europe back to the citizen, to adopt policy from the bottom up. Accordingly, we are giving the national parliaments a greater role in order to help us in the European Parliament to monitor compliance with subsidiarity. Keep things at a national level where possible and do at European level what has to be done in a European context.
We are therefore carrying out reforms both within and outside of the framework of the Treaties. Thanks to these, Europe will be able to perform better and more democratically, for example in the area of cross-border crime.
What is irritating is that those achievements are sometimes at risk of being cancelled out by incidents such as Eurostat. Quite apart from the matter itself, it is of major importance for the Commissioners' political responsibility for their officials to be 100% possible and clear, not soon but now. The citizens and the European Parliament want a democracy, not a technocracy.
Thanks to the White Paper and many actions that have subsequently been taken by Parliament and by the Commission, better and more effective legislation and administration have been established to a great extent. This has been done by guaranteeing access to documents for the citizens, by remaining committed to a modern human resources policy and a result-oriented budget, by working on announced impact assessments, for example in the economic, social and environmental fields, and by actually implementing the interinstitutional agreement. Actions speak louder than words.
In a nutshell, we are working towards a recognisable and approachable European administration. In this respect, the coming into being of the constitution will be crucial to the European citizens. We need results in 2004. There is no need for an electoral handbrake; this is not about winning the battle of Italy, but the battle of winning the hearts and minds of the European public. We would ask Italy to launch into an energetic final sprint, and I know that Italians are experts when it comes to cycling and final sprints. We would wish Mr Prodi and his Commission that success in 2004.
Mr President, Mr President of the Commission, Council representative, ladies and gentlemen, I fully agree with everything Mr Salafranca has said on Eurostat and, in this opinion, I would point out the rightful need for a transparent response, which has been fully met by what the Commission has done and by the action plan presented today. It is worrying that we should continue to exploit this matter for political ends, blowing out of all proportion a question which is certainly not central to the life of the Union, while the Iraq tragedy strikes once again, reminding us of our inability to act and, what is more, our hypocrisy in the face of a war which was started to combat terrorism but which has ultimately served only to fuel it. We are not involved. We do not have our finger on the world’s pulse. Our times demand a great injection of political measures, giving Europe a soul and making it more than a wounded, helpless giant that some people continue today to want to see caught in the vice of bureaucratic neutrality: we need more politics of the kind proposed in Mr Prodi’s document, which he has addressed as a European citizen to his own country, first and foremost, but which applies to the Union as a whole and to all its political groupings, including the members of the Group of the European People’s Party (Christian Democrats) and European Democrats, Mr Poettering, the many Christian democrats whom you should be representing as well, who cannot sit back and accept any shift to the right.
Mr President, I should like to thank Mr Prodi most sincerely for appearing before the Committee on Budgetary Control. I should also like to thank him for addressing the House today and giving such a clear account of concerns for the future.
We strongly agree that it is necessary to work for the future and to improve on what has not been done well so far. We are therefore glad to hear talk of reforming the reform, if I may put it like that. In other words, despite reforms or attempts at reform some things have not gone well. Further reform is needed. We were also glad to hear Mr Prodi speak of increased transparency in the future.
Nonetheless, Mr Prodi, Members of the House also like to discuss what has taken place during these four years and what has not worked well. Parliament’s critical approach is aimed in fact at improving things in the future. We hope it will be possible to avoid repeating some of the difficulties we are currently confronted with.
This is why we could have welcomed more detailed responses from you on certain issues, Mr Prodi. We need to be confident that the problems currently causing us serious concern will not recur in the future. We are concerned because we in Parliament wish to work with the Commission. We want to cooperate to strengthen and improve European institutions still further. What is needed is a strong Parliament alongside a strong Commission, Mr Prodi.
For this reason we in the Committee on Budgetary Control adopt a critical and demanding approach. At the same time, it is of course a positive approach. Mr Prodi, you must be in no doubt that our aim is for the Commission to become better and stronger as we go forward into the future. After all, that is the message we have to deliver when we stand in the European elections. We will be telling the citizens that they must vote in elections to the European Parliament to promote still stronger institutions.
That is the positive message we must convey. We would like to work with the Commission to get it across. Mr Prodi, please bear in mind therefore that our criticism is always positive and is aimed at facilitating solutions acceptable to all.
– Mr President, Mr President of the Commission, ladies and gentlemen, I believe that behind every legislative programme lies a political project. From this point of view, 2004 ought to be the year that will allow us to reconcile two absolutely essential objectives of our Union: peace and prosperity. In other words, we have no chance of successfully meeting any of the challenges that await us in 2004 unless we re-lay the foundations for prosperity on our continent. The third objective set for 2004 by the Commission, sustainable development, is therefore absolutely essential in the light of the Union’s current economic situation.
In this context my group dares to hope that the Commission will make employment a clear priority, because neither enlargement nor a new constitution will be acceptable to our fellow citizens unless we first turn our attention to the issue of employment. To do so, we also need investment, both private and public, in human resources and we need a return to a level of growth that is sufficient to increase the quality of life of our fellow citizens. We must not rely solely on variations in interest rates or on the outside world to deliver growth areas for the Union.
We might perhaps regret the fact, moreover, that the Commission has not, in its wide-ranging programme for 2004, addressed more explicitly the question of economic governance, above all given that the conditions in which the Commission is intending to prepare the spring summit, particularly as regards the implementation of the Lisbon strategy, do not yet appear to be quite clear. We need to know under what conditions the new Commission will have to implement the follow-up to this strategy and with this in mind, it might perhaps be useful for the outgoing Commission to draft an assessment of the first phase of the strategy.
Lastly, it seems to me that the Commission’s programme ought to give a higher profile to the issue of sustainable development. I also note that despite a totally unrealistic number of new legislative proposals, some omissions can be observed. Firstly, there is not a word about the second reading of the directive on investment services, when it is a text on which we have done a great deal of work. I therefore dare to hope that we will be able to complete it before the end of this parliamentary term. The same goes for the review of the Financial Services Action Plan and the extension of the use of the Lamfalussy procedure. This Commission and this Parliament ought to conclude work on all of these dossiers in the course of 2004.
Let me finish by saying how surprised I am, Mr President of the Commission, that your legislative programme, which is so heavy and so crowded, does not even mention a framework directive on services of general interest, something that my group and this House as a whole have repeatedly requested, and for which the Convention also expressed a strong desire.
– Mr President, Mr President of the Commission, Commissioners, ladies and gentlemen, I turn to you, Mr President, in your capacity as chairman of the Conference of Presidents. As you know, the parliamentary committees have been fully involved in preparing the legislative and work programme that Mr Prodi has just presented. It is thanks to this interinstitutional dialogue that today we have a programme for 2004 that largely reflects the shared priorities of our institutions. Nevertheless, there is certainly still room for improvement. Although the Commission has not taken account of all the requests made by the parliamentary committees, experience shows that the reliability of the timetables could be further improved. By way of an example, seventeen of the twenty-two proposals for codecision in the 2004 programme have already appeared in previous annual programmes and ought therefore to have been tabled long ago. It is therefore essential for both parties to monitor this programme carefully. In this context I would remind you that last year Parliament put forward the idea of having policy papers for each legislative area. These would form the basis for more detailed programming and would also be entirely in keeping with the objectives of the interinstitutional agreement on ‘Better Law-Making’, which requires the three institutions to both better coordinate and better synchronise their legislative work. I would stress the three institutions because the Council is not currently involved in the structured dialogue. At the next Brussels meeting of the European Council, the Council’s first multiannual programme will be presented. It would be helpful if the European Parliament could be informed of the programme in good time precisely so as to establish a constructive dialogue between the three institutions concerned.
I will also take the liberty of drawing your attention to the need to agree a procedure for an dialogue with the Commission for the year 2004. We will be addressing this issue this afternoon in the Conference of Presidents. But in my opinion it is essential that every effort be made to ensure that all of the stakeholders, including national parliaments and advisory bodies and, at the end of the day, the European public, have a legislative programme for the year 2005 in good time. If it is true that the current Commission really will be able to present its political strategy and budget for 2005 to the Union before October of next year then it should also be able to present its legislative programme during the course of that same month of October.
Last year, I said here that I was convinced that, thanks to the structured dialogue, we were seeing the establishment of a genuine culture of planning and interinstitutional programming. The experiences of these last few months and the prospects for the future are in line with the interinstitutional agreement on ‘Better Law-Making’ and fully confirm my optimism. It is up to all of us to work on this together in the interests of our fellow citizens.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, this is the year in which it was planned to conclude the programme laid down at the Tampere European Council. In addition, in the short time remaining we need to integrate the ten new states into this objective. The objective remains unfixed. We have repeatedly expressed Parliament’s concerns about the integration of the Tampere objectives in the acceding countries.
As regards the internal situation, I am very concerned at the length of list 4 at this late stage. This is the list awaiting decision by the legislator. It contains the directive concerning conditions of entry and stay in the European Union for reasons of work or study. It also contains the decision to be taken on granting asylum status and the minimum conditions for people to request asylum in Europe. The statute of long-term residents and the directive on family reunification should also be on the list. Although a decision has been taken on the latter there are countless exceptions to it, to the extent that there is really nothing to choose between having this directive and having fifteen different sets of legislation.
True, this is a problem for the Council. Nonetheless, it is also the Commission’s responsibility to defend the programme it has itself proposed and to defend it strongly. The programme is good, consistent and global. The Commission must defend it as Mr Prodi stated a few weeks ago before the House when he spoke following the tragedy of the victims in Italy. Sadly, that tragedy was repeated in Spain. Mr Prodi, you can count on our support in defending the programme before the Council.
The Council is currently exerting strong pressure to establish disjointed measures regarding what it terms illegal immigration. These measures are doomed to failure. I am not making an ideological statement. Rather, I am stating it is clearly impossible to take account only of the point of view of ministers responsible for home affairs in as complex and global an issue as immigration. I urge you to put immigration in its broadest sense on the agenda for relations with our neighbours. It has to be a factor in achieving stability and prosperity. Immigration also needs to be linked to employment, as has already been the case. You can count on our support over this.
There is also an extensive list of decisions outstanding in the field of cooperation over criminal issues. Curiously, that list contains, amongst others, the directives on the protection of the Community’s interests and combating people trafficking. As I said, this is curious. I appeal to you to deal with these issues as a matter of priority. Once again, you can rely on Parliament’s support.
Mr President, ladies and gentlemen, the Commission President began his statement this morning by saying that the Union is in a good state of health. What planet is he on? The Stability Pact, one of the foundations of our single currency, is in jeopardy, and the single currency is one of the pillars of this entire Union. With his extremely ill-considered description of the Pact as the ‘Stupidity Pact’, the Commission President has himself contributed to its derailment.
Two major countries have blatantly departed from compliance with the Stability Pact’s rules. Regrettably, this includes my own country, which pushed for the launch of the Pact in the first place. How, and with what authority, does the Commission President intend to call these countries to order given that he himself has helped to undermine the Pact? What is the Commission President actually doing to counter the threat to the Pact which also emanates from the Convention’s draft? Who actually authorised the Convention to delete the goal of price stability from the catalogue of Union objectives? Price stability is the basis of the Union’s entire monetary constitution. In Germany, we lobbied for our public’s endorsement of the single currency and the phasing out of the Deutschmark by assuring them that price stability and the independence of the Central Bank would be guaranteed. We will feel cheated if the goal of price stability is now softened and price stability is put on the backburner. That is why, Mr Prodi, we expect you to give Commissioner Solbes your backing on this matter, not stab him in the back.
As a second point, you mentioned the Lisbon strategy. In ten years’ time, we will supposedly be the most dynamic and competitive economic area in the world. Is this anything more than empty words? Believe me, Mr President, you will need to change your legislative culture in more ways than one if we are to achieve this objective!
Mr President, Italy currently holds the Presidency of the Council, and a distinguished Italian, Mr Prodi, is President of the Commission. Consequently my first words must surely be words of condolence to the Italian people following the tragic events of recent days.
I should like to turn now to a subject Mr Prodi dwelt on at length, namely the issue of controls. In modern organisations it falls to the administration of political power or of legislative power to exercise control. Mr Baron, leader of the Group of the Party of European Socialists, referred earlier to the Casaca report on the importance of Parliament as a source of political power. There are also the legislative controls.
As Mr Baron said previously, duplication of administrative controls must be prevented. Administrative controls have their place within administration. I do not believe, however, that the outstanding issues before us today can ever be adequately dealt with without an ordered system of political and legislative control.
Secondly, the Commission’s legislative programme focuses on enlargement. In this connection I am bound to reflect the very grave concerns felt by this House following the Commission’s latest monitoring report presented by Mr Verheugen in plenary. We wonder how many of the acceding countries really are in a position to transpose the Community between now and 1 May. In the event of one or more of these countries failing to fulfil the relevant requirements, we wonder too what measures the Commission intends to propose and what measures the Council intends to adopt to prevent such countries joining the Community.
I also have to say that this House was taken aback by the Latvian Government’s decision to relieve one of its members of the duty of observer at the European Parliament, because the member concerned had expressed opinions at variance with the official government line. This is all linked to the issue of minority populations in the Baltic States. The question arises as to whether these countries are meeting the fundamental Copenhagen criterion of having an open and functioning democratic system in place.
The legislative programme also contains a reference to the Union’s new neighbours. In particular, there is a suggestion of creating common areas for matters of justice and home affairs together with Russia and Ukraine. I would remind you of recent events in those countries. Leaders of industry have been arrested, imprisoned and tried. It seems likely that this was done for political reasons, not for strictly legal ones. One might well wonder how much we could have in common with governments of that ilk.
Finally, I should like to raise an issue touched upon by Mr Clegg and Mr van den Berg amongst others. I refer to the adoption of the interinstitutional agreement. I note that the President failed to refer to this agreement in any way. Though it is recent, this agreement is of major importance. It would be appropriate for the Commission to provide the House with some information on the implications of this agreement for the Commission’s legislative programme.
Mr President, I would begin by emphasising some of the remarks made in this Chamber today regarding our concern about EU accounting. That concern is more widespread than I can recall on any previous occasion.
Looking at Annex 3 of the Communication from the Commission, I am particularly concerned to see that the Prodi Commission is claiming great success in this area. Its commitment to achieve a broad programme of internal reform includes agreeing a new financial regulation for the management of Community funds. However, there is nothing new about the Eurostat crisis or the background to it, while the Court of Auditors has been unable to sign off the accounts for nine successive years
Let us not say that Parliament is suddenly completely in the clear over this. Parliament has, notwithstanding the approach taken by the Court of Auditors, passed those accounts year-in year-out, so there is no doubt whatsoever that the Commission has been led to the view that these were not matters of sufficiently high concern to Parliament. If that has changed I welcome it. Why do I welcome it? Because at this moment EU citizens regard the Commission as synonymous with negatives as regards fraud, maladministration and shoddy accounting.
I very much regret that and take the view that the European Union's image should be improved. We look to the Commission to address that issue. How can it do this? Very simply by addressing the concerns that have been raised, by not disregarding those concerns and by taking action in relation to the position of the whistleblowers who have drawn them to public attention. There are currently three such persons who have been suspended from their duties.
I call on the Commissioner to take action to ensure that those people who have drawn attention to the scandals relating to EU accounting, and whose current suspension is completely misunderstood by the people of Europe, are restored to the role of clearing up the EU's accounts.
Mr President, I would like to focus on the issue of culture, and I welcome the Commission’s endeavours in the field of education, youth and culture, also for 2003. For 2004, you list a work programme with seven proposals of interest to the Committee on Culture, Youth, Education, the Media and Sport. I must start by voicing criticism of the fact that these work and action programmes are always submitted relatively late in the day. As a result, we are currently negotiating the programmes for youth, culture, organisations and vocational training. We are under enormous time pressure and have to find solutions under these conditions. Otherwise, the programmes for next year will fail and will not be implemented. No one wants to be exposed to this criticism and, above all, this responsibility.
The priorities of the Commission’s action programme for 2004 do not necessarily lie in the area of education, youth and culture. For specific reasons, it has other priorities, such as enlargement, parliamentary elections, economic security etc. Nonetheless, I would ask the Commission not to neglect education, youth and culture. In the planning timetable for this year, the objectives set were far higher than actually achieved. I am thinking, for example, of legislative proposals which should have been adopted in September or October, such as the Europass Training, European CV, etc. but which were postponed, may be adopted at the end of this year, and in some cases will be implemented in 2004. The post-2006 training programmes are a case in point, which are a key aspect of cultural policy.
I therefore call on the Commission to adopt the pledged proposals to ensure that they can at least pass through their first reading in Parliament during this electoral term. I wish to draw particular attention to the legislative proposals in the audiovisual sector, which are supposed to be submitted in December. There is still no text submitted for the long-announced revision of the Television without Frontiers Directive. What we have instead is an apparently never-ending consultation process by the Commission.
The accession of ten new Member States, stability and sustainable growth are undoubtedly important, but this does not mean that culture and education should be overlooked. Education must be a priority for enlargement. Topics should be interlinked. The focus should not always be on economic and political linkage. Culture and education must be integrated more fully, education as the basis for progress and development in the European Union, and culture as a prerequisite for community relations, dialogue and respect for cultural diversity.
– Mr President, I should like to concur with the words spoken, to my great delight, by Mr Nassauer, namely that the implementation of the 2004 work programme is starting under a very dark cloud, particularly on account of the fact that the two key countries, France and Germany, which, in the framework of the EMU, invented the Stability Pact, have, five years down the line, pretty much forgotten the promises they made. And that the architects of this pact have shifted from being strong to being weak, from being stable to being unstable, from being reliable to being unreliable, and from having a sense of responsibility to having no sense of responsibility. These are the terrible facts that were also recently reaffirmed on Dutch television by the director of the Dutch Bank, when he also remarked that without a Stability Pact, there would not have been a euro and that we are even being taken for a ride by those who have drafted this Stability Pact.
It is under this cloud that further discussions on the EU's enlargement are taking place. There are a few more countries waiting to join. In my view, it is very important for us to doggedly persevere with honest and coherent policy, and also to remain strict with those countries in respect of the criteria, particularly where the issues of the rule of law, democracy and good neighbourliness are concerned. It is unwise to treat the Balkan countries as if the race were already over. Those countries will first need to prove that they belong in the European Union. In addition, the introduction of criteria other than those previously agreed should be rejected, such as differences in religion, the size of the country or of the population, any strategic location, political benefits, the date of membership application, historical relations or economic benefit. These are all elements which, naturally, occur to everyone sooner or later, but it would be extremely bad if these were to exclude or relativise the agreed criteria.
Mr Verheugen mentioned the need for more common foreign and security policy in the light of enlargement. What is the Council's position on that? Does it share Commissioner Verheugen's view that we, because of enlargement, should strive towards a common foreign and security policy with all the more urgency?
Mr President, ladies and gentlemen, the Eurostat affair is now a matter of public knowledge; it is a scandal and we cannot erase it. What we can do, however, is learn lessons from it. Firstly, this means that in future, the Commission must listen to Parliament, the directly elected assembly representing Europe’s citizens, instead of disregarding Parliament’s reports out of a strange mixture of ignorance and arrogance. Had the Commission listened, the matter would not have assumed such proportions.
Secondly, we have an obligation towards our citizens to rectify the things that have occurred during this period, that is, during our, and your, term in office. We have put forward a number of proposals in this context. The report will be tabled in this House shortly. It has already been adopted by the Committee on Budgetary Control. Among other things, it raises the issue of the financial regulation, which you have not touched on at all so far. For example, it addresses the fact that it is apparently still possible for firms to enter into contracts with the European Commission without being required to disclose details of their financial circumstances.
There are firms that have their company headquarters in the Bahamas and it is rumoured that some European Commission officials are behind them. That must change. Directorates-General can currently exist outside the scrutiny of auditors. That must change too. Eurostat is a case in point. This is not good, and we must change this situation.
Thirdly, we propose that the financial regulation or the internal rules be amended so that internal audit capacities are subordinate to the Head of Internal Audit. Had this been the case, the Eurostat issue would not have occurred on this scale. We want a solution, Mr Prodi, and we want it now, not in one or two years’ time. We must act now. The things that have happened must be rectified, and then we can restore voters’ confidence.
– Mr President, I would like to start by expressing my heartfelt gratitude to President Prodi for coming to the Committee on Budgetary Control this morning. The plan of action that he presented to us needs some commentary, and I would like, in the first instance, to deal with the continuing failure to sort out the issue of communication between the administration and the Commission – by which I mean the Commissioners, even though I can see how many measures already exist on paper; the September 1999 code of conduct, the ‘Charter for Delegated Authorising Officers’ of December 2000, and so on. I do believe that what we need in this area is not new rules, but the application of the ones that already exist, and that is what I want to press for.
Secondly, it is clear that new mechanisms have to be created to do this. President Prodi, let me warn you most urgently not to create even more bodies, but instead to strengthen the ones we have and implement reforms where these are needed. I see little point in this new machinery to collect all the information on possible instances of fraud. I see no point in having a body to uncover financial irregularities. I do not see that there is any need to set up a management committee as a replacement for OLAF’s Supervisory Committee. You have touched on a great deal, and there is good in that, but the issue of whistleblowing still has to be sorted out. Reference has already been made to the fact that it is no longer a live issue.
There is so much for us to do together, and so I urge you, before you issue the communication, to take Parliament seriously, to talk with us, to have a look at the Bösch report, so that we do not go down false trails. To do so would harm the European budget and hence the European taxpayer.
Mr President, I should like to begin, as did the Chairman of the Committee on Budgetary Control, by expressing my pleasure at the presence of President Romano Prodi in the meeting of that committee this morning. This was a first positive sign, which we cannot ignore, that the Commission is now prepared to listen to us more closely than it has done in the past, and we must therefore note this fact. I also wish to note something else that cannot be ignored and that is the fact that the internal hearings, both at central and Eurostat level, have worked well and independently. This is an extremely positive outcome of the current reform.
Secondly, I wish to say that, where Eurostat is concerned, responsibilities must be defined, some mechanisms are working much more slowly than they should, but something is at last happening. I also wish to say that I fail to understand why the Publications Service, the body financially responsible for allocating funds to Planistat, has to date taken no action, opened no enquiry and held no one responsible. Why has the body that provided most of the appropriations misused by the company CSD – and this is a body that depends on external aid – not been called to account or been subject to any action, with everything carrying on as if nothing had happened outside Eurostat?
If the Commission wants to have us believe that it is going to take the principle of accountability seriously, it is absolutely crucial that it adopt measures concerning these two Commission departments. Otherwise, we will not be able to take the Commission seriously.
– Mr President, Mr President of the Commission, ladies and gentlemen, you, Mr President of the Commission, have proposed increased stability and security as a priority for your programme, and that is only to be welcomed. Among other things in relation to this, you propose taking steps towards the establishment of joint border control. For that you have our entire support. In so doing, you will ultimately be acceding to our demands, for we have always wanted the same high standards to apply on all our external borders after enlargement, and precautions need to be taken for that to be the case. Last week, at a press conference, you again suggested establishing, at the very outset, an agency to take over the work of control and coordination. This would be the sixteenth agency, and what we have learned so far about agencies can be summed up by saying that we have forgotten the names of many of them, we have forgotten what they do, and that we are most aware of them at the time of the Budget, when we notice – generally after they have been in existence for only a few years – that the outgoings are mushrooming. All that comes into my mind is that we should propose setting up an agency to examine the other agencies’ efficiency and consider whether we need any more of them.
What we would like is for the means of control and coordination to be set up within the Commission or in close association with it, for the sake of efficient external borders control. We need control, we need coordination, we need the efficient use of resources, but under no circumstances do we have any need of an agency.
My second point is that you say that there must be tough action taken against illegal immigrants and something done to integrate those who are here legally. In that you have our full support, but please take action once and for all; see to it that return agreements are in place, not just with Macao or Hong Kong, but with the states from which migrants actually come. There is one thing you must not do, and that is, to offer the abolition of visas as a ; instead, provide something that will be more help, namely trade facilities and economic aid, so that emigration ceases to be necessary.
Mr President, firstly, I want to draw attention to the absence of a number of issues in the social policy area. Secondly, I want to stress the need to be careful not to damage our European institutions by blowing up into a major scandal matters which are important in relation to Eurostat but which, bearing in mind the prospective elections, might do untold damage to our institutions if pursued too strongly.
It is deeply regrettable that the Commission has still not come forward with the promised initiatives highlighted again and again by the European Parliament: the collective rights of employees, social security for atypical workers, protection against individual dismissal, revision of the working time directive and of the European Works Council directive.
The Commission also seems to be stalling on the other important areas, such as minimum income. It has produced a detailed study on the costs of non-social Europe which concluded that, while the so-called costs of social policy are usually immediately visible, the benefits are more difficult to identify and quantify. However, that social policy contributes to the quality of the labour market and the formation of social capital.
In view of the recent coverage of, for example, charges for wheelchairs at Dublin Airport by Ryanair, it is important that the Commission comes forward with the promised regulation on the contract between passengers and airlines, particularly for passengers with disabilities.
It is obvious from the opening speeches in this morning's debate that the election campaign is already under way. I would ask Members to be particularly careful not to undermine the confidence of Europe's electorate by going over the top about scandals. It is important to root out corruption, but we should be extremely cautious how we present this to our electorate.
– Mr President, Mr President of the Commission, ladies and gentlemen, I would like to start by impressing upon us two mottos for the Commission and for our own work. The first is this: ‘Not in the beginning is the reward, but only in consistent perseverance, the setting and achievement of objectives’. And the second is this: ‘He who does not take himself seriously will not be taken seriously by others’. Although we went into the Convention aiming to make Europe more transparent, to bring it closer to its citizens and to make it more democratic, we have not yet made that a reality. The objectives are more relevant than ever. So, Mr President of the Commission, he who would make Europe more transparent must be prepared to know his own tasks and pursue objectives in a consistent way. What that means is that I am calling for greater earnestness, a more earnest approach to Parliament, to our resolutions, to our aims, to our fears and criticisms and to make our self-image as a corporate body a reality.
We get more and more proposals that actually ought never to have emerged from the Commission: on lines of credit for consumers; the Chemicals Directive; for the prohibition of discrimination, which flies in the face of economic reality; there is the harmonisation of duty on diesel, which has been thought through sector by sector rather than as a whole. I urge you to take up your collegial responsibility; with specific reference to Eurostat and to the statements you have made today, I demand that you take your political responsibility more seriously. With the Stability and Growth Pact in mind, I demand that you insist on compliance with the law. We read in your programme your call for better coordination of the Member States’ economic and budgetary policies, but I can tell you that we have no need of better coordination; what we need is compliance with the Stability and Growth Pact. To do that would make for enough coordination!
I call upon you to take initiatives to strengthen the internal market, competition policy and social cohesion. If you also put yourself at the head of projects to create a sense of European identity, that will play a part in making European policy domestic policy, so that the internal politics of the Council will not be able to block European projects, for which people at home will blame the Commission and Parliament.
Mr President, it is true that, with the European elections and the end of the term of office of this Commission approaching, the flow of history cannot be changed in the few remaining months. Nonetheless, the Commission must obviously continue to see its job through to the end.
In the transport sector, I want to say that important work has been done over all these years: the single European sky, the two railway packages, the liberalisation of port services and the new proposal for the trans-European networks where, of course, I want to point out that the main issue is not so much the legislative proposal as funding, about which I personally have certain doubts.
In all events, I think that, in the transport sector, the main issue from now on is that we and the Commission need to join forces and convince the Council about certain issues which have been pending for about two years now, so that they can be brought to a conclusion as quickly as possible. For example, the Meijer report on urban transport is a classic example and, what we need is to use the time from now until the elections in order to advance a number of other issues, such as the harmonisation of certain social dimensions in the road transport sector, the amended proposal for a regulation on action by the Member States concerning the terms under which public services are provided in the rail, road and internal waterway transport sectors and the ban on heavy goods vehicles at weekends, which is also an issue that has been dragging on for a very long time.
Similarly, as far as regional policy is concerned, although it is not a strictly legislative matter, I want to point out that the Commission needs to present the third report on cohesion as quickly as possible, so that the European Parliament has an opportunity to take a position on this very important issue before the European elections.
– Mr President, ladies and gentlemen, let us consider the Eurostat affair. I am very disappointed by the measures announced by President Prodi, which indicate that the will to really tackle these problems is absent. Above all, I note the absence of changes in structure and personnel, for example changes to the responsibilities of the three Commissioners concerned.
Let me just remind you how this House, right at the beginning of this Commission’s term of office, wanted to hold fast to the separation of the budget and budgetary control, precisely in order to avoid the conflicts of interest that face us now. I find no trace of any serious reprimand for the three Commissioners responsible, making it clear that they were in breach of their supervisory responsibilities and of their duty of care. That, Mr President, is something that every ordinary employee, in similar circumstances, has to guarantee in the course of his employment. Thirdly, the controls must be made much more effective, as Eurostat is, in my view, a shining example of how all the Commission’s checks and balances can fail. It would have been easy for you to take at least one or two of these three possible courses of action, but you have taken none of them.
What this means, Mr Prodi, is that, for the second time since 25 September, you have failed to draw a line under the affair and regain the trust of Parliament and the public. There is one thing that I will not under any circumstances allow you to get away with, and that is your assertion that the reform of the Commission will be completed only in 2004 and that a Eurostat case will no longer be possible. Let me tell you that the opposite will be the case, as your reforms and the new Financial Regulation will weaken control still further. As a result of the abolition of the independent auditors, the Directors-General possess power to an unparalleled degree. Let me ask you this: is that really what you want? Democracy needs control, and an entity as deficient in democracy as the Commission certainly does.
Mr President I should like to thank President Prodi for coming here today. This is the fourth time running I have been here to listen to his presentation. Indeed, it is the fourth year running that his Commission has failed to get a positive statement of assurance from the European Court of Auditors for its accounts, and the ninth time running that the Commission, as an entity, has failed to do so.
I am aware that no one in Mr Prodi's Commission accepts political responsibility for anything, but am sure there are members of the Commission who have political antennae and can sense the mood of Parliament when it comes to the problems found at Eurostat and in the accounting system. I personally consider that Mr Prodi has weakened his position and the Commission's position by stepping into Italian domestic politics, which is something I am sure he should not be doing. I think he makes the Commission slightly more impotent by admitting that Commissioners currently have no political responsibility. With Eurostat he has shut the stable door too late, a long time after the horses have bolted, and is looking to blame the messengers rather than resolving the problem.
However, I would like to talk very briefly about the whistleblowers' charter, which is something I know Mr Prodi mentioned in the Committee on Budgetary Control's meeting earlier today, because his Commission's biggest failing has been the way it has treated some of the whistleblowers. The Commission has been a kangaroo court. It has suspended those who raise questions and problems and has actually rewarded those who have been involved in covering these things up.
I also want to be positive, because I know that ten new Commissioners will be coming into your midst as of May 2004. As well as wanting to see an independent OLAF, I would like the Commission to consider the possibility of one of those Commissioners assuming responsibility for budgetary control and the internal audit service of the Commission, because the sooner it is separated from the budgetary function itself, the sooner we may start to make headway as regards these problems.
Mr President, Mr President of the Commission, all the political strategies presented are certainly very attractive, but, in many cases, they could come up against obstacles of varying size if they are not supported by a completely reliable organisational and administrative system. The accession of the new countries, which we planned, promoted and achieved all together, must take place within a solid, transparent framework in order to avoid creating major problems for the Community staff, who are already being called upon to take on more work, or damaging the image and credibility of the European Parliament. Therefore, the priorities and major decisions must have the necessary support of a Europe which works, which is transparent and, most importantly, which can account for how Community funds are spent and used. The Eurostat affair does nothing to further that cause. It pained me to hear Mr Procacci, who had not read the OLAF reports or the audit, describing this as a minor incident; if we were to read the reports he would realise that they are extremely disturbing. It is therefore the responsibility of the Commission to step up the controls that have proved to be as watertight as sieves thus far, improving the system in such a way as to distinguish between monitoring and controls, on the one hand, and operational management – officials granting authorisations – on the other.
Furthermore, the Consultative Committee for market operations, which operated under the previous Financial Regulation, has been abolished, and yet it has become clear that many transactions were not made subject to any requirement of economic benefit, transparency or contractual legitimacy, creating a kind of free zone, in which, even after 1999, or maybe especially after 1999, orders could be assigned with only one firm taking part, often where there was a conflict of interests and with unsigned contracts, leading to damage to Community finances, the extent of which it is difficult to assess.
Mr President, I should like to thank Mr Prodi for coming to the House today and also for coming before the Committee on Budgetary Control. I shall endeavour to be brief.
Mr Prodi, concerning what you have grandiloquently termed the Eurostat Action Plan, I suggest this is merely chapter three of a work in which chapters one and two are lacking. The missing chapter one should have been entitled ‘facts’ and the missing chapter two ‘responsibilities’. This chapter on measures to be adopted would be chapter three.
As I have already stated at the Committee on Budgetary Control, I believe these measures are absurd, curious and outdated. They are absurd because the person or body to be controlled is actually charged with informing the controller of possible infringements. They are curious because coordination committees are not what is needed to follow up allegations and seek the truth. Instead, compliance and immediate investigation of the truth are called for. Alternatively, the information should be placed before the judicial authorities. The measures are outdated because auditors have repeatedly stated the need to break away from the guidelines of Directors-General who have control over them.
Further, this plan does not concern Eurostat alone. It applies generally to the functioning of the Commission. Mr President, I believe the sequence is wrong. It should be reversed. After all, information does not generate responsibility. Rather, responsibility demands information to be able to cope with commitments.
With regard to OLAF, President Prodi, I suggest the introduction of some kind of ruling on admissibility. This would allow rejection of long, costly and useless proceedings detrimental to specific institutions or bodies. A number of recent cases of this kind spring to mind. None of them resulted in significant achievements.
. – Mr President, honourable Members, I would like to thank you very much for this debate and to thank you for your opinions on the programmes, which, as you know, we have had to restrict, for next year will be a year of limited activity, being the last year of the Commission and Parliament’s terms of office. We must take into account the fact that Parliament will have to suspend its work for much of the year and that the Commission will change twice: once in May – although that will only be an expansion rather than a change – and then, again, in autumn at the natural end of its term of office. That is why the programme we have put forward is very limited, containing proposals that can feasibly be implemented in 2004; no more than what is feasible, taking into account, not least, the experience we gained in implementing the work programme for 2003, with the good and bad points of that process.
We have 126 priorities, some old and some new, on which we can guarantee delivery and action. These are crucial, major priorities, but, clearly, we cannot guarantee anything in addition to them. We are also working, as has been explained, on the Financial Perspective. We are a great deal in advance with our work, not least because we were quite aware that the interruptions in the coming year will cause substantial delays.
The question you are asking is whether the Commission is going to present specific legislative proposals. Yes we are: to start with, we present them as the lines of a political project, and then, of course, we supply the facts and figures later on, when the political project has been approved. I would, moreover, stress that this Commission has made enlargement its main objective and will present its project for an enlarged Union. All the specific legislative proposals will be made by the enlarged College, after 1 May 2004, that is, and then we will have to discuss the timetable for work after that.
A number of major issues have emerged from the debate, including – and this was raised by many speakers – the issue of the Stability Pact. I would like to make it quite clear that the Commission will enforce the Stability Pact in the proper manner and according to the proper conditions. We are the guardians of a rule which has been handed to us by the governments. I still remember the eyebrows of the German Minister for Finance, when I was Prime Minister of Italy, as they frowned at me, forcing me to accept the Stability Pact.
We have now made it more flexible and, I believe, more workable, and the Commission will enforce it properly in this framework, taking into account the genuine problems but also bearing in mind that the Pact is the basis of our protection of the euro. We must establish it as such.
I would like to address another minor postscript to you as Members of Parliament. We are talking about the Stability Pact, but while we are arguing numbers, fractions and decimal points, there are developments taking place in the political arena which I feel give cause for concern. I will give just one example: the attempt by Ecofin to bring about what would essentially be the end of the Stability Pact through intergovernmental and extra-institutional agreements. This is much more serious than any other issue. If this attempt succeeds, it will be the end of that little – which is too little, as I have reiterated many times here before you – economic governance which the Union has. It is not a question of any particular country: the entire Ecofin system is, at present, heading in that direction. I would like to hear not just the Commission but Parliament, too, speak out loud and clear on this matter.
Indeed, I do not mean to be malicious when I say that this plot is not completely free of attempts, which we have witnessed in recent days, to divest Parliament of its annual and multiannual budgetary powers, which are already too few. At the moment, I believe it is in our common interest not to be excluded from one of the greatest political processes, from one of the most important decisions affecting the work of our Commission.
I was asked another question on cohesion policy. Our ideas will be outlined in a political document which will be presented before the specific proposals for the Financial Perspective. I would emphasise two of the areas we are working on: firstly, cohesion will continue to operate in order to prevent the regions which are lagging behind from being marginalised, and, secondly, cohesion will be more explicitly linked to the sustainable growth programme we are developing on the basis of the experience we have gained from managing the Lisbon and Gothenburg processes. The same applies – and I am responding to Mrs Frassoni here – to the issue of sustainability with regard to Kyoto and to that process.
As regards OLAF, there is a key concept: we are on no account trying to turn the Eurostat crisis into an OLAF crisis. All the observers with any sense have seen that the information channel between OLAF and the Commission failed to work and is still not working, and it would be irresponsible of us not to do something about this problem. Nobody is thinking of removing OLAF’s responsibility for internal investigations: quite the opposite, all investigations must continue to be carried out by an OLAF which is even more efficient. We do not plan for any more bureaucratic bodies to be created, a point raised by Mr Barón Crespo and the Chairman of the Committee on Budgets. In my opinion, we have made quite a simple plan, but, listening to these concerns, I feel it would be right and proper to discuss the matter further, to talk again, for it is not our intention to make the institutions even more complex by adding more structures. We merely want to be in a position to gather together all the relevant pieces of information – not all of which were available in this case – from the different parts of the Commission, in order to be able to take a clear, rapid decision on any measures to be adopted so that OLAF can proceed with full knowledge of the facts and we can take a fully-informed decision. The decision – of whether or not to open an investigation – will remain entirely at the discretion of OLAF. It will be for OLAF to decide, like any investigative body, whether the case is sufficiently important for an OLAF inquiry to be opened or whether it is of purely administrative significance, or whether, quite simply, no action is necessary. This will be decided by OLAF.
In response to Mr Blak, I would like to say that, if we continue to stir up dust, we will not be benefiting anyone, least of all the European citizens. We have produced independent, accurate, factual reports which have shed light on all the points and have not revealed evidence of any irregularities after 1999. We are looking into other specific proposals which we will discuss with Parliament. I will not acceptkangaroo courts or summary sentences: everything is in order where the past is concerned and we are working on more effective measures for the future too.
I will conclude my speech with two points: as regards services of general interest, which are at the centre of our attention, the programme mentions a sequel to the White Paper because, as things stand, the idea of presenting a proposal for a directive has not been excluded but has not yet been decided upon. We are working on it and the decision will be taken in the light of the debate which is currently starting. Clearly, if the legal basis is included in the final text of the Constitution, that will be an extremely important factor, for it will make it possible for us to work on this.
Lastly, a personal response to Mr Poettering: I would remind him, first of all, of the total legitimacy of the document containing my opinions, my experiences and my dreams, too, regarding the future of Europe. I have to say that it is also a legitimate part of my duty to express my political opinion,
a duty which my predecessors discharged liberally and, in many cases, to a greater degree than I have, taking an intensely active role in party politics, as I consider to be right and proper and increasingly important for the Commission’s development. The Group of the European People’s Party (Christian Democrats) and European Democrats itself, quite rightly, has already mentioned the fact that the results of the political elections will be taken into account when the new Commission President is appointed. This has been decreed – as, I feel, is right – because the Commission is increasingly becoming a political organ which takes the general interest into account in its work but which cannot fail to have a public opinion, otherwise, ladies and gentlemen, you would have had no reason to give me your vote of confidence. You gave me your vote of confidence on the basis of a political line!
I would like to say a word about the content too. I am very happy, Mr Poettering, to hear you criticise the Italian newspaper which called you before reading the document, for if it had read it, it would have found there the spirit of our founding fathers and your own words, the words you speak when you are not weighed down by the burden of the Eurosceptics who surround your group, words with which we agree and have agreed many times in the past.
I want to say to you that I am President of all Europeans, and I have to express my political opinions before all the citizens. Therefore, I wonder why the words of such an intensely European programme which are so dear to you, Mr Poettering, and to us all, can cause such concern. Because people are frightened by values and projects in which you have consistently firmly believed?
– President Prodi, what I am going to say to you I say as a personal ally, as one who shares many of your European ideals, and I say it with regret that you have not gone over the bridge that I have built for you. It is not the manifesto that is at issue, and it is tendentious to reiterate that I, when I gave the interview to ‘Corriere della Sera’ last Monday evening, had not yet read the manifesto. I based my criticisms on an agency report, according to which you had given a recommendation to a party political list in Italy, and that is not compatible with your role as President of the European Commission!
Let me make it perfectly clear – and Mr Barón Crespo’s statement shows that I cannot be wrong in this – that the office of President of the European Commission is not compatible with being on a list of candidates in the European elections, and that this ought to result in your resignation. This comment, though, hung in the air. There was the question in your own college of whether you would carry on with your mandate until 1 November 2004. Thank God you clarified that, but the mere fact that these rumours could surface is not something for which we can applaud you. Mr President, I say this to you very much as a friend, but also in all earnest and also in restrained language: you need the support not only of one side of this House. If you carry on like this, we will, in future, no longer be able to support you.
We need a Commission – this is not party polemics, but my profound conviction ...
... we need a Commission at a difficult time, when we face enlargement, at a difficult time in which we have a constitution, and we need neither a Commission nor a Commission President who constantly meddles in the internal political debates in his own country, a country, let it be added, which still holds the Presidency of the European Union.
President Prodi, it is for you alone to decide whether the confidence of the Group of the European People’s Party (Christian Democrats) and European Democrats ...
... and you call yourselves democrats, when you do not even listen to what is being said? We always listen when your group chairman speaks, and that is good democratic practice. I will therefore conclude by saying this: President Prodi, it is for you alone to decide whether you want us, the Group of the European People’s Party (Christian Democrats) and European Democrats, to be alongside you. We want you to succeed because we all share in your success, but you yourself must be prepared to cross this bridge. If you are not prepared to cross this bridge, then you yourself must bear responsibility for the consequences.
Mr President, I should first like to say how pleased I am that a political debate has taken place in this House at last. Such a debate was launched this morning, but only four of us were present.
I should like to respond to the comment made by leader of the Group of the European People’s Party (Christian Democrats) and European Democrats. This is a curious body with two souls. Mr Poettering, I would like to clarify my statement last week. Firstly, Mr Prodi, President of the current Commission, was invested and endorsed by the majority of the groups in this House. I have today reiterated that as my group and I see it, it is Mr Prodi’s duty to lead the Commission until the very last day of his mandate. It has fallen to him to steer the Commission through a period of great political importance. Secondly, in his capacity as a European citizen Mr Prodi has a right to express political opinions on the future of Europe. He cannot be denied that right.
Preventive censure must not be introduced. It would be like forbidding Cardinals of the Catholic Church to speak of God. It simply does not make sense.
Thirdly, I should like to state my personal opinion, if Mr Romano Prodi, who is both an Italian and a European citizen, decides to stand in the forthcoming elections to the European Parliament, he should then resign. I think that is pretty basic. That is what I actually stated.
– Finally, we shall hear from 'Cardinal' Cohn-Bendit!
– Mr Poettering, I am seriously worried about you, as it was in July last year that Mr Prodi proposed that a list be drawn up this year. You woke up to this five months later. Your party has made a serious error in taking five months to realise that Mr Prodi is on the political trail in Italy.
Secondly, I say this because it is absurd that you should set yourself up as a preacher of morality in this matter out of a desire to protect Mr Berlusconi, who, politically speaking, is currently cutting a poor figure as President of the EU.
I find it intolerable that you should stand up in this House and say, ‘I have built bridges and you have not gone over them’. Mr Prodi is entitled to cross the bridges of his choice rather than the ones you build. You have to understand that once and for all, my good sir!
It is absurd for you to stand up in this House and say, ‘What you say is in fact perfectly correct, and I regret that Mr Berlusconi did not say that. That is why you, Mr Prodi, may not say that, as I would rather Mr Berlusconi did it’. That is your problem. Sort it out in your own group and leave the rest of us in peace, and let Mr Prodi be politically active in whatever way he wants, without constant moralistic attacks by you.
Mr President, I will be brief because I have lost my voice – and I do not mean politically, I mean physically! It is clear that a battle royal is going on within one of our larger Member States. The main protagonists in that battle royal happen to be the current President of the Commission and the current President of the Council. It would be unrealistic to suggest that people in such positions have not had a political past, or do not have a political future to look forward to. There is a question mark over whether the occupants of those posts should be engaged to such an extent in such a political battle while holding those offices. But it would be naïve of us to assume that such battles will not continue, and indeed naïve of this Parliament not to imagine that such people will take those positions.
– Mr President, this pre-election incident has absolutely nothing to do with my group, which is why I had intended to keep quiet.
Nevertheless, I feel that this incident reveals something that has long been clear to me, namely that the Commission’s claim to represent the general European interest is a claim on which it is unable to deliver.
For my part, I would prefer to see the right and left of Parliament opposing each other with this kind of passion over European Union policies, rather than opposing each other over career plans and affairs of state.
I would like to remind every one of us of the role that the institutions should have and ask them not to confuse their respective roles. I am saying this because someone spoke about President Berlusconi, who, until there is proof to the contrary, is head of a government and as such has the right to take political decisions in his country. President Prodi has been appointed by the Council and voted in by Parliament. We respect him as President of the Commission and we have asked him to be President of the Commission. I agree with what Mr Poettering and Mr Barón Crespo said, since the essence of their speeches was the same: that President Prodi has the right to go back to active politics as and when he wishes, but not as President of the European Commission.
In view of enlargement, the fight against terrorism and the difficulties that we are facing every day in the attempt to make our institutions more transparent for the citizens, none of us can exploit Europe for the purposes of internal politics. I hope that what was said today was partly due to exceptional emotional strain and that, in the next few hours, everyone will go back to the job they were appointed to do. If anyone wants to relinquish their current role, let them state this clearly: they can take on another role but they cannot have two institutional roles at the same time.
As regards Mr Cohn-Bendit’s statement, perhaps Mr Poettering does have two souls, but it is better to have two souls than to have no soul at all.
– The speakers who have addressed this issue this morning have very clear points of view. Clearly, these points of view diverge. I want to make one appeal: whatever the divergent views, at this moment the European Union is going through an important phase of redefinition. The biggest single, immediate challenge in the weeks to come is to find the serenity and wisdom together, across the institutions and with the Member States, to produce for tomorrow's Europe a constitutional treaty that reflects the logic of the work of the European Convention.
Let us make sure, however diverse our opinions are on the years to come, that over the next several weeks we work together, in the interests of the public, to deliver the first and necessary challenge of a constitutional Europe.
That concludes the item.
– The next item is the vote.
. – Mr President, the Committee on Economic and Monetary Affairs is proposing by a very large majority that this Commission proposal should be rejected, and this is therefore the committee’s proposal for a legislative resolution. I would hope that we can vote first on this proposal to reject before we go on to the amendments tabled for the plenary session. I would hope we can proceed in this way because, as I understand it, both my own group and a clear majority in Parliament are in favour of this proposal to reject, so there is no point in our voting first on the amendments and only finally on this rejection, as this Commission proposal will very probably be rejected.
– Mr President, allow me to endorse the procedure proposed by Mrs Kauppi. Obviously, rejection goes further than any amendments to a text that the majority of the Committee on Economic and Monetary Affairs proposes to reject. So let us vote first on rejection of the proposal, as this will save us having to go through a pointless voting procedure.
– In preparing the vote I took advice on this matter. The House is free to accept or reject a proposal, as amended. It is the case, however, that no committee or group has made an amendment to reject the proposal. I accept that the rapporteur has just made the suggestion on behalf of the Committee Economic and Monetary Affairs, but since there is no amendment to reject, and there are amendments that need to be put to the vote, I have been informed that according to the Rules of Procedure, I should invite the House to vote on the amendments.
Ultimately, the House is sovereign to decide to follow the advice of the rapporteur and Mr Goebbels. However, I have been informed that because no one has moved an amendment to reject, I am obliged to take the amendments as proposed.
– Mr President, I am at a loss. The vote in the Committee on Economic and Monetary Affairs was clear: we rejected the proposal by a crushing majority and the Committee on Economic and Monetary Affairs therefore proposes rejection of the Commission proposal.
– A recommendation from a committee is something the House must treat seriously, but it is not an amendment to a proposal.
Do you wish to make an oral amendment to reject the proposal?
. Mr President, of course I want to make an oral amendment if that is required. I want to make sure you understand that the Committee on Economic and Monetary Affairs was almost unanimous in its opinion that this proposal be rejected. That is why we should not have to vote on the amendments beforehand: we can vote on them if the proposal to reject does not get a majority.
– Mrs Kauppi, I fully understand that point. I have no wish to contest the view of the Committee on Economic and Monetary Affairs. However, I am obliged to operate according to the Rules of Procedure. Having heard Mrs Kauppi's explanation, are there any objections to the oral amendment?
– Mr President, together with Mrs de Villiers and Mrs Lulling, I myself have tabled an amendment in the Committee on Economic and Monetary Affairs. That amendment was adopted with 22 votes in favour, 2 against and 2 abstentions. That amendment has now disappeared. I want to know where it is. That amendment has been adopted and we now need to vote on it first.
– Mr Blokland, I do not have a problem with the House, but I have a duty to obey the Rules of Procedure. The Rules are clear: if there are amendments, I put them to the House. There is no plenary amendment today to reject the Commission proposal. I am very sorry, but that is not my problem. It is someone else's problem. Now I will do my duty and continue with the vote.
. Mr President, I regret the outcome of the vote that has just taken place. We have taken note of the views expressed by the majority of the House.
The Commission will therefore take appropriate measures pursuant to the framework agreement and to the agreements reached with Parliament. I will inform the College of Commissioners of events in the House today.
– That concludes the vote.
. – According to the information available, the number of radioactive sources currently in circulation in the European Union exceeds 100 000. This figure demonstrates the limitations of the systems set up in the Member States to detect and eliminate these sources which, for various reasons, slip through the monitoring measures that have been put in place. These ‘orphan’ sources may also be discovered by individuals who are unaware of the risks that they entail.
The Commission proposal, therefore, constitutes a justifiable Community initiative, which responds to two main objectives by creating a system of traceability:
- to prevent exposure to ionising radiation resulting from the inadequate monitoring of high activity sealed radioactive sources;
- to ensure that the safety of sources is monitored, in order to prevent, as far as possible, all malicious use.
I therefore voted in favour of a text on which political agreement has been reached in Council, and this will enable us to ensure the safe and effective monitoring of high activity sealed sources in the European Union.
. – I voted in favour of this report because I believe that the number of radioactive sources currently in circulation in the European Union calls for particular caution and care in their management, packaging and handling, and it is crucial that those which for various reasons are not picked up by the Member States are detected and eliminated.
Creating the system of traceability proposed by the Commission could help to prevent exposure to ionising radiation resulting from inadequate monitoring of sources and to ensure that safety is monitored. This is an attempt to prevent the malicious use of these sources and to enable them to be monitored in the European Union by facilitating their harmonised management at European level, the ongoing monitoring of their life cycle and their safe exchange between countries of the Union.
I share the rapporteur’s view of the need to highlight suppliers’ responsibility, as the technical experts, in the life cycle of the various sources they make available. I also agree with the compulsory monitoring of potential cross-border movement of the sources in question, both within the European Union and to third countries and to establishing, in line with the judicial and penal traditions of the Member States, a system of harmonised penalties that could be applied in the event that the rules are infringed.
. – The decision to determine the indications that are to feature on signs posted at external border crossing points was taken first in 1994, under the Schengen system. This initiative seeks to update these indications and also to set uniform minimum indications for use in signs.
Mr Deprez’s excellent report warrants our full support and addresses the issue of external borders, which have been the weakest link in the system.
I wish to highlight four essential points:
- opting for the system of separate checkpoints, which is to be welcomed, given the differences in requirements relating to the carrying out of checks on citizens from the Community, from the European Economic Area or from Switzerland and on third-country nationals;
- there must be no difference between signs for citizens of the Union and for nationals of countries have the same rights when crossing borders – these signs must be as clear and simple as possible;
- the Member State authorities should put up signs written in other languages or using other characters, particularly in multilingual countries, in ones which use an alphabet with special characters or in ones which receive a large number of visitors who use languages with special characters;
- this must be applied not only at airports but also at land and sea borders.
. – This is a set of measures on crossing the external borders of the Member States, and which is concerned with checks on individuals at these borders, which I believe to be fully justified.
The system of separate checkpoints for citizens covered by Community law at authorised points for crossing the Union’s external borders is fully justified. Signs must be clear and easy to understand (E.U./NON E.U.). Furthermore, the authorities of countries whose nationals enjoy equal rights to EU citizens, such as Iceland, Norway and Switzerland, must identify their citizens when these cross borders. We must also avoid using words on signs when symbols are sufficiently explicit. Lastly, the Member State authorities should be explicitly authorised to put up signs written in other languages or using other characters, particularly in multilingual countries, in ones which use an alphabet with special characters or in ones which receive a large number of visitors who use such languages.
These measures are suitable for their purpose and I therefore voted in favour of them.
– We voted in favour of this report, which proposes initiating a procedure to recruit officials from the countries that the European Union needs to integrate on its enlargement, planned for 1 May 2004.
Nevertheless, we wish to stress that we disagree with the choice made by the European institution to employ these new officials at pay levels that will be lower than those enjoyed by current European Union officials, given that they will be taken on at a time when a new salary scale is being put in place, which will be less favourable to new employees, whatever their country of origin.
Clearly, it is budgetary decisions that underlie this decision. These are always mentioned when social issues are concerned, but they never enter into play when it is a question of subsidising large European companies or providing military equipment for European defence.
. – As I have said on several occasions, the knowledge-based society is more than a mere aspiration; it is already a tangible reality. In this respect, I agree with, support and encourage all actions that seek to provide a practical basis for political statements such as the Lisbon Strategy of 2000 and the Europe plan adopted in Seville in 2002.
I therefore voted in favour of the report, although I am convinced that the specific sums involved should be gradually increased. If, as the Commission proposed, the Community funding of projects put forward under the Ten programme will rise from 10% to 30%, with the concomitant reduction in the number of projects approved – since the overall value of appropriations allocated will remain the same – there must be a real increase in the appropriations that are made available. It is in these areas and not in whimsical legal texts looking into the future that European solidarity must be grounded and on which we must construct a genuine EU that is increasingly solid and ingrained.
As the rapporteur observed, various projects ‘whose potential has been recognised’ end up never seeing the light of day due to a lack of funding at implementation stage. This is all the more regrettable because we know that some of these projects, such as Health, Learning and Security, could bring enormous benefits to our citizens.
. – This proposal for a decision is intended to provide a response to the administration chapter of the action plan Europe 2005, specifically through the ‘Interchange of Data between Administrations Programme (IDA) to help to create pan-European administration services in order to support cross-border activities’. The IDA programmes seek to promote cooperation between national public administrations and between these and the Commission, ‘helping’ to implement legislation, Community programmes, monitoring procedures, ‘and the open coordination method’.
Surrounding what appears to be a technical programme and its instruments, however, are doubts concerning the attempt to open the way to federalism, to promote European integration and to create the idea of ‘a European public administration’ in addition to the underlying objectives. Nevertheless, the communication totally fails to address the issue of ‘Government’.
Since the Internet can guarantee easy contact with administrations and provide services direct to the citizens, we must always ensure universal access and improve the quality of services. The Internet must clearly not be seen as a substitute for front desk services and nor can we accept its being used to centralise services, which would have direct consequences on service provision and on territorial cohesion.
. – I welcome the Commission proposal and Mrs Read’s excellent work.
As I have said on previous occasions, a knowledge-based society, which is one of the European Union’s objectives, requires practical actions to promote telematic communications infrastructures – specifically the Internet – promoting interoperable systems and more widespread access to the new technologies for all EU citizens.
I am also pleased to note the impressive results achieved under the IDA programme – cross-border cooperation and coordination between public administrations. Next, I welcome the new programme that will succeed this one, called ‘Interoperable Delivery of pan-European Government Services to Public Administrations, Businesses and Citizens’ (IDABC) – for the period 2005-2009.
In actual fact, exchanges between national authorities and Community institutions are of crucial importance, both in operational terms – they constitute a valuable source of information and of cooperation for the staff of national public administrations and lead to greater efficiency – and in terms of guaranteeing citizens’ rights, by making the relationship between national and Community public authorities more transparent and straightforward. I therefore voted in favour of the report.
– To justify increasing tax on diesel fuel where it is lower than on petrol, the Commission either puts forward the argument that harmonisation is needed at European level or gives bogus reasons about protecting the environment. We rejected this proposal, voting against any amendment that would lead to an increase in tax on diesel.
We would not see anything wrong with large road haulage companies, which are major diesel consumers, being taxed more. It would be logical for them to contribute to paying for the road network that the State provides for them free of charge, putting them at an advantage over rail transport. But if this were the aim, it is the profits of these companies that ought to be taxed, so as not to penalise private individuals, including those on very low incomes who are often forced to travel in private cars because of a lack of adequate public transport.
. – Despite voting against the report in question – entirely in line with the voting position set out by the Group of the Party of European Socialists – I believe that this Commission initiative is entirely valid and constitutes an extremely positive step towards achieving the smoother operation of the internal market.
As I had occasion to mention in the debate on the report, the proposal to reject the directive, tabled by the Committee on Economic and Monetary Affairs, must be seen as a spur for the Commission to amend the additional elements involved in this proposal for a rejection without discarding the fundamental reasons that underpin it.
. – The Commission proposal seeks to achieve the gradual harmonisation, at a higher price, of excise rates for commercial fuel, and to separate the systems of taxation for commercial purposes from those for private purposes. The Commission claims it wants to resolve distortions of competition in the internal market and to protect the environment in line with the ‘polluter-pays’ principle.
This proposal for a directive should be seen in the context of the strategy presented in the White Paper entitled ‘A European Transport Policy for 2010: time to decide’, which states the desire to redistribute the tax burden between ‘users’ and ‘taxpayers’ and to pass on to ‘users’ the ‘real’ costs of transport. In order to achieve this, according to the Commission, ‘graduated charges must be levied for transport infrastructure use and the coherence of the excise system must be improved’. In the broader context, the Commission wants to establish, within ten years, a European tax system comprising taxes for vehicle registration and use, an intelligent pricing system for infrastructure and harmonised fuel taxes.
The proposal for a directive also sets minimum rates of excise duty for unleaded petrol and a central rate for commercial fuel. Bearing in mind our disagreements on most of these proposals, we supported the positions of the rapporteur rejecting the Commission proposal, which Parliament accepted.
. – I voted in favour of the rapporteur’s opinion, which mirrors that of the specialised parliamentary committee, thereby ensuring that the Commission proposal was rejected. I believe that this proposal, which the Commission justifies by saying that the environment must be respected and that unfair competition in the internal market must be combated, leaves much to be desired in terms of its effectiveness and could have damaging repercussions for the current and particularly for the new Member States.
We must look more closely at the idea of establishing two categories of tax on petrol and at the guarantee that the tax applicable to private vehicles – fuel for non-commercial purposes – will also be rapidly applied to the tax on unleaded petrol in order to take account of the repercussions that these measures will have for the industrial sectors in question.
Whilst I am aware that there are cases of ‘gasoline tourism’, I believe that the scale of this problem does not justify total harmonisation. Tax competition could even be beneficial, since standardisation would, in most cases, lead to higher excise duties.
I come from one of the Union’s outermost Member States, and so I can only hope that geography is taken into consideration in future proposals. Portuguese truckers are actually unlikely to become involved in ‘gasoline tourism’ in the same way that German or Belgian truckers allegedly are.
– We are in favour of developing research and thus of funding it. Of all the European institutions’ expenditure, it is certainly not expenditure on research and development that bothers us, provided that it does not serve solely as a pretext for subsidising private companies. We note, however, that it is research funding, along with social expenditure, that is most readily cut, at least in France, so as to increase aids and subsidies to big business.
It remains the case that the entire approach adopted in this report is to see research purely as a factor in competition between Europe and the United States or between different companies. In fact, the report itself is obliged to note that private companies, being essentially concerned with profit, indeed with short-term profits, are neglecting to invest in research.
There is actually a contradiction between the search for profit and scientific research in the interests of society as a whole. We did not vote against this report because we are in favour of public research benefiting from considerably more resources than is currently the case, but neither did we want to sanction the way research takes second place to the race for profit.
– The vote on this report gives me an opportunity to pay tribute to that great parliamentarian, Mr Rolf Linkohr, and to acclaim the extraordinary work done by Commissioner Busquin in the course of his term of office, which is now fast nearing its end, to give research a true European dimension.
From a quantitative point of view, we now need to move up a gear, to start to prepare the seventh FRDP, with a budget of EUR 30 million, and put pressure on those States that are not increasing, or are even in fact decreasing, their research spending.
On this depend the future of Europe, its independence, its growth and employment in it.
. – The rough figures for Portugal’s current degree of investment in research and development (R[amp]D) are of enormous concern, because total spending, as a percentage of GDP, stands at approximately 0.8% whilst State funding amounts to 65% of the total, with 30% coming from businesses and 5% from abroad (essentially from European funds). Nor must it be forgotten that the future of business investment in R[amp]D depends on developments that are taking place in many other aspects of society, and on changes in the labour force and in the country’s overall development. These are issues that go far beyond science and technology policy.
The European Parliament report is relevant because it reflects current concerns at the level of development of R[amp]D activities in Europe and the sector’s specific characteristics and needs. One aspect that warrants particular attention is the emphasis the report gives to the need to increase investment in the public sector, observing that this is crucial to the progress of R[amp]D in the private sector.
Although the report is vague on a few points, it basically endorses the Commission’s proposals, and adds some others, specifically increasing funding under the 7th Framework Programme for R[amp]D (to EUR 30 billion); the creation of ‘technology communities’ and the creation of a European Research Council.
. – Sustained and increased investment in research is the best guarantee of success in attaining the targets the European Union has set for itself, which are to create a more economically dynamic, cohesive economic area based on knowledge. This will, therefore, be one of the best investments for our citizens’ future. This Commission Communication sets more ambitious targets than have been seen to date, by proposing measures intended to bring spending on research in the EU up to a level of 3% of GDP, with one-third coming from public funds and two-thirds from private funds. Today, this percentage stands at only 1.9%, which falls considerably short of the percentages seen in the United States (2.7%) and in Japan (3%), and reveals significant discrepancies within the Union itself. In order to achieve this aim, annual investment in research will have to be increased by 8%, in addition to the increase in the budgetary allocation that is needed in the context of the forthcoming accession of ten new countries.
This is also my view and I consequently voted in favour of the report.
– The Linkohr report denounces the fact that research spending is too low in Europe. We are obviously in favour of increasing research funding, but the reasoning in this report becomes unacceptable when it comes to what this increase should be directed towards. It never mentions the contribution that research can make to improving living and working conditions or protecting the environment.
The only reason put forward for funding research is Europe’s competitiveness and stature. The method proposed to achieve this is research carried out on a competitive basis, which bows more to the commercial interests of private companies. The report notes that not all research activities have the expected positive impact on European economies; it therefore recommends that a European system be put in place to define criteria for effectiveness and success and to evaluate research on the basis of these criteria. In fact it is precisely the community of researchers and scientists in France and other European countries that is protesting against the drastic cuts in public funding and against the obligation to direct research towards those areas that will more quickly turn in a profit.
As we join with them defending the freedom of research on behalf of the general interest, I voted against this report and the dangerous premise underlying it.
Research is a crucial factor if Europe is to return on a long-term basis to the path of growth. I say ‘on a long-term basis’ because it is not a question simply of boosting economic activity in the short term but of guaranteeing in the long term, and in accordance with the Lisbon and Gothenburg objectives, the existence of an innovative and vital European industry. That is why I voted in favour of Mr Linkhor’s report, and I hope that this will serve to strengthen investment devoted to research, both in the budgets of the Member States and in that of the EU. It is necessary, however, to remain vigilant and avoid a situation in which, under the pretext of support for innovation, measures are taken that tend to satisfy certain industrial lobbies, often alien to the EU, to the detriment of the very interests of our researchers and entrepreneurs. I therefore voted against paragraph 28, the ambiguous wording of which might cause it to be thought that, at the expense of innovative SMEs in the sector and to the benefit of the American multinationals wishing to perpetuate their dominant position, Parliament was going back on the position it had adopted in the framework of studying the draft Directive on the patentability of software.
. – For several years now, the ΕU has been systematically promoting the penetration of big business into a series of sectors in public ownership and under public control (energy, telecommunications, railways, post offices and so on). In 2002, a regulatory framework was decided for telecommunications which imposes full liberalisation, with uniform regulations, in order to prevent acute contrasts, facilitate competition for the new 'players' with the predominant former public corporations which are now strong monopoly companies and ensure the telecommunications monopolies efficiently penetrate the markets of the new Member States.
The Community decisions have still not been applied in seven Member States, including Greece, against which the Commission has started judicial proceedings. This delay shows the inability of the ΕU to impose unequivocal solutions between conflicting interests and the reactions to the clearly negative results of liberalisation.
The report by the Committee on Industry, External Trade, Research and Energy laments the delay and threatens fire and brimstone in the event of non-compliance. It even goes so far as to call for a ban on price reductions by 'incumbents'. The MEPs of the Communist Party of Greece not only have no reason to lament, but we also condemn once again the selling off of public wealth and put forward our standard position, which is that there should be solely public services in crucial sectors of the economy such as telecommunications.
– We obviously voted against this report, the sole justification for which is to admonish those governments that are not quick enough in applying their own decisions to liquidate public telecommunications services in order to open this sector still wider to competition and the race for profit.
The rapporteur goes into raptures about bringing the benefits of competition into the sector concerned. These so-called benefits are past or future job losses, the threat to salaries and working conditions, widespread job insecurity in companies – such as France Télécom in France – that are in the process of being privatised, and the risk of massive redundancies in private companies engaged in a ruthless trade war.
There may be a wider range of choice for users, but only for those clients capable of paying. Telephone boxes are being done away with in very many places where they are not profitable but are needed more than elsewhere. The telephone is becoming less accessible or else more expensive, penalising those in social classes with the most modest incomes who most need this service, particularly elderly people.
Opposed as we are to the privatisation of public telecommunications services, we reject this report and the social decline to which it contributes.
. – We are all excited at the way in which electronic communications and technology are put to use and their subsequent effects on our collective economies. The key question these days is not so much one of technology itself but how technology is used in a way which contributes to growth through improved productivity.
If we are to reap the real and tangible benefits from new and evolving information technologies we need to invest in the re-organisation of companies and in our administrative structures. One of the central elements of this investment relates to ensuring that new broadband facilities are available at every opportunity.
I am pleased to hear from the Commissioner for Information Technology Erkki Liikanen that the number of broadband connections doubled from 9 million in July 2002 to 17.5 million in July 2003. I very much support the goal of the European Commission that half of all Internet connections must be by broadband facility by the year 2005 within the European Union.
European Member State governments are also required to connect all public administrations to broadband usage by 2005. I very much support the eEurope initiative which focuses on promoting broadband usage and which concentrates on those areas where the public sector can make a difference.
. – The rapporteur takes the view that ‘Belgium, France, Germany, Greece, Luxembourg, the Netherlands, Portugal and Spain’ are ‘holding up the liberalisation process’, by failing to transpose the ‘new regulatory package within the deadline set’, thereby endangering ‘European competitiveness’. We therefore congratulate the European Commission on ‘launching proceedings against those Member States who had not transposed the new regulatory package into national law’ and on calling for proceedings to be ‘completed as quickly as possible’ and the Commission is even urged to ‘make use of the broader range of instruments that are at its disposal’ to emphasise the punitive nature of the regulation. This position is unacceptable.
As regards universal service, the rapporteur considers that its funding lacks coherence and finds that this should be open to all operators, including mobile network operators, by means of ‘public tender’. As to public service, or even services of general interest, there is hardly a word, apart from some concern about citizens with disabilities.
This is, therefore, a report that fails to value public and universal service, a report that calls for liberalisation which deregulates further in the name of the primacy of competition and of the supposed economic advantages for businesses of ‘a fully competitive, open market’ in order to realise the ‘Lisbon Strategy’.
The liberalisation of the telecommunications sector has led to the most serious crisis in its history. The policy of widespread privatisation, which is a direct consequence of opting for deregulation and enforced competition, has led to appalling debts on the part of the operators which seek new market shares at any cost whatsoever and construct parallel and competing networks, such as mobile networks, in a questionable waste of resources. This situation is accompanied, let it be remembered, by huge job losses and the jeopardising of any notion of public service. The report presented to the House by Mr Clegg comes out in favour of taking an additional step in this same direction. I cannot but vote against it.
Another policy is needed, based on the satisfaction of social needs. Telecommunications must be defended as a public service, necessitating state supervision of the policy applied and of the choice of operators. We defend the following principles: low rates for the services most used by the majority of the population; free services for the poorest people; blanket geographical cover by high-turnover mobile and Internet networks in a public service framework; and, finally, equipping developing countries on the basis of fair and equal relations between nations.
– That concludes the explanations of vote.
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I should like to mention with regard to the Minutes that the statement I made yesterday before the order of business about the Italian soldiers and policemen killed in Iraq also applies to the statement made by President Cox when he opened today's sitting with the same subject and to the minute's silence observed by the European Parliament.
Thank you, Mr Patakis. We have noted your comment and will do the necessary.
Mr President, I read today in the Minutes for yesterday's sitting that the statement which I made about the situation in the Baltic States and flagrant violations of human rights was made in response to Mr Tannock's intervention. That is not correct. I started my statement yesterday before the order of business with a word about what Mr Tannock had said, which I qualified, and then I immediately went into the main point of my intervention, which was the situation in the Baltic States. I should therefore like to ask for the Minutes to be corrected. My intervention was not in response to Mr Tannock's intervention.
The necessary correction will be made, Mr Korakas.
The next item is the report (Α5-0385/2003) by Mrs Miguélez Ramos, on behalf of the Committee on Regional Policy, Transport and Tourism, on enhancing ship and port facility security.
.  Mr President, ladies and gentlemen, the recent wave of terrorist attacks even struck at the Union itself. This morning we observed a minute’s silence in memory of the young Italian servicemen who lost their lives, and also in memory of the Iraqi civilians who died. Clearly, no country or sector is risk-free.
It is important to recognise that whether we like it or not, acts of this kind can take place at any time and place, regardless of the motive behind them. The maritime sector is no exception. I would remind you of the case of the cruise liner . Admittedly, that was back in 1985. Subsequently, however, the oil tanker suffered a terrorist attack.
The Commission’s proposal aims to facilitate effective and harmonised application of the security measures for ships and port facilities endorsed by Member States of the Union in the context of the International Maritime Organisation. The proposal is intended to establish a common area of maritime security in which the same level of safety is guaranteed for all maritime movements within the European Union.
The proposal is in line with the text adopted by Parliament and the Council concerning security in the civil aviation sector. In both the maritime and the civil aviation sectors, determined action on security by the European Union is bound to prove to our international partners that we take the whole range of issues involved very seriously indeed.
The instruments adopted within the International Maritime Organisation only apply to ships engaged in international trade and to facilities at the ports they use. It is desirable to extend some of the provisions of these instruments to domestic maritime traffic within Europe. This would help to attain the global objective of security for the maritime transport sector. It is therefore essential to ensure that the measures to be applied are in proportion to the possible risks. Priority should be given to passenger transport.
The proposal goes further than some of the provisions adopted by the International Maritime Organisation. It renders mandatory certain provisions that were only classed as recommendations in the IMO agreement. The intention is to guarantee the maximum level of security envisaged and to prevent Member States from arriving at conflicting interpretations. To this end, there is provision for a single national focal point responsible for monitoring security measures for ships and port facilities. There is also provision for an inspection process overseen by the Commission. This will monitor the implementation of national plans adopted within the framework of this regulation.
The proposal also adjusts certain provisions agreed within the framework of the IMO for the benefit of the domestic maritime traffic of Member States. It broadens the scope of application of IMO security measures for passenger ships on domestic routes taking them more than 20 nautical miles away from the coast. Application is extended to include all other passenger ships on domestic routes. Cargo ships will also be covered to a certain extent. There is also provision for adjustment procedures regarding ships providing scheduled services.
I should like to reiterate once again that the IMO is determined that these security measures for maritime traffic shall come into force on 1 July 2004. The main aim of the draft regulation before the House is to ensure Member States of the Union adopt the necessary measures within the agreed time period. This will ensure Member States meet their international commitments. It will also ensure that application of these measures is harmonised across the European Union.
It is essential for everything to be in place by the deadline set. Consequently, I cannot but endorse all action leading to adoption at the earliest possible opportunity without detriment to the content. I realise Parliament and the rapporteur are fully aware of this. Cooperation with the Council has been ongoing for several months now, with a view to ensuring the text is adopted at the earliest opportunity, preferably at first reading. I would therefore like to thank Mrs Miguelez Ramos for her excellent work. Thanks are also due to the whole House for its efforts to reach a swift, effective and efficient solution in the interests of the citizens of the European Union.
.  Mr President, the European Commission dealt with the security of passengers on cruise liners in Europe some time ago, in the White Paper on transport. Parliament has also expressed its concerns on security and on the causes of fishing accidents. The House called for a high level of security for both passengers and crew. As the Commissioner stated, however, it was following the tragic events of 11 September that the International Maritime Organisation called for new measures. At its November meeting the IMO unanimously agreed that new measures should be drawn up for the security of ships and port facilities. Maritime transport of passengers or cargo is deemed to be one of the most vulnerable sectors at the present time.
These new international instruments will come into force automatically for all Member States on 1 July 2004. It is important to bear this in mind. The measures must therefore become part of Community legislation prior to that date, so that experience can be gained regarding their interpretation and harmonised application, and also concerning Community monitoring.
I should like to thank my colleagues on the Committee on Regional Policy, Transport and Tourism for their understanding in responding to the urgency. I must thank them too for the flexibility they showed in dealing with this draft regulation. I also appreciate their support for this report. The latter was adopted unanimously, with one single abstention. I am particularly grateful for the work undertaken by those who served as draftsmen of the opinion. I refer to Mr Oreja Arburua and Mr Folias. I am indebted to them both for their considerable help and support.
In my view, this suggests the European Parliament endorses such a global approach. It also suggests the House believes that problems affecting the whole planet are best dealt with by means of measures proposed by international organisations. This should prove more effective than the adoption of unilateral measures.
The measures adopted by the IMO only apply to international maritime transport. Nonetheless, the cross-border sector is not the only one under threat. The RETT Committee welcomed the extension of these measures at European level, to cover domestic routes and the relevant port facilities. As a result, security standards within the Community will be higher than those provided for at international level.
Maritime security must be more than a response to the terrorist threat. It must also include appropriate preventive measures to counter threats of all kinds. That is why the draft regulation broadens the scope of mandatory measures to include not only passenger ships but also cargo ships such as those transporting containers, chemical substances, gases and crude oil. The port facilities used by these ships are also covered.
Maritime security has become an issue of grave concern for European citizens, following the serious maritime accidents in European waters in recent years. I have in mind the and especially the . The first anniversary of that disaster is currently being marked. As we speak, in another room in this building, the leader of the regional government in Asturias is presenting the conclusions of a report on this terrible accident in the hope of assisting us in our work.
The amendment of the SOLAS Convention and of Part A of the ISPS Code involves mandatory provisions. Part B of the aforementioned code consists of recommendations, but the Commission is proposing that some of these should become mandatory. The RETT Committee endorses this approach. The mandatory measures concern equipment on board and lay down a set of security measures. Other measures concern the theoretical and practical training of staff concerned, and lay down clearly the duties and responsibilities of the various actors.
The draft regulation also provides for some of the recommendations in Part B of the ISPS Code to become mandatory. The aim is to increase the level of security and forestall differences of interpretation. The European Commission is to be responsible for verification of the effectiveness of the national plans of Member States and of the activities of the national authorities. The European Maritime Safety Agency will be charged with providing support for the execution of these tasks.
The RETT Committee paced itself to comply with the tight deadlines imposed by procedures in the House. The Vice-President of the Commission referred to this earlier. It is hoped that this range of measures will come into force in July 2004. Simultaneously, we have worked closely with the Council and the Commission with the aim of ensuring that this regulation is adopted at first reading as befits the urgency of the measures to be taken.
The RETT Committee deemed it necessary to draft a number of important comments to improve the proposal. One of these was mentioned earlier. It involves applying the measures to cargo ships as well as to passenger ships. Another concerned setting up a European coastguard service or body before 2010.
The members of this committee urged the European Commission to table a directive on overall security of port facilities before the end of 2003. The directive should include accompanying security measures applicable in all Community ports. It should cover all the workers concerned. I have in mind seafarers, port workers and all professionals required to work in these areas at times. We believe it is essential for the seafarers to be guaranteed training, exercises and practical experience involving the staff responsible.
In addition, we share the Commission’s concern regarding containers. We trust the work we have undertaken will facilitate an agreement between the institutions. It would then be possible for this regulation to be applied as from 1 July 2004. The European Parliament has done good work. That work can help improve the various aspects of security relevant to maritime transport. It responds to the citizens’ concerns.
Mr President, I should like to make a technical comment with regard to Amendment16. The text endorsed by the RETT Committee and which appears as the new Article 3 paragraph 2, subparagraph 2a actually replaces subparagraph 2 of paragraph 2 of Article 3.
.  Mr President, I too would like to begin by thanking the rapporteur for her work. This is no mere formality. The rapporteur has made it possible for the opinion of the Committee on Citizens’ Rights, Justice and Home Affairs to be largely incorporated into the work of the Committee on Regional Policy, Transport and Tourism. This meant that there was some purpose to our work in the LIBE Committee.
Mrs de Palacio endorsed the view expressed in the House previously. It was stated earlier that we are currently surrounded by terrorism and under constant threat from it. Consequently, measures designed to combat this scourge of the twenty-first century are now particularly important. I speak too as a citizen of the Basque country where terrorism is a daily event.
Further, the International Diplomatic Conference of the contracting parties to the International Convention for the Safety of Life at Sea is to be commended. It made it clear that any citizen and any form of transport could be attacked. They are all liable to become soft targets.
It is also important to bear in mind that the Union is due to take in ten new Member States next year. As enlargement approaches it is imperative for us to strengthen all measures relevant to the fight against terrorism and to the protection of our vessels and ports. In this regard, the committee’s amendments aimed to provide a minor clarification to the Commission’s proposal. The amendments call for all unlawful acts to be covered. I have in mind terrorism, piracy and similar acts. They are especially threatening to the safety of vessels, their cargo, passengers and crew.
In the light of recent environmental disasters, we have also endeavoured to strengthen security measures applicable to the transport of cargo containing dangerous substances. Illegal handling of such substances represents a particular hazard both for the environment and human beings. These substances must therefore be included in the scope of application of the agreement.
I agree with the rapporteur that a focal monitoring centre for maritime security should be set up. Such a centre would be a point of contact between the Commission and Member States as regards monitoring the measures contained in this regulation. I also agree with the rapporteur on broadening the scope of the European Maritime Safety Agency, to allow it to fulfil its task of inspection and following up the present regulation. This is probably best achieved through a new legislative instrument.
It is important for this regulation and the Commission’s communication to come into force at the earliest opportunity. The regulation ought to be in place on 1 July 2004.
. Mr President, I should like to congratulate the committee and the rapporteur, because the need to develop secure ports and maritime transport is proven to be very great every day. And of course I understand the rush on this issue. However, I must register a complaint about the fact that a proposal made by the Committee on Industry, External Trade, Research and Energy for cofinancing the cost of these measures was rejected.
An OECD study in July 2003 calculated the initial cost of the measures needed at USD 1 279 million in initial investments, followed by USD 730 million a year to maintain them. As you will understand, this massive cost, which will be divided between the European ports, will need to be paid, as there is no cofinancing as proposed by the Committee on Industry, by the ports, shipping companies and small and medium-sized companies engaged in fringe activities.
We therefore understand that the competitiveness of the European economy will bear a disproportionately heavy burden in comparison with other competing economies. The fact that it is certain that jobs will be lost and small and medium-sized companies will close has also been ignored. I worry that none of this has been taken into proper account and I worry that we are sacrificing this in our hurry to pass the regulation. I hope that time will prove me wrong, but I am very worried that these serious issues will cost the European economy a great deal.
– Mr President, Madam Vice-President, the Group of the European People’s Party (Christian Democrats) and European Democrats unreservedly endorses the very fine report by Mrs Miguélez Ramos. It is important that the rules drawn up by the International Maritime Organisation should actually be mandatory. We had lengthy discussions about whether this was even permissible, as shipping is a global business. No, though, we have to transpose the most important points into Community law, that being the only way in which we can really ensure that the IMO rules are promptly applied across the board in EU waters and in European ports, thus protecting the public from the potential dangers arising from terrorism, piracy or other illegal activities.
We, too, of course, regret having to discuss these issues with relative speed. Along with the problem with financial sustainability, which Mr Folias has just addressed, people in the ports are constantly asking whether what we are prescribing is workable, and whether it can be implemented in practice. I hope that the Council will work very carefully through the results in practice when these regulations are transposed, but, as the IMO rules are to apply from 1 July next year, we believe it to be important that we should now create legal certainty, and so we endorse the rapporteur’s request that agreement be reached at first reading.
We hope, however, that the rules devised jointly by the rapporteur and the Council will indeed result in workable and practical regulations in ports, as these are crucial nodal points which we want to make safer without hindering them from functioning. They must function, and I hope that we can achieve that.
Mr President, Commissioner, we shall have experienced a term of office in which the dominant theme has been one of security and safety. There was, of course, the loss of the on 12 November 1999 and even the attack on the World Trade Center on 11 September 2001, with implications for the maritime risk. There was also the loss of the , the anniversary of which falls tomorrow, 19 November 2002. These events will certainly lead us to provide ourselves with regulations ranging from prevention to sanctions.
The report of our colleague, which I support, leads me to emphasise three points. The first is that the freedom of the seas must be controlled. The sea can no longer be seen as an arena for individual adventure, for it also presents a risk to other people. More careful monitoring and greater discipline are necessary, from the open sea to the port facility.
Secondly, the EU must put down firmer roots within the IMO, which is something of a maritime ministry for the whole world, just as, for example, the IMF plays the role of a Ministry of Finance. Among the forty or so members who, I believe, form the management board, a dozen are members of the current or future EU. It would therefore be worth coordinating them better. Otherwise, it will be that much easier to have recourse to flags of convenience.
Thirdly and finally, any law must be able to give rise to sanctions. Otherwise, it is sterile and ineffective. The IMO conventions are not in any way binding. I think that action must be taken to ensure that they become so one day and, moreover, efforts must in the same way be made to ensure that the ship’s country of origin takes responsibility for it. As long as that is not done, there will still be gaps in our arrangements.
To summarise: controlled freedom on the seas, organised unity in the IMO and legality respected by all. These are three principles that must again be worked on. They mark out the path of maritime security and safety, but the path is still a long one.
– Mr President, Commissioner, rapporteur, thank you for the dynamism you have injected into your work. The task of politicians and policy-makers in the field of security measures, in this case in ports and on ships, consists in striking the difficult balance between workability and the desired effect of the intended measures. This is a thankless task from the outset, for the port authorities and shipping companies that are required to apply the new regulations will always experience these as a nuisance. For the legislator, the question does remain whether security in the maritime sector will actually increase as a result of this. So far, this sector has enjoyed a sound reputation where security is concerned. If this were to remain so thanks to this package of legislation, the question is whether we in Europe will receive credit for it. To wait and see is not an option. This is why it is particularly important for this package to be applied promptly, but not at the expense of everything else. I find it strange that we in Europe are going further than what we agreed in the framework of the IMO, especially by also wanting to apply the measures to our local shipping. It is worth noting that America, which forced this package through in the context of IMO, does not do this itself.
Why is Europe aiming so high? An administrative burden on our local shipping will lead to goods being transported through Europe with more difficulty. This particularly affects the small ports, with only a few hundred thousand euros in turnover. More obstacles in the transport of goods means that the transport sector, as a rule, will incur additional costs. Additional costs are inefficient, and inefficiency means that the Lisbon objectives are certainly not moving any closer.
At that rate, we will never be competitive at an international level. Meanwhile, ships sail up and down the east and west coast of America, carrying goods, without encountering any port authorities or customs officials. In Europe, this will be a different story anyhow, as our internal market does not, unfortunately, apply to our coastal strip. Local shipping between the Netherlands and Belgium does not exist. This is still considered international, but will thus from now on also fall within the internal market. The internal maritime borders should therefore be lifted.
Finally, I should like to say that, in general, I will be supporting the amendments tabled by the Group of the Party of European Socialists. I will withdraw my Amendment 42 because Amendment 65, tabled by the Group of the Party of European Socialists, is preferable.
Mr President, Commissioner, I must begin by congratulating Mrs Miguélez Ramos on her splendid report. I must also reiterate that I am in favour of the broadest interpretation of the concept of maritime security. Consequently, I welcome the fact that the regulation before us today does contain the preventive measures required to deal with potential risks of all kinds. Such measures should not apply only to passenger vessels. Ships transporting containers, chemical products, gases, oils or other hazardous cargoes must also be covered.
It is now the first anniversary of the tragic incident involving the . That tanker ended up at the bottom of the sea, having caused the worst maritime pollution and environmental damage on record. Further, the thousands of individuals who demonstrated yet again last Sunday in Galicia believe that the scale of the damage was so great because those responsible at government level in Spain grossly mismanaged the crisis that arose on the vessel on 13 November.
This all confirms the urgent need to put in place security plans to ensure future crises can be dealt with a minimum guarantee of success. It is also important to monitor application of the security measures and train teams through practical experience and simulations involving staff responsible for the safety of ships, ports and both international and domestic maritime transport.
We shall support Mrs Miguélez Ramos’ report, because we believe there is an urgent need to adopt all possible measures to prevent further disasters like the one involving the .
Mr President, I should like to make three remarks. Firstly, it seems to me that we are being called this afternoon to engage in a genuinely schizophrenic exercise. With the Miguélez Ramos report, we are invited to transpose two instruments adopted at world level by the IMO, aimed at just the right time at reinforcing the safety of port installations in the framework of the fight against international terrorism. With the Jarzembowski report, however, we are invited to adopt, at European level, a directive on market access to port services which, by applying the excellent principle of free competition in a very dogmatic way, is, on the contrary, in danger of undermining the safety of our ports and transforming those that are not so already into veritable ports of convenience. Is it to conceal this contradiction that the two documents are not the subjects of a joint debate?
Secondly, we have proof that the IMO – which, when spurred on by determined states, is obviously the relevant level for handling matters of international maritime security – is not condemned to weakness. The changes made to the SOLAS Convention and to the ISPS Code at the initiative of the United States prove this, as does the raising of the Fipol ceiling, agreed to at the initiative of several European states. There must therefore be no let-up in the pressure for responsible maritime transport, notably by creating a Particularly Sensitive Sea Area in the Atlantic and the Channel, as proposed by six European states.
Thirdly and finally, the Commission is taking advantage of what ought only to have been a transposition into Community legislation of arrangements relating exclusively to international shipping to broaden the scope of a number of provisions to include national maritime traffic. It is not certain that this wayward trend, while very obviously increasing the Commission’s supervisory powers, would make an effective contribution to increasing maritime public safety.
Mr President, the quintessence of the European Union is not the ideals of democracy and freedom pronounced in the report; it is to serve big business, in this particular instance big shipping business. That requires laws and measures as a protective shield for their interests. The objective is to increase their excessive profits by abolishing seamen's fundamental rights.
Once again, with terrorism as the pretext, an effort is being made to impose a regime of spying and policing in ports and on ships, with an extensive network of monitoring and repression, in the aim of striking policy and trade union action and trampling the grass-roots movement underfoot, in the face of the reactions provoked by the promotion of privatisation.
That is why nothing is said about the real problems and the real threats to maritime security, in other words the health and safety of those working on ships and in ports, the age of the fleet and the 'cut-throat' ports or ports of convenience preached by the privatisation directive.
Not a word about the responsibilities of big shipowners, who are accessories to the tragic maritime crimes which make them pioneering terrorists.
Not a reference to the fact that regional decisions about the safety of ships essentially weaken the role of the International Maritime Organisation and undermine the safety rules within the framework of an economic war and race for profit.
This is a wretched transaction between capitalists at the expense of the safety of life at sea and the marine environment, in the aim of increasing their excessive profits. The unaccountability of the shipping business is being strengthened through flags of convenience, the privatisation of shipping registers and the lack of any substantial inspections or controls by state authorities. These are the real and major terrorist threats to shipping, not the ghost pirates the European Union is looking for.
A mass, dynamic, grass-roots movement needs to develop against these policies to grab public assets and impose a mediaeval working regime and slave wages.
Mr President, having congratulated Mrs Miguélez Ramos on the work she has done, I should like to clarify what this is about, because certain misunderstandings have perhaps arisen. What we are doing, at Community level, is to adopt an agreement which all the Member States of the European Union voted for in the International Maritime Organisation.
The Commission is here today, and Parliament agrees with it, so that we can adopt these measures at Community level, wrap them up and put them into practice. What makes this directive different from other similar European initiatives is that here we are being proactive, we are acting before we have a fatal disaster, whereas – as you know – in the past we have acted at Community level after shipwrecks or natural or other disasters. In this sense, I think that this is an absolutely positive initiative.
Nonetheless, are there no concerns? Are there no questions? There are. They have been voiced by Mr Folias and by Mr Jarzembowski. Indeed, the industry at European level is worried that it will bear the burden of the measures before us, measures which are necessary and which – no one is in any doubt – have to be taken. It may be an excessive burden or, in certain instances, it may distort competition, because fewer measures will be needed in some Member States and more in others and the industry may therefore bear an uneven burden.
That is why, given that the Council was not ready to accept certain amendments which directly addressed the question of funding by the Member States themselves, we called on the European Commission – both because the measures are urgent and because the European Parliament could not persuade the Council to move to the conciliation procedure (and I am glad that the Council accepts that at least) – to adopt an amendment making provision for the European Commission to present a study precisely on competition and the extra costs.
I therefore call on the Commissioner, because the industry really is worried, to assure us today that the Commission will submit this study as quickly as possible and that it will cover the concerns of industry about the functioning of competition in ports from now on.
– Mr President, Commissioner, ladies and gentlemen, I too wish first to thank Mrs Miguélez Ramos for her excellent preparatory work. Security is an important issue in shipping.
My worry has been that small ships operating domestic services, such as ferries and coastal craft, should not have to be included in what is administratively very cumbersome security action. The committee has already given attention to this and the matter should be remedied by the amendments proposed.
My other worry has to do with the increase in costs for small and medium-sized port facilities. If different security-related equipment, fencing and other investments have to be in place very promptly, transport services will have to raise charges and, as a result, ports will lose their competitive edge. I hope these two issues will be remedied in the vote and I hope they will also be taken into account when the Commission interprets the implementation of the directive.
Mr President, Vice-President of the Commission, it is indeed very important for our fellow citizens that we are able to offer them the best possible security measures in connection with all forms of transport – air, land and sea.
Today, our debate concerns sea transport, and I will of course take the liberty of offering my sincere congratulations to the rapporteur. With regard to maritime transport security, passenger safety is of vital importance to us, but it is also important to take account of the transport of goods. A number of ships do indeed transport dangerous goods and, therefore, constitute perfect targets for terrorism. It has also been seen, even independently of any problem of terrorism, that simple natural disasters could have catastrophic consequences.
Everything that contributes to better protection must, therefore, be welcomed and, once again, very important arrangements are being proposed to us, which I support: a national monitoring centre for security at sea and increased staff training, not forgetting the adequate equipping of ports – so many measures for which we have called many times in this House. That is what I think is important, even if I agree with my fellow MEPs in asking for these arrangements to be applied in a balanced and harmonious way, without compromising the actual activity of the ports.
Clear definitions of each party’s responsibilities are also crucial, which is why I have to tackle the issue of the responsibility of the Member States. Are the latter prepared to make maritime security a major theme? Which are the countries that have so far transposed the directives voted on in this House? Which countries genuinely monitor the application of our European regulations? What point have we reached in preparing the European map of ports of refuge? Which states have progressed, and which are dragging their heels? I know that, where France is concerned, arrangements have finally been made along these lines. What is the position, and even the decision, of the Council on putting in place the European coastguards I have been requesting for a long time?
If another disaster or accident were to occur, would Europe still be incriminated, by having helped make it possible, or will the Member States finally face up to their responsibilities?
Commissioner, you have in fact completed a piece of work – and a terrific job, at that – in close partnership with the European Parliament. It is time to have this recognised and openly and publicly to tell the truth about blocking by individual nations, about delays concerning what is and is not applied and about what the Council of Ministers really wants.
Mr President, I would firstly like to congratulate the rapporteur, Mrs Miguélez Ramos, on her work and on her will to reach quick agreements so that a measure of this nature can be adopted speedily and thus be applied immediately.
As some of my fellow Members have said quite rightly during the debate on this regulation, in view of the existence of terrorism we are faced with a series of dangers. We have adopted measures in this Parliament. We have adopted measures on the initiative of the Commission, which, in an active way, has been presenting proposals to us during this legislature for improving security in all forms of transport. We have adopted them and we are on the point of adopting them in the field of maritime transport.
In the field of maritime transport we are concerned with international organised forms of terrorism, but there is also a form of terrorism which causes desolation internally, in cases such as Spain. This needs to be combated and measures need to be adopted, and that is what we are dealing with.
It is clear that we are facing problems and that adjustments will have to be made, but improving our safety, improving traffic safety, improving security in ports is a necessity and an obligation which we must fulfil.
I would therefore like to congratulate the Commissioner on her proposals and the rapporteur on her determination and will for these measures to be applied quickly.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, combating terrorism requires global action that takes account of the various threats the world faces today and which are, unfortunately, myriad.
I therefore share the concerns over the issue of maritime transport expressed by the Commission and by the rapporteur and which are clearly implied in the proposal for a regulation we are now examining, which seeks to enhance ship and port facility security, as part of the war on terrorism. Such action would necessarily involve the implementation, throughout the European Community, of the international security measures adopted by the International Maritime Organisation and consequently defining a common European policy in this field. This would entail stepping up levels of protection whilst at the same time ensuring that there are no differences of interpretation amongst the various Member States.
In this context, I should like to refer to three issues that I believe are crucial. First of all, with regard to extending the measures adopted under the IMO on domestic shipping and the relevant port facilities, I wish to highlight the need for setting a timetable that is sufficiently long to enable the countries concerned to comply with the rules laid down. The inclusion of national maritime traffic should furthermore take account of the assessment of the risk in relation to the level of danger facing the vessel and/or cargo, and in relation to the vulnerability of the vessel or port facility, set against a cost/benefit analysis.
Furthermore, as regards implementation and monitoring compliance, which are covered by Article 10 of the proposal for a regulation, I believe that these tasks should be carried out by the competent authorities of each Member State. Because Community inspections are necessary, these must be undertaken solely under the regulation’s legal base and always in cooperation with the authorities of each Member State.
Lastly, I wish to point out that, in accordance with the regulation establishing the European Maritime Safety Agency, this body has no power to act in the field of security as such. This aspect should be considered in a much-needed revision of this regulation.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, we European citizens are concerned about maritime safety and we Galicians in particular, since we directly suffered the extremely serious accidents we are all so aware of.
The consequences of these accidents oblige us to speed up the adoption of maritime safety measures of all types and to seek consensus between the various political groups and between the institutions – Commission, Parliament and Council. We must therefore prevent long legislative procedures in order to respond to the citizens’ demands, reaching agreements at first reading preventing the need to go to the conciliation procedure.
I congratulate the Commission on the proposal it has presented to us, and our rapporteur on her report, which has achieved unanimity, which is significant, as is the support we are giving to the amendments introduced in relation to the extension to other types of ship, such as those transporting particularly dangerous goods, to those preventive measures of all types, and to global agreements within the world framework of the IMO, as well as with the United States.
This debate is therefore timely but, I would insist, we must remember that, if we agree on the fundamental issue, as we do in general terms, we must also agree on the form and the procedures, and act with the greatest diligence, as has been reiterated here. We must not waste a single second on political discussions which extend the legislative procedures on such sensitive issues.
The IMO measures within the framework of the SOLAS Agreement are therefore welcome, as will the MARPOL measures be, which not only enhance the safety of ships and ports but which also provide for the imposition of criminal sanctions, which we will have to wait to be debated and approved in this House.
The European Parliament must be on the front line in this fight and I hope that the recently created temporary committee will continue with this consensus and provide the best possible resources and instruments in this fight and lead it on behalf of the European Union at world level.
– Mr President, I welcome the Commission proposal and I wish to thank Mrs Miguélez Ramos for her very well prepared report. The Commission proposal is especially necessary in order to clarify the new international instruments adopted last year by the International Maritime Organisation. The tragic events of 11 September showed that every production sector, mode of transport or building can easily fall prey to a terrorist attack. Preventive and protective action is also urgently needed for other threats to security at sea, such as piracy and sabotage. It is nevertheless important that the EU does not needlessly rush to adopt measures but instead calmly keeps to the framework of the timetable that has already been drawn up by the IMO, which, as it is, is very rigorous and demanding.
In today’s changing world I see international cooperation as being of priority importance in order to improve security for ships and port facilities and a far better alternative to the unilateral measures that were adopted earlier on. It is in the EU’s own interests to operate in multilateral systems, whilst reinforcing them at the same time. Furthermore, cooperation with Russia is particularly important.
I share Commissioner Bolkestein’s concern regarding the possible negative effects on trade that unilateral security measures would have. There is a danger that the unilateral agreements in the container sector made in collaboration by American and some European ports will distort competition. In this regard I welcome the current negotiations between the Commission and the United States of America to cover the Container Security Initiative agreements.
The Commission proposal does not really differ in content from the IMO instruments that have been drawn up exclusively for international shipping. For that reason, I think it is questionable whether the same instruments should be interpreted in the EU to apply equally to domestic transport services in the Member States. Taking the costs and other difficulties resulting from compliance with security measures such as these into account, I see no need to go any further than the IMO conventions. The power of decision to apply measures to individual countries’ domestic transport systems must in any case remain with the Member States, which are best placed to assess the situation. It would, for example, be absurd if ferries operating in the internal waters of Finland, with its thousands of lakes, had to endure thorough security checks if there were no particular threats to security anyway.
. – Mr President, I would like to thank the rapporteur, Mrs Miguélez Ramos, once again for the work she has done, as well as the Committee on Regional Policy, Transport and Tourism on the way in which they have carried out their work and the improvements they have made to the text, since the majority of the amendments are acceptable, although in some cases with a slightly different wording. I would also like to thank the rapporteurs, Mr Oreja Arburúa and Mr Folias, from the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs and the Committee on Industry, External Trade, Research and Energy, respectively, for the opinions they have contributed and which have also served to improve the text proposed by the Commission.
The rapporteurs’ work in close cooperation with the Commission and the Council will allow – I hope – this text to be approved at first reading.
There are many amendments, which are enormously technical, which are intended, if I have understood correctly, to bring the Commission’s proposal closer to the text resulting from the activities of the Council which for its part has held many meetings on this project, in the presence of experts. I am happy that, thanks to this interaction – a kind of almost permanent trialogue throughout the negotiation – we have been able to find a positive response to almost everything.
I would like to point out, in response to what has been raised by some of the honourable Members, specifically Mr Folias and Mr Hatzidakis, that we accept the amendment which calls for a study focused on the distribution of funding between public authorities and operators without prejudice to the distribution of competences between Member States and the European Community, a study in which the costs of the application of these measures will be analysed, as well as its repercussions on the competitiveness of the maritime sector in relation to alternative transport systems and the European economy in general. We will naturally present this study to Parliament and the Council and where necessary we will draw up the relevant proposals in accordance with it.
Nevertheless, there are five amendments which raise certain problems for the Commission and which I would like to comment on briefly. Two of them we cannot accept because they call into question the delicate balance we have achieved with the Council with regard to the extension of these measures to national traffic. I prefer those of your amendments which precisely reflect the balance which has been achieved.
There are three new amendments relating to comitology, which, in so far as they do not jeopardise the role of the Maritime Safety Committee, provided for in Regulation (EC) No 2099/2002, we will be able to accept. Finally, given the complexity of the tasks in hand, the Commission accepts removal of the early implementation of these measures, although I believe it to be essential that each State adopts a national programme for the application of the legislation we are proposing with this Regulation.
In summary, the Commission can accept 62 amendments in full, 5 partially, and rejects, as I have said, just 2. These figures clearly reflect the cooperation which has taken place, which I am glad about and in relation to which I would like to thank once again all the honourable Members for your work throughout these months.
– The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (Α5-0364/2003) by Mr Jarzembowski on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on market access to port services.
. – Mr President, Madam Vice-President, in the course of difficult negotiations, Parliament’s delegation has been able to persuade the Council to accept a large number of rules in the interests not only of existing port systems and of the port workers, but also of fair competition conditions in and between ports.
Even though there were some demands that we could not get the Council to accept, I therefore recommend that all Members of this House should accept the result of the conciliation procedure and express their satisfaction with what has been achieved. Considerations of legal certainty for ports, port operators, and port workers mean that the European Union needs its first basic directive on ports. Rejection of this compromise would leave unregulated for years matters of vital importance to European transport policy, such as market access within the ports and the conditions under which ports compete with each other, and would therefore open the door to distortions of competition among ports and uncontrollable duplications of their services.
Let me issue a warning to those Members of this House who advocate rejection: if that were to happen, the Commission would be entitled to examine the situation in each individual port. We would do better to lay down basic rules, so that everyone knows from the outset by what rules they must abide. In particular, Parliament can count itself very fortunate that the Council has accepted its demand that the definition of self-handling should cover only the deployment of the shipping companies’ own seamen and not of its land-based staff as well. In that respect, Parliament has been able to give practical expression to the principal concerns of both the operators of ports and of the people who work in them.
In order to achieve a compromise, on the other hand, Parliament’s delegation had to abandon its demand for a general requirement for prior authorisation for port services. The Council wants to follow the subsidiarity principle and leave this in the competence of the Member States. Our side was nonetheless able to gain acceptance for the idea that the Member States should be able to ensure that the competent authority can insist on prior authorisation for the provision of port services, so this is still left to the Member States’ discretion. Finally, the Council accepted Parliament’s amendments on periods and conditions for authorisations and transitional arrangements, in which Parliament has ensured that interests in ownership are put on an equivalent footing to leasing arrangements. Parliament’s delegation has also achieved acceptance for the requirement that authorisations be amended or abrogated where the criteria for authorisation or for the social security regulations to apply are not complied with in substance. It must therefore be noted that we have taken up an unambiguous position on the social conditions of port workers, and have done a splendid job of it.
The Council also accepted that the Member States have to enact regulations whereby the newly-authorised service providers are obliged to make appropriate compensation payments to former service providers, but – and this is something with which we are not very satisfied – the Council wants this to be restricted to those instances in which the period of validity of their authorisations is reduced as a result of the new directive. One can see a certain logic in this. In all other cases, the legislation of the individual States is to be applicable.
One aspect of the overall compromise that Parliament was obliged to accept with some regret was that pilotage services remain within the scope of the directive. This was, however, made acceptable by the Council and Parliament’s joint and particular emphasis on the importance of pilotage services in terms of safety and the protection of the environment, and the fact that the competent authorities can, on grounds of public safety, continue to restrict pilotage to one single service provider. Parliament eventually managed to delete the limited duration of authorisation for pilotage services, for which the Council had provided.
I think Parliament broke new ground in managing to get the objectives of the directive extended by adding to them the creation of fair conditions of competition in and between ports. To this end, ports and the providers of port services are obliged to disclose to the Commission and to the Member States the financial relations between themselves and public undertakings. For its part, the Commission is required to draw the necessary conclusions from this with regard to removing distortions of competition, and it has already indicated its readiness to enact explicit directives concerning the degree to which public funding in ports is permissible.
I would like to note, by way of summary, that this outcome from the conciliation procedure is a great success for all of us in view of the wholly negative stance initially adopted by the Council. I would like, in particular, to thank the Italian presidency of the Council and the Vice-President for enabling us to take this problematic dossier to what I regard as a good conclusion.
Please permit me to make the following final observation. We are dealing here not only with single issues relating to ports. What is at stake here is ability of the EU’s ports to compete, being as they are crucially important as nodal points in the trans-European networks. We all share in the task of making these ports more efficient, and so I ask you to accept the outcome of the conciliation procedure and endorse it.
. – Mr President, ladies and gentlemen, I would like to thank the House and the Conciliation Committee for their work in relation to the proposal for a Directive on access to the port services market. Allow me in particular to thank the chairman of the Conciliation Committee, Mr Imbeni, and the rapporteur, Mr Jarzembowski, for the hard work they have undertaken on such a complex issue.
The House is being asked to vote on a compromise approved by the Conciliation Committee. I would like to say very clearly that the Commission supports this compromise; although I know that certain honourable Members are opposed to it, I would like to ask you to reflect before rejecting this compromise. I believe this compromise is essential to European transport policy.
This compromise does not mean a complete liberalisation of port services, as I have heard throughout the previous debate. Far from it. All it means is a small degree of openness so that certain types of service can be carried out by means of self-handling, that is to say, only using on-board personnel.
Ladies and gentlemen, every day we talk about wanting transport which respects the environment and which is sustainable, that we want to promote short sea shipping, so we cannot then vote the next day against a measure which is going to facilitate the development of this type of transport.
What I would like to say to you is that we must be coherent with the proposals we make. The proposal we are voting on, particularly in the form it now takes following the discussions in Parliament, following Parliament’s amendments, following the negotiations with the Council, is a very balanced and very moderate proposal, but it can clearly serve to promote maritime cabotage, something which is essential to guaranteeing a sustainable transport system in Europe.
We have had three years of negotiations and I simply believe that rejecting this initiative would cause very serious problems for transport policy in the coming years.
I would like to remind you of some of the aspects of the text which will be put to the vote on Thursday. The initial proposal was limited to rules applicable within a given port. Well, Parliament firmly insisted on the need to address the issue of competition between ports and this point, which the Commission accepted, has been corrected in the final text, in agreement with the Council.
The Commission’s initial proposal referred to self-handling with on-board and land-based personnel. It is true; we opened up the issue of self-handling for companies with land-based personnel. Parliament raised two types of issue: one, the social guarantees to prevent social dumping, an issue which the Commission accepted, and two: restricting even further the margin of this self-handling and reducing it to on-board personnel.
At the moment we are only talking about on-board personnel. It is obvious that this self-handling by on-board personnel is going to function with short distance transport. It is not going to function with the great trans-ocean forms of transport because of the type of goods transported and the type of ship used.
We are therefore talking about something that is key to the development of short distance transport. Parliament's position is therefore maintained and self-handling has been restricted to on-board personnel. And, furthermore, with the social guarantees I referred to earlier.
In the initial proposal pilotage was considered a commercial service subject to all the rules. Parliament proposed its exclusion and in the end we have reached an agreement which means a degree of openness with regard to pilotage. But, let us make it very clear that we are not liberalising the piloting service. What we are talking about is, for example – and once again we are talking about cabotage and short sea shipping – the captain who uses a route on a daily basis, or two or three times a week, who knows the route perfectly, being able possibly to obtain authorisation not to require pilotage. We are talking about a measure which is key to short sea shippingThis is not going to affect trans-ocean traffic in which the ship docks at the same port once, twice or five times a year. This issue only affects those ships which have regular routes, that is, once again, the issue of short sea shipping.
I would like to say, ladies and gentlemen, that the Commission has been enormously flexible throughout this discussion. We believe that some of the measures proposed by the honourable Members have improved the texts – I have not referred to them, because they were not controversial. Others, which raised or reflected problems, even of a political nature, we have tried to balance as far as possible.
What remains in the end is the minimum, but it is a vital minimum, and I would like to insist on this point, vital in order to be able to promote cabotage, essentially cabotage within the European Union. Therefore, ladies and gentlemen, I would ask for your support, for your vote, for this compromise proposal which was reached the other day in the Conciliation Committee.
I would like once again to thank Mr Imbeni and of course Mr Jarzembowski for their work throughout this time.
Mr President, today, with the report by Mr Jarzembowski, whom I should like to congratulate on the lengthy efforts he has made to bring us to this point, we are essentially doing no more than what we did when Parliament called for postal services to be opened up to competition, railway services to be opened up to competition and air transport to be opened up to competition. It would be strange if this Parliament, which has been at the vanguard of opening up these services, came along tomorrow and said, for incomprehensible reasons – to me at least – that there must be an exception from this long line of action to open up all these services to competition and that the exception was port services.
At the end of the day, as Mrs de Palacio said, numerous positions expressed by Parliament were accepted during discussions with the Council. Pilotage services, which are an exception, self-handling, which has been restricted to on board ship, competition between ports, where basically Parliament's position was accepted, while the Commission – at the beginning of the procedure at least – was against. Protecting employment rights, where there is an express provision in the directive that we cannot have a lower level of protection than that which exists in each Member State.
Consequently, I at least honestly fail to understand why certain people continue to oppose what we have achieved which, it should be pointed out, does not make industry absolutely happy, especially the shipowners, who wanted something bolder. I, for my part, think that this compromise which we have before us serves the interests of industry to a certain degree in that there are other service providers – it breaks the monopoly and there is greater choice – and it serves the workers, because in this way new companies are being created and new companies mean new jobs. Consequently, it is a step forward, which is why we must support the outcome of the conciliation and vote yes.
– Mr President, ladies and gentlemen, one can have the same goals, Commissioner, whilst nevertheless pursuing them by different means. German ports, at any rate, are currently enjoying impressive growth, and doing so without this directive. Things can evidently go the other way. This week, this House has had the great opportunity to make it clear that, far from us being the Council’s agent, our primary obligation is to people, citizens and workers.
Let me remind you: at second reading stage, all of us in this House, by very, very large majorities, joined together in calling for three important things: we wanted the ports’ financial relations to be made transparent and put on a regulated footing, and that has, in part, been achieved. We wanted pilotage services in shipping not to be just any port service like tugboats or mooring, subject to the prevalent great economic pressure that there is in ports, and not to be subject to competition but committed to safety. Being a special public task, pilotage services do not belong in this directive, but we have not managed to keep them out of it. One very important point is that we wanted self-handling to be restricted to the ship and its crew, but with discretionary approval and with decent conditions in terms of social security and labour law. Let me quote once again: ‘Self-handlers shall be treated in the same way as other port service providers. To this end, self-handlers must adhere to the same standards of social protection and possess the same vocational qualifications as other service providers in the same, or a similar, port system.’ That is what the Council rejected; that is what we failed to achieve. We cannot, then, describe this as a fair compromise; it is more like kow-towing to the Council.
If, then, you want the pilots, who guide ships safely into our ports, to continue to have obligations in terms of safety and the environment, then you have to reject what has come out of this conciliation procedure. If you want to deny social dumping a foothold in our ports, and want instead to enable qualified workers to operate under good social conditions; if you want social harmony to be maintained in our ports, then you have to reject this directive. I am all in favour of looking at these compromises to see if the glass is half full or half empty, but, in this instance, the glass is not half-full of water; it contains just a few drops for Parliament, and I can tell the Council that it cannot be in Parliament’s interest to start by taking up a firm position and then being satisfied with little. This is not just about the matter in hand, but also, in this instance, about our conception of our parliamentary function. That is why I strongly urge – as does my group – that we reject the whole thing.
– Mr President, after two and a half years of debates, amendments, demonstrations and votes until well into the night, there is now a compromise proposal before us. Not everyone is pleased with it. The result is a step forward in the European maritime sector. I should like to thank Mr Jarzembowski for the fact that he has still achieved a certain result.
It will not have escaped anyone’s attention that this topic has unleashed strong emotions; that is quite clear from the dockworkers’ demonstrations here in Brussels, and even in Rotterdam. I should like to touch upon those demonstrations. The demonstrators have made good use of their democratic right to inform us as MEPs fully and effectively. I welcome the idea of demonstrating to press home a message. However, it is regrettable if this degenerates into causing destruction, disturbance, threatening people and suppressing other views. I have first-hand experience of the uncomfortable feeling one is left with if one adopts a stance that deviates from theirs. This is very unfortunate. As a result, people are forced into excessive action and mudslinging.
Despite this, something has been achieved – a legal framework that allows for clear and transparent relations between ports, authorities and service providers, with transparency in the use of public funds to finance ports and the agreement to draft a clear guideline on the reconcilability of state support with European law.
Pilotage services have been included after all, together with the option of self-handling, which, to my mind, is too restricted. Shipping companies have acquired more entrepreneurial room, which they need in order to secure a good return on investments. More room means growth and employment. More jobs, that is the best social policy, in general. In Parliament, we have very little say in the quality of the work. We should, therefore, not turn this into our ambition. In the Netherlands, where a great deal of port work is done, progress is being made and industrial peace has been reasonably limited. In order to remove the concerns surrounding the enhanced self-handling possibilities in shipping companies, quayside service providers and trade unions, I have received written pledges from both the Social Affairs Minister and the Transport Minister, our former fellow MEP, Mrs Peijs, that they want to create new policy to put strict guarantees in place to ensure that Dutch labour law is observed in the ports. Pledges of that kind should also be possible elsewhere. In short, we are making progress, and the Liberals will be predominantly voting in favour.
– Mr President, seagoing shipping and ports offer more scope for abuse than many other businesses. They involve the handling of cross-border flows of goods between different states, not only within the European Union but also across the entire world. Those countries do not only differ in terms of legislation, but, above all, in terms of reward of labour, working conditions, safety and the extent of environmental protection. Such differences are eagerly seized on by those who see social dumping and environmental pollution as ways of winning a competitive battle.
For many years in seagoing shipping, we have known the phenomenon of flags of convenience, whereby ships of European owners are given a registration in a developing-world country. As a result, they pay lower taxes, need not comply with many rules and can hire crews at developing-world salaries. Enterprises in ownership of EU citizens compete with each other through the international jungle. The fact that to date, that jungle in the European ports has been kept outside of the door as much as possible is no coincidence. Without extensive battles fought by trade unions and without local port companies, ports of convenience would have taken root a long time ago. These are ports with an ever-lower level of pay, safety and environmental protection; ports that can offer only temporary jobs, which are dirty and unsafe and, above all, attract unskilled labourers; ports where much of the work can be done by people from the developing world who are not admitted to Europe for other on-shore work. In a competitive battle of this kind, ports that service a common hinterland will destroy each other. The winner will always be the most anti-social, the most environmentally-unfriendly, the most unsafe, and consequently, the port of greatest convenience.
If the European Union wishes to harmonise rules for port labour, these must be geared to eliminating unfair and dangerous competition per group of ports that serve a common hinterland. This problem is particularly acute for the ports surrounding the North Sea, from Dunkirk, in France, via the Belgian and Dutch ports to Hamburg, in Germany. Railways, rivers and canals connect those ports with largely the same industrial areas and with cities brimming with consumers. For a long time, those ports have been trying to steal each others’ customers by means of large government investments, low rates and a great deal of stealth. In the previous part-session, this Parliament stated that something should, in fact, be done about this by means of a port directive, one that would offer the highest level of protection for registered and qualified port labour across Europe, and which would prevent shipping accidents as a result of faults during loading, as happened with the Danish freight ship in February. A port directive of that kind would be in keeping with a number of recent environmental measures of the European Union that are aimed at making it more difficult to dump shipping waste and freight residues at sea and, in time, at keeping away single-hulled tankers from European ports.
Instead, the Commission has proposed a directive that leads to the opposite. By hindering, or reducing, existing protection of registered port labour against unfair competition at Member State level, this competition is only set to increase. Maybe the port handling costs of goods will be reduced as a result, but these only formed a negligibly small part of the production costs in most cases anyway.
Parliament corrected these plans both at first reading two years ago and at second reading in March. Admittedly, this correction did not go as far as the trade unions wanted, and scope for abuse remained, but the parties involved with different interests appeared to be able to live with this to some degree. That is no longer the case since the Council of Transport Ministers refused systematically last summer to adopt those corrections. During conciliation, the parliamentary delegation initially appeared determined to persist in the view previously adopted by Parliament. This applied not only to the groups of the Left, but I also heard this from Christian Democrats and Liberals.
On 29 September, most of those objections had suddenly evaporated. In exchange for a further study into competition and a text which juggles with the words ‘may’ and ‘must’, eight of the fifteen Members have surrendered what Parliament had achieved. The fact that a directive is coming into being was suddenly more important than its exact content. The ultimate proposal is very reminiscent of Spanish and Italian acts concerning monopoly ports with a small hinterland around the Mediterranean. The application to other parts of Europe will lead to more industrial disputes and abuse, particularly in the North Sea ports. On various occasions, port labourers in the present and future Member States have made it clear in great numbers that they find this unacceptable.
Under these conditions, the directive is counterproductive and should therefore not be adopted. This proposal should be rejected on Thursday.
– Mr President, much as I should like to thank the rapporteur, the Commissioner and others for the work that they have done, it has not yielded the desired outcome. The Green Paper on ports was clear, because it was determined to tackle competition among ports, particularly unfair competition and the implications of this unfair competition on the environment when new terminals are built. Ultimately, we ended up with a directive on competition in ports and the opening up of markets to new service providers. Examining what has come out of the conciliation procedure, we have to say that the balance is not favourable. It does not include the compulsory authorisations that had been requested for new service providers with regard to social, environmental and other requirements, such as safety. A definition of self-handling is missing, because reference is made to own crews, which leaves plenty of scope in current labour relations at most ports. Enough has been said about pilotage. Transparency too, so adulated by Mr Jarzembowski, is in our view, a step forward, but it does not come close to what we had previously asked for.
All in all, the proposal is unacceptable, certainly bearing in mind the ILO treaties with regard to poor working and labour conditions, and safety. There is a considerable risk of these ports turning into ports of convenience. Taking all views into consideration, we in the Group of the Greens/European Free Alliance reject this compromise as a proposal that fails to strike the right balance. Liberalisation is not a panacea and, as Mrs de Palacio suggested, rejecting the proposal does not pose any problems whatsoever to others.
Mr President, Commissioner, ladies and gentlemen, the compromise obtained in the conciliation committee in September no more satisfies us than the previous readings did. In view of the very close vote – eight votes in favour and seven against – we are not alone. Mr Jarzembowski has, however, brought all his considerable powers of persuasion to bear.
Although we were automatically in agreement with the search for increased efficiency in order to face the challenge of becoming competitive in a globalised economy, we did not want this to be done in any old way, with a single and final objective: the total liberalisation of port services. Technical, social and environmental security must in fact remain the objective to be preserved, whatever the reform implemented. Now, if pilotage has been, on the surface of it, preserved from unbridled competition, the freedom given to each state seems to us to be too great and to contradict the notion of public service, a characteristic that the services in question are acknowledged as possessing, whether by the states themselves or by the Court of Justice of the European Union.
Where self-handling is concerned, social and environmental security could, in the same way, be impaired by shipowners directly employing their own equipment and their own staff, who would be inexperienced, untrained and employed on a casual basis. It is unlikely that employees’ social protection and the constraints of optimum security count for very much faced with the search for financial profitability obtained through cheap labour. Whereas the whole chain of services – pilotage, mooring and unloading – requires professionals skilled in these types of activity so as to avoid any risk of accident, self-handling would involve a levelling down of the services provided, as well as of professional qualifications and environmental security, and would also entail a social cost linked to job losses.
In conclusion, we reject the creation of ports of convenience and self-handling at terminals.
– Mr President, ladies and gentlemen, in Flanders, thousands of Flemish dock workers’ families are anxiously waiting this week to see how next Thursday’s vote on the liberalisation of port services will turn out. In Flanders, thousands of people are anxiously waiting this week to see whether they will have a job in a few months’ time. That, and nothing else, is the bottom line of the report we are debating again today. The fact is that, for thousands of Flemish dockworkers, liberalisation in this context means nothing more than unemployment and social misery. By blindly believing its own ideology and ignoring any serious consultation with the parties involved, the Commission proves once again that it could not give a damn about the subsidiarity principle with which the prophets of the ‘Europe of milk and honey’ have bombarded us since Maastricht. Indeed, in the context of this issue, the Commission is tampering with traditions which, for decades, have made the name and fame of the Flemish ports across the world. With Thursday’s vote on this report, Europe is at risk of wiping out tens of years of social peace in the Flemish ports in the name of an ultra-Liberal ideology, which is at risk of creating the opposite of what it intends to do.
The liberalisation of particularly energy and rail transport has shown in Flanders, for example, but also in Great Britain, that it can also adversely impact on competition, job quality and the provision of services. Liberalisation of this kind could have pernicious consequences for our ports, their competitiveness, their employment and their provision of services. However, it is not too late.
I hope that on Thursday, all MEPs, whatever group or persuasion they belong to across the political spectrum, will consider the precarious situation of the dockworkers in Antwerp, Zeebrugge and Ghent, but also in the other European ports. I therefore hope that there will be a massive vote against this report.
Commissioner, you began the debate on the by explaining to us that the maritime environment was an area of uncontrolled freedom, a kind of jungle that needed to be subjected to rules. What was the case where security was concerned is, unfortunately, all the more the case in the social sphere.
We all now know that crews are particularly mixed, both in terms of nationalities and also of social and geographic origins. In these conditions, self-handling amounts to introducing the social jungle of the maritime sphere into our ports. Naturally, the problem it presents is basically one of monitoring compliance with the social rules of both the recipient country and the port. Who will argue convincingly that, because they have stepped out into a port at which their ship has just called, two Filipinos, three Malays, two Argentinians and one African engaged in self-handling will respect the same social rules that apply in the country in which that port is located?
Naturally, that is how dock workers – and not simply dock workers but also dock work companies throughout Europe – have realised that the desire was now to engage in competition through social dumping, that is to say by resorting to the social break-up of an entire profession, whether it be public or private. That is why we cannot agree to set the fox to mind the geese. What is necessary, rather – and all the populations would understand this – is that a genuine assault be made upon the anarchy that prevails when it comes to flags and crews reduced to slavery and that it be ensured that all of the rules are applied, rules that are totally circumvented by the majority of countries in the International Maritime Organisation which, as everyone knows, are pirate countries, no less than the shipowners who are nationals of them are pirates.
If the ability existed to restore order and also to harmonise the fiscal and social conditions in all our own countries – and this is valid not only in the maritime sphere but also in that of heavy goods vehicles – then, certainly, a directive such as this would acquire credibility, and it would then be possible to talk about fair competition. Unfortunately, it is, rather, a form of social break-up that you are proposing to us and, in these conditions, we cannot take the risk.
– Mr President, Commissioner, Mr Jarzembowski, thank you for the work that you have done, but I will not support the compromise, because I see this compromise as lacking an essential link, namely that authorisations should be used in EU ports. We had approved this in Parliament at second reading, but it is not included in the compromise. A competent authority is entitled to apply for an authorisation, but it is not required to do so, and I see that as a key issue.
Both at first and at second reading, I worked hard to improve the article on authorisations, even with the help of the Commissioner in a number of areas. Both at first and at second reading, we managed to improve this licensing system. Despite this, Mr Jarzembowski, I have a feeling that we could have gone a little further during conciliation, and that we perhaps should have spent all of our time creating a better text on that score too.
I am, in any case, in favour of free port services. In my opinion, everyone should be able to offer their services there, but these free services should be counterbalanced by a licensing system which should be regulated in such a way that we can make our own demands in the areas of environment, public services and, last but not least, social legislation.
In the Flemish ports, relations among dock workers, employers and dock installations have deteriorated a great deal over the past eighteen months. Whatever the result of next Thursday’s vote may be, this worsening situation will need to be addressed with or without a directive. I would therefore ask everyone involved to gather around the negotiating table in order to discuss the future of our ports and to ensure that it is not jeopardised, with or without a directive.
Mr President, Commissioner, this is, indeed, not the first time that this directive has been debated. I continue to think that it is a liberal directive that has one sole priority: the reduction of costs, to the detriment of security, employment and the quality of services.
Indeed, the major problem lies with self-handling. Even with self-handling restricted to on-board crew and always assuming that, as remains to be seen, this will have no effect upon the social legislation of the Member States, ships’ crews or specially taken-on workers will, as you pointed out, be able to carry out loading and unloading operations in place of current qualified staff. Whether one likes it or not, self-handling amounts to allowing social dumping, even if it is now accompanied by references to security and to staff being qualified. Such a system would be dangerous to people because it would permit practices prejudicial to security: insufficient qualifications, ignorance of the locality and of instructions, a lack of understanding of the language and insufficient training. Any shipowner would, in this way, be able to call upon cheap labour, which would be dangerous for the ports and their environment. This problem also affects professions other than dock work, particularly those of the inshore and other pilots excluded in the first version and those connected with towing, which are subject to constraints in relation to the port authorities. I would add that, because the Council did not hold back the authorisations that had to be requested by the owners before having recourse to self-handling, the result will, as my fellow MEP Mr Savary said, be the introduction of the law of the jungle into the whole sector.
Uncertainty is in this way being brought to bear upon all the qualified staff who until now have contributed to port security: the dockers who fulfil a very important economic task in difficult conditions by preserving security; and nautical services such as inshore and other pilotage services, universally recognised as services of general interest. All these sectors should be considered as essential partners contributing to the objective of maritime security and sustainable development. The proposal submitted to us cannot but have serious social consequences in the ports, and where employment too is concerned. There has been no genuine consultation of the interested parties. We are today being asked to vote in favour of a text that is rejected by all the professionals working in the ports. This is, it has to be said, a curious conception of democracy. Yesterday evening, here even in Strasbourg, employee representatives again met the groups to explain to them their points of view and to sound the alert. I think we must not remain deaf to this alert. These people have arguments we have to listen to.
In conclusion, I am anxious, finally, to say that I think it is impossible to reflect upon this directive by removing it from the context of our debates on maritime security. Our Parliament has come out in favour of a temporary committee of inquiry on the . We have had a lot of discussion in this House of the various measures in favour of maritime security and, Commissioner, you have put forward rational proposals. Personally, I never forget that, in the various meetings I was able to have on the French coast, all the maritime professionals always insisted, following the damage caused by the , that security began in the ports. You spoke about coherence. Having said that, I find there is incredible incoherence in taking, on the one hand, positive measures concerning maritime security and, on the other hand, effectively destroying these with the decision on self-handling. In the interests of security, employment and the sustainable development of the European ports, we have to reject this document.
– Mr President, Commissioner, ladies and gentlemen, our ports are of enormous importance to our prosperity, and they form the linchpin for world trade. Unfair competition among ports should therefore be avoided, and we can imagine a directive to this effect, but it has not been drafted yet. However, the fight should not lead to a lack of security, social dumping and environmental pollution in ports. Self-handling that has been proposed in this forum, even in its watered-down version, constitutes a serious infringement of this. In this light, the European Parliament would have liked to make self-handling dependent on a real compulsory authorisation and omit the pilotage services from the competitive battle. It is therefore very unfortunate that neither the Council nor the Commission acted upon the compromise that was struck in Parliament. Despite two and a half years of discussion, the camps are diametrically opposed to each other. We are in favour of a breach in social tradition in our ports. After the ships of convenience, we are now also being faced with ports of convenienceThis fear is not only present among port workers, but also among those who are concerned about social peace in our ports, which is being jeopardised by your directive, Mrs Miguélez Ramos. This push for liberalisation is currently presenting more risks than benefits in our ports. We will therefore vote against it, and do so emphatically.
Mr President, I very much identified with Parliament’s position at second reading. If I compare this with the end result of the conciliation procedure, it is evident that the agreement with the Council focuses on elements other than those regarded as the most important by Parliament. By accepting commitments concerning studies into competition, we have actually attained competition within ports. This exchange is anything but fair. This agreement is an unfair distribution of joys and burdens across employers and employees. Other transport sectors have demonstrated the need for minimising the risks in the area of social maladministration. This has not happened here, although there is a need. I take the view that a general authorisation obligation would serve this purpose much more effectively. Given our aspiration to adopt sustainable transport policy and systems for businesses, staff and society alike, I am thus unable to support the result that the committee is tabling here today.
Mr President, the truth is that, as has been quite rightly pointed out, we have dedicated two and a half years of work on an important and critical issue which, as we can see, inspires great passion.
I am genuinely surprised by today's debate, because it appears that we are pitting the social Europe of the nineteenth century against a form of capitalism and the Mafia activities of the Chicago of the 1920s in our ports. And in fact what we want is precisely the opposite.
This is the twenty-first century. We want a modern and effective social Europe. We want sustainable ports, which are competitive and able to provide an alternative to other types of transport. What we are being presented with does not give us this of course, but it is a small first step, much less than what many of us expected. That is the Europe I believe in. The Europe of the nineteenth century, the Europe which reflects the Chicago of the Twenties, is not my Europe. Perhaps some people want that. Perhaps that is what some people want to maintain. Naturally, we are not going to support it and we are going to vote in favour of conciliation.
I would like to congratulate the Commissioner on having maintained the objective of modernising our ports, the will of the rapporteur and the will of certain parliamentary groups which have defended, despite the absolutely unacceptable pressure they have received from certain workers in European ports, the modernisation and competitiveness of our ports.
– Mr President, there is a world of difference between the words ‘must’ and ‘may’. The Directive that is now in front of us following conciliation states that ports may introduce a system of authorisations, and then, in particular, for ports doing loading and unloading work themselves. The Jarzembowski report, which we adopted earlier at second reading, still states that ports introduce a system of authorisations. A significant part of the compromise text differs from the text adopted at second reading. The difference between ‘may’ and ‘must’ has significant implications for ports and dockers in Europe. A non-compulsory authorisation system promotes unfair competition, which can harm quality of employment in the ports that do have a good authorisation system. Surely that was not the intention of this liberalisation. Second-class ports would remain, and the unfair competition resulting from this could harm quality of employment in the well-organised ports.
One point has always taken priority in my party, the Dutch Labour Party, and that is our minimum. The scenario of ports doing loading and unloading themselves must be well regulated by means of a good authorisation system that applies across the board. This was conceded in the conciliation procedure. There is now to be no compulsory authorisation system for self-handling. In short, genuine harmonisation on a key issue such as ports doing their own loading and unloading is out of the question, as a result of which there can be different regimes in different ports. It has thus become a bad example of liberalisation. It is remarkable, however, that the EU is able to lay down detailed rules for all and sundry in many situations, but has proved unable to do so in this case, where job quality is concerned. We have to explain that once again to those people whose interests are at issue here. It will surprise no one, therefore, having heard my speech, that my group has no choice but to vote against this directive.
– Mr President, Commissioner, I would first of all like to thank Mr Jarzembowski for his hard work regarding this matter. The proposed compromise is a cautious step towards opening up the market in port services and increasing transparency in ports. The compromise is not the best possible one, but is nevertheless an acceptable solution. Including pilotage services within the scope of the directive is problematic, especially in areas that are sensitive in terms of safety at sea and the environment. The compromise honed in the conciliation procedure is, however, acceptable in this respect.
It is important to increase the efficiency and competitiveness of ports as transport hubs in the development of the transport system throughout the Union. Opening up ports to controlled, healthy competition and increasing their transparency will improve their competitiveness and levels of efficiency, which will increase the use of combined and maritime transport. Maritime transport is vital for overseas regions and it offers a more environmentally friendly alternative in congested areas. This compromise is a cautious step in the right direction.
– Mr President, Commissioner, ladies and gentlemen, I am somewhat amazed. You, Commissioner, have argued that we will, by means of this directive, influence transport policy towards sustainability. I would very much like to remind you what sustainability means. It was specified at Göteborg that sustainability is an equilateral triangle of the economic, the ecological and the social. Let me just ask you a simple question: in what way were you promoting sustainability when, by means of this directive, you are jeopardising safety in ports? It can make for worse damage to the environment and does nothing to improve the protection of it. In what way are you strengthening the social element when you allow self-handling, which means that the ship’s crew, who have been travelling on it for so long, now, in addition, have to load and unload it? Qualifications and the reduction of working time do not come into it.
Mr Hatzidakis’ argument that new jobs will be created is crazy. I beg you, if the same jobs are done by people who already have other things to do, that reduces jobs rather than encouraging the creation of additional ones. It also goes against the Lisbon agenda if we want to achieve full employment by 2012, but keep going in the opposite direction. I have to tell you in all honesty, Commissioner, that I really would have expected you to look at these aspects from the right angle. What you said was completely one-sided, and, as you said, it indicates that you want to let liberalisation advance.
If that is what you see as your objective, then it is in order for you to just say so. Then it will be perfectly clear that we can never find a common denominator, because, for you, liberalisation means nothing more than cutting costs in the economic sphere. You may well claim that it is about that, but I do not, and nor does my group.
Turning to the port workers and the pilots, you have, in the course of the debate we have had – and Mr Jarzembowski knows this too – met some of our expectations, but not others. At the end, after the conciliation process, absolutely none of the people affected are on your side – none whatever! Yesterday, we were again visited by the port workers, whose 21 000 signatures make up an extraordinary amount for this occupation, and you do not even take note of it! That means, I believe, that this directive, rather than promoting safety and social standards and thereby putting competition on a single footing, is achieving the precise opposite. For that reason, we can do no other than reject it.
Mr President, Commissioner, ladies and gentlemen, yes, we do want more transport by sea, but not if it is unsafe. As many speakers have already said, this Directive is indeed bad news for dockers, because there are no minimum social standards that are enforceable throughout the EU.
In fact, this is a bad example to the world. We as Europeans are always trying to outdo others with our social standards. If this is adopted, however, we shall be promoting negative globalisation and social disintegration. Anyone who thinks that the present text still presents a chance of putting a brake on the downward spiral is mistaken. That will soon become clear, because competition between ports is ruthless. Without strict conditions, self-handling will be the kiss of death for ordinary dockers. This text is bad news for pilots, too. On the contrary, we want more compulsory pilotage. Risks are ever-increasing on account of the shipping routes becoming busier, and also of maritime personnel being less well trained. The off the Flemish coast was a chilling example of this. There have also been more than 60 near collisions. There must be more competent pilots on board, therefore. To make savings on this is to make savings on safety, and to play with lives and the environment.
Mr President, if the European Parliament is to be taken seriously, it must stick to its previous decisions and vote against the outcome of the conciliation.
None of the important changes adopted by Parliament at second reading of the Commission’s proposal can in any way be found in the conciliation document. For example, the right to demand on a national basis that collective agreements be adhered to has been completely disregarded. Furthermore, liberalisation now also extends to include the pilots.
If Parliament votes in favour of the proposal, the shipowners will interpret it themselves and be free to decide at whim whether to use seamen or port workers, just as entrepreneurs and shipowners will be able to sit loose to hard-won rights and collective wage agreements. Both will be free to choose whom they want to work for them, and they will be able to use unorganised and underpaid labour for loading and unloading ships, rather than use well-trained port workers who, through agreements, have secured their entitlement to the work and to proper conditions.
The consequence will be unemployed port workers, together with ports of convenience consonant with our now seeing ships sailing under flags of convenience. Liberalisation is also partly responsible for undermining port security at a time when major investments are otherwise being made in securing the ports against terrorism.
In Denmark, it is not only the case of the 1 500 or so port workers that is on the agenda. It is the Danish model for agreements that is in danger. That is the principle involved in how far the EU should go in harmonising, and intervening in, wage and working conditions. It is quite conceivable that other groups of workers will be up for consideration. It is therefore important for a line to be drawn in the sand.
– Mr President, Commissioner, ladies and gentlemen, reference has been made to waves, and these are still lashing my part of northern Germany, rising indeed to a great height, and it is difficult to speak in just about 120 seconds about an issue that will affect the structure of our European ports and coasts as a whole. I am fundamentally convinced of the advantages of creating a clear, open and transparent common legal framework. I am convinced that competition between ports demands the continuation of a purpose-built framework and of certain rules, not least for the sake of the workers and of our environment. This, then, is the great objective towards which we are progressing together. Members of this House, led by the rapporteur, Mr Jarzembowski, have got seriously stuck in to the readings and have framed a large number of amendments to make the objective a clearer and fairer one. A conciliation procedure is not a walkover, and I know from experience that you never come from one with a full bag of goodies. Nonetheless, we have to rigorously examine what has come out of conciliation, and each of us must carefully consider whether we can be satisfied with it and whether we can defend it to the people back home. As I see it, the Council has moved far too little. It is the Council that must take responsibility, and I have to say that I am particularly thinking of the German Government when I say that.
On Thursday, then, will be the hour of decision. Every one of us will have to face questions: What is now the real situation as regards balance? What about compensation payments and adjustments? Let me remind you of Article 12. I have to concede that, time and time again, I find myself admiring Mr Jarzembowski’s negotiating skills, but, even so, in this instance, I cannot forget the interests of many small ports, coming as I do from Cuxhaven, which is one of them. Some global players may be satisfied, but I am not. I do not want to leave it to the nation states to sort out the compensation payments in a way that is as yet unclear, particularly as nothing has been laid down. That may be just a point of criticism, but it is a decisive one. I admit that I am still struggling with the directive, and with myself, but will the people at home understand that?
Mr President, we are debating a proposal for a directive the content of which is ambitious. I wonder whether we all agree on the importance of ports in terms of organising European transport. I believe not, that everybody has a different approach. Mine is that ports are fundamental to the organisation of European transport, and I am not referring to maritime transport, but to transport as a whole and, essentially, road transport.
One of the questions arising from this organisation of maritime transport is – this question has been asked here – whether or not it is sustainable to try to regulate and liberalise ports. When we talk about whether it is possible to operate a sustainable transport system it is clear that, if we do not accept that one of the conditions for the sustainability of transport is a huge increase in the capacity of ports, we are moving in the opposite direction.
I would therefore argue that it is absolutely essential that ports take on an infinitely greater role than the one they play at the moment, and that the environmental contribution of that transformation would be so immense that it would allow us to a large extent to resolve the great over-burden, the enormous insecurity, which is much greater than anything that can be resolved in the field of ports, and the great pollution which is currently generated by other forms of transport. But we are divided on a directive which in theory pursues a reasonable objective, decided on by Parliament, which is to liberalise the various transport sectors.
I have defended Mr Jarzembowski on numerous occasions, saying that he is a constant, determined, efficient and intelligent Member of Parliament, but, on this occasion, I must say that his approach as rapporteur has been erratic and, as a result of this constant change in position, we have come to a situation of genuine confrontation in relation to a directive on which Parliament should be united.
I would therefore ask that, if this directive is approved tomorrow, we continue to improve it, and that, if it is not approved, we begin to work on the next one on the basis of all the information and with greater realism than we have demonstrated so far.
Mr President, I should like to explain why, tomorrow, I shall vote against the compromise proposal from the conciliation committee.
The amendments adopted by Parliament during its reading of the report were a serviceable compromise between those who want a total liberalisation of port services and those who think we should take account of our workers. Unfortunately, little remains of Parliament’s amendments, which means that European port workers will face an uncertain future if the compromise is adopted. If we accept the compromise, port workers will lose their jobs, simply because seafarers on ships calling at EU ports have been allowed to handle cargoes. In that way, the EU will lose a large number of jobs. We do not want ports of convenience, just as we do not want ships sailing under flags of convenience. In Scandinavia, we have seen examples of port workers refusing to handle goods from ships on which the working and wage conditions were not in order. Now, an attempt is being made to get rid of this solidarity by means of a bad piece of EU legislation.
Those campaigning for liberalisation say that not so many people are in any case employed on modern ships and that the Port Directive will not therefore mean fewer port workers. It is, however, precisely because there are not especially many people employed on modern ships that we should leave it to the competent port workers to ensure that cargoes are handled properly. Parliament’s demand for certification has, moreover, been squeezed out of the wording of the directive in the course of the conciliation committee’s work. We are now therefore opening the door to poorly trained labour that may jeopardise port security.
When we talk about security in EU ports, there are two considerations to be borne in mind, namely the security of people who work in the ports and the security of the goods handled. I myself come from a seaport in Denmark, and I am very familiar indeed with the problems. We have solved them by cooperating with the larger neighbouring ports. We divide up the amount of goods and, in that way, ensure optimum use of the different ports, at the same time as preserving free competition.
I would call upon everyone to vote against the compromise, for where would the unemployed port workers go? What training opportunities do they have? To my fellow MEP, Mrs Langenhagen, who was in some doubt as to how she should vote, I have to say that she should vote according to her conviction and not follow group discipline. It is too bad that group discipline is allowed to decide these matters. There is, therefore, only one way, namely to vote in accordance with one’s convictions. If, moreover, the port workers are to be given help, we can give it them by voting against this bad document from the conciliation committee.
Mr President, Commissioner, I cannot agree with the aspects approved in the conciliation meeting between Parliament and the Council with regard to the Directive on the liberalisation of the port services market.
I find it unthinkable that anybody should be prepared to risk security in airports by establishing private free competition and more than one service provider for air traffic control. Similarly, I believe that for reasons of port traffic safety, pilotage, towing or mooring, or even loading, must be provided by a single body, providing each service, which guarantees adequate coordination of all its staff.
In this regard, it is notable that the Group of the European People's Party (Christian Democrats) and European Democrats has already approved a law in the Spanish Parliament which allows for self-handling for this type of service on the part of any shipping or brokering company and takes it for granted that this crazy liberalisation will be approved by this European Parliament. I hope this is not the case and that the Spanish legislative is more prudent in the future and does not move forward ‘like those from Pozas’, as we say in Bilbao.
Mr President, the Directive on port services, in its current form, is difficult to assess. The European Commission’s aim was the liberalisation of port services, but little of that remains. A drawback of the proposal was the risk of social dumping arising. Parliament, and in particular the rapporteur, has been working actively towards eradicating the problems with the proposal. Such legislation as remains is evidently the maximum achievable, even though there is room for improvement. I asked myself, therefore, whether I should support this result or not. If I compare the result of the Directive with the status quo regarding the legislation on European ports, I conclude that it is better to adopt this proposal than reject it. In a nutshell: it does have its advantages, and the risk of social dumping is slight.
In addition, the Member States are able to take effective measures to prevent problems, where that is still necessary, by means of legislation. In the Netherlands, a ports act is to be tabled, which will improve the situation for Dutch dockers. The main advantage for European ports is the existence of a legal framework that enables clarity and transparency in relations between port authorities and service providers. I also welcome the recognition of pilotage services as specialised services. I attach great importance to transparency in the financing of ports, which plays a necessary part in the creation of a level playing field with regard to state aid. I see this Directive as the beginnings of European legislation in this field, and envisage that, given productive dialogue between all the interested parties – port authorities, service providers and workers’ organisations – we can continue to work on improving the legislation.
Mr President, Commissioner, ladies and gentlemen, I should like to give my express support here to those fellow Members who said earlier in this debate that one of the important reasons that this Directive – this compromise – is unacceptable to us is the whole arrangement regarding self-handling.
The fact that the compromise gives the Member States freedom of choice as to whether or not to introduce authorisations for self-handling – this form of subsidiarity – makes the whole authorisation system a hollow shell – this much is now clear to everyone. After all, if a Member State is not obliged to introduce an authorisation system, pernicious competition will inevitably follow, which will have a negative impact on working conditions, on the social protection of dockers, on safety in ports. Shipowners will very quickly seek out those ports that do not have an authorisation system. By that I do not mean ports in Italy, because they have an authorisation system, nor those in Spain, because they, too, have an authorisation system, but ports that have a rather casual approach to job protection and safety.
I think that, if we want to open up port services to competition on the internal market, we must firstly and most importantly lay down rules for social and ecological etiquette that apply to all countries without exception. Secondly, there is the fact that this Directive gives the Member States free rein to cast pilotage services, too, onto the market. That is going much too far, in my opinion. Pilotage services have an essential safety function. This compromise will be responsible for pernicious competition via social dumping, and unsafe working environments in our ports. In addition, it is a slap in the face for all those dockers who have demonstrated against this Directive several times and who, furthermore, just this morning handed our own President of the European Parliament more than 20 000 signatures to make it clear that they disapprove strongly of this Directive. I therefore call on all those fellow Members who are still in two minds – from the Netherlands or Italy, perhaps – to reject this Directive, this unsatisfactory compromise, and to set to work on a satisfactory arrangement, one benefiting not only the ports, but especially the dockers.
Mr President, Commissioner, although the outcome of this conciliation procedure differs from the Commission’s initial proposal, it is still quite negative. We cannot, therefore, support the text that has been proposed since, in addition to its emphasis on liberalisation, its position on the issues of self-handling and pilotage is far removed from that advocated by Parliament. In fact, on the basis of this position, by means of what is known as ‘self-handling’, the shipping company could provide one or more port services for itself, provided that it uses its own seamen and equipment. Furthermore, the proposal does not stipulate that authorisations shall be compulsory, and the Member States would find it hard to restrict these activities, except in special cases.
This situation will cause serious problems for the job stability of port service workers, will hamper the coordination of interactive on-board and on-shore operations and will help to create conflict and a breakdown in solidarity between the established workforce in ports and ships' crews. Safety problems might also arise for facilities and workers, since the seamen might not be familiar with the specific characteristics of the port.
Parliament had suggested that pilotage services should be excluded from the scope of the directive, but the conciliation text states that the competent authorities may, for reasons of public safety, recognise the mandatory nature of pilotage and maintain the service themselves or award the service directly to a single provider. This means that pilotage might also be undertaken on a self-handling basis, with the potential consequences for maritime and environmental safety that this entails, and this is something we cannot accept.
With the various options given to the Member States for imposing more restrictive rules if they wish, there is a possibility that, in future, we will have ports of convenience, in which everything, or almost everything, is permitted, with the inevitable consequences for competition between ports and for maritime safety itself. Hence our vote against this proposal.
Mr President, Commissioner, ladies and gentlemen, the Group of the Greens/European Free Alliance will be rejecting this Directive, as it is high time we created a social Europe as well as an economic and financial Europe. We must call a halt to all the practices that result in the subordination of social rights, health, safety and wellbeing of workers to the laws of an ill-considered liberalisation. For that reason, the Verts/ALE Group says a wholehearted ‘no’ to this Directive on ports. Dockers in Antwerp, Rotterdam, and also Hamburg or Genoa must be given the guarantee that ships will be unloaded in a professional, safe manner throughout the EU under pay conditions that are not pushed down by social dumping. Since there is to be no compulsory system of authorisations, the balance is abundantly clear. Parliament’s requests at second reading were not met. Hence, the European Parliament must now also reject the Directive in its entirety.
Mr President, Commissioner, ladies and gentlemen, the points of view in this dossier are well known. This week, the European ship has to decide which port to enter. To liberalise or not to liberalise, that is not the question as far as I am concerned. What is important is how we liberalise and whether we do it humanely.
The Conciliation Committee came to an agreement on this, and I admit that some of the sharp edges on which people can get hurt in a liberalisation process have been filed off, including by limiting self-handling to seafaring personnel. It is just unfortunate that it was not just that little bit more, then I, too, could have reconciled myself with the text.
As has already been said repeatedly by fellow Members, there was indeed a majority in Parliament in favour of imposing compulsory authorisations for service providers and self-handling. The word was ‘must’. Unfortunately, Parliament’s lead was not taken, and the agreement did not move on from ‘may’.
If the Member States diverge in the way they use the possibilities they are given, there is of course a risk of distortion of competition. The fear of distortion of competition in itself can also lead to lax regulation. We do not like that idea, and therefore I do not agree with this draft text.
We know that St Nicholas is not due until December, but I sincerely hope that we can prevent the dockers from being left holding the baby, or in this case Black Peter, as early as this week. I have sympathy for those who earn their living in the ports. I shall therefore be voting against the draft. Whatever the result of the vote, I should like to address the Belgian dockers with the following request: do not in any event rest on your laurels, as not even the rejection of the text will mean that your problems are at an end. You know that a discussion has been underway for some time on the question as to whether the Belgian ports act – known as the ‘Major law’ – is in accordance with the treaty rules on the free movement of services. I strongly advise you good people to take control in this sphere in good time, before others have to set to work on it.
Mr President, I would first of all like to thank the rapporteur and the Commissioner for the debate they have both facilitated. I think that this European Parliament should be proud that every point of view has been heard and every point of view considered.
The original text was, quite rightly, heavily opposed and indeed heavily amended. It looked at ports through the wrong end of the telescope. Rather than competition between the ports it focused on competition within the ports – a little like single market legislation to increase competition within a supermarket rather than between supermarkets. It failed to tackle unfair state aids or the lack of transparency of accounts. In particular it threatened the successful United Kingdom model of ports, some of which, in my region, are amongst the busiest and indeed I would say the most successful anywhere in the world. To be fair, some of these deficiencies have been addressed, but conciliation failed to successfully address many key concerns. It failed to exclude self-handling or to ensure compulsory authorisations – the 'must or may' issue – and it failed, in particular, to exclude marine pilots from the scope of the directive.
However, this is not about what is in it but rather what is not in it. There was no real action, in my view, to tackle transparency or unfair state aids. This Parliament should also be concerned that there is no consensus either within Parliament or with society outside. I am aware of the wide range of views, both for and against. However, I am concerned in particular that we do not have the support of port workers themselves. British Labour MEPs are also very concerned that important British groups are objecting to this proposal, and we should all be concerned when British marine pilots and, in particular, British ships' officers are recommending that this proposal be voted down on safety grounds alone. I said at the beginning of the process in 2001 that this proposal should be rejected and sent back to the Commission. Given that our key concerns remain, British Labour MEPs are going to be consistent. We owe it to British jobs, the future of investment in our ports and above all safety to reject this proposal.
Mr President, by rejecting the text that has been proposed to us on port services, I am expressing my personal opinion but I am also acting as a mouthpiece for the objections that have been expressed by a large number of trade union organisations.
This project, known as self-handling, will allow ship owners to carry out any port service using their own personnel and equipment. It also opens the way for all sorts of abuse by the crooks involved in maritime transport. Indeed, the directive does not of course force ship owners to pay their personnel the current salaries of dockers, nor even to respect labour legislation. Ship owners can make workers, who are taken on without guarantees, work for low pay and subject them to whatever working conditions they want. This will result in secure employment in port areas being axed and an increase in the number of workers with insecure jobs, who are badly paid, over exploited, inexperienced, with all the threats that this entails for the environment and safety.
We reject this directive. Its enforcement would threaten all those that earn a living from port services; it would increase the risk of accidents and pollution. We also reject it because it puts workers from different professions – seamen and dockers – into competition with each other – in order to make conditions harsher for both groups, for the sole benefit of ship owners.
Opening up port services to competition stems from the same retrograde mindset as opening up rail transport, air traffic control, postal services or telecommunications to competition. We are opposed to it. Port services, like all services used directly or indirectly by the entire population, should be public services and protected from damage such as competition and the race for profit.
– Mr President, I have just one minute, and I intend to use that minute to say that I do not under any circumstances wish to contribute to Europe’s obtaining so-called ports of convenience. I must therefore vote against the Conciliation Committee’s joint text for a European Parliament and Council directive on market access to port services. I am not opposed to either economic liberalisation or liberalisation of the regulations, but I do not consider the intention of the directive to be present in the proposal now being tabled. The intention has already been erased.
I do believe, however, that what remains may lead to social dumping. In the Nordic countries, we have worked for a long time to bring about good rules and working conditions in shipping and to resist social dumping. It should not be profitable to register ships in countries other than their own or to employ people under bad conditions. Competence in the ports and the safety of those who work in them must be guaranteed.
By rejecting this proposal, the European Parliament is defending workers and the social and labour law regulations governing port workers.
Mr President, Commissioner de Palacio, a great deal has been said and, frankly, I would like to ask all the Members a question. We are talking as if, by adopting the compromise text before uswe are running the risk of plunging from paradise to purgatory, if not even to hell, where port services are concerned. Frankly, without the directive that we are about to vote on, there would be nothing stopping the individual Member States – as has been the case thus far – from adopting national legislative measures to open up the market in port services without any legal framework. I am one of those that have fought hard and I remain convinced that authorisation should have been made compulsory. We did not succeed in obtaining this, but we do have a directive that refers to subsidiarity, to what the Member States could have done, however, and that lays down reference criteria for authorisation which fully protect social, security and environment rules. Of course, this is true if an individual State wants to make authorisation compulsory. Without the directive, however, the Wild West would have been a lot wilder
We all know what the initial proposal was and how it was worked on. We all know the limits that were set for self-handling,the provisions that we abolished, those which provided for a type of Wild West without any regulations for new ports, for new sections of ports or for port sections not open to commercial services. These are the reasons why, for example, all the workers’ unions in my country, Italy – CGL, CISL, UIL – are asking us to adopt the compromise text. We are not going from paradise to purgatory. As regards what individual States could have done, I have the feeling that we have not yet reached paradise, but that we have probably climbed up from hell to purgatory.
Mr President, purgatory is just as painful as hell, but you do not stay there permanently – I am told.
The key issue here is the self-handling at EU ports. As somebody who comes from an island Member State which exports 90% of its production, I am deeply concerned at the lack of mandatory authorisation included in this directive. It must be painful for the Commissioner and Mr Jarzembowski to see such wide-ranging opposition to this proposal as there is here today. However, they should withdraw this proposal, return to the drawing-board and ensure there is mandatory self-handling which would provide for prior authorisation and would include criteria relating to employment, the social aspects, professional qualifications and environmental considerations. There is no way around this. Therefore I appeal to you to show common sense and return to the drawing-board.
Mr President, Commissioner, ladies and gentlemen, the Belgian system of port services is functioning to everyone’s satisfaction. Neither the port authorities, nor the employers, nor the dockers are looking to change this system. It was achieved via social dialogue and, if necessary, is adapted via social dialogue to the situation of the various other Belgian ports. This social dialogue offers employers a guarantee that their requirements, too – as regards employment, social services, safety and quality – will be included in a social agreement. One result of this system is that the port of Antwerp is number one in conventional loading, and that is the most labour-intensive loading activity. Antwerp has earned that ranking despite the fact that its dock work is perhaps a little more expensive than in other ports, but, on the other hand, this dock work is very productive, very safe and of excellent quality. The shipowners are not demanding a different system.
How is the EU’s involvement perceived by the Belgian port authorities, the dockers and the Belgian politicians? In the first place, they do not see in it any improvement for them. The reverse is true. They are seeking in the Directive possibilities of preserving the present system as far as possible via Belgian legislation. Secondly, they find that all of this is being arranged a long way from their home territory. They are accustomed to proceeding via social dialogue. Thirdly, they believe that the Directive was based on the ports where the regime is least strict, where poorly organised, poor-quality dock work is carried out. Commissioner, the correct procedure would have been to subject European port activities to compulsory authorisations regulating the most important elements in the field of the social framework, safety, training, organisation of work and environment. A compulsory system such as this would have not only made self-handling possible, but also offered guarantees of a stricter operating procedure in all the European ports. The ports that already have effective regulations and a safe system are actually being penalised in favour of the much laxer attitude of other ports. We should have gone in the opposite direction. For all of these reasons, I shall be voting against the Directive: out of conviction. I am a confirmed European, but, in this dossier, European intervention is moving in the wrong direction.
. – Mr President, ladies and gentlemen, a parallel has repeatedly been drawn between the problem of ports and port services and the problem of airports and airport services, and the issue of security has been raised as a crucial reason for rejecting the current text, essentially security relating to the issue of pilotage and also with regard to the issue of self-handling in general. I would like to say that I believe it is a mistake to compare air traffic with self-handling.
I do believe it makes sense to compare openness and competition in port services with that in airport services. At the time, this also provoked all sorts of arguments and it was said that it was going to jeopardise security in airports. This has not turned out to be the case. On the contrary, what we have seen has been greater activity and more opportunities for everybody in airports.
Liberalisation has been proposed and today aircraft maintenance services in airports are liberalised. At the time it was said that this would pose enormous risks in terms of aircraft safety.
There are currently companies which resolve certain issues themselves. Other companies, on the other hand, employ third-party service providers. There are various possibilities, and this reduces costs for aviation – and the honourable Members are the first to benefit, as are all we citizens of the European Union – and none of this has meant an undermining of security in aviation. What we have had is more activity, more employment and more opportunities. And that is what we are proposing.
Air traffic is equivalent to maritime traffic. On the entry to the majority of large ports, there is maritime traffic, which is controlled by means of totally modern systems. We are not talking about liberalising and implementing the various controls of maritime traffic in ports, nobody is proposing that. Let us not mix up things which cannot be mixed up. Let us make comparisons which make sense.
The liberalisation of the aircraft maintenance service has not in any way undermined the security of aircraft. Is any port authority, or any government of our countries going to take a decision which suddenly means that a ship hits a jetty or fills airports with inappropriate waste or that there is an accident?
Ladies and gentlemen, we are operating within certain frameworks which guarantee the viability of a liberalisation of this nature, which allows greater competition and port activity, greater opportunity and capacity for ports, greater development of cabotage and therefore greater development of maritime traffic, in order to decongest other types of transport which are currently completely congested.
What is so worrying in Belgium? It has the legislation left by the previous Belgian Minister in relation to ports. They are not going to have to change it. They may have to make some modifications. And they will have to justify why pilotage, self-handling, is carried out. The reasons for which self-handling can be restricted are ‘safety considerations or requirements resulting from environmental rules’ (Article 10), amongst others.
Furthermore, Article 16 states that ‘the provisions of the present Directive shall not in any way affect the national rules in the field of professional qualifications and training requirements, employment and social issues provided that they are compatible with Community legislation’.
Ladies and gentlemen, I wonder whether we have read the same text. If we look at the issue of pilotage, it also says that – we know that pilotage has a very important component and that it therefore requires certain types of supplementary guarantee: ‘the competent authorities may recognise the obligatory nature ...’. It is true: they will be able to. If there is really a security risk, do you believe that any national authority is not going to recognise the obligatory nature of pilotage? Ladies and gentlemen, I believe that we are talking about risks which do not exist.
Another issue is the pressure from the dockers’ unions. This is another matter which is politically very important and is very respectable, I do not doubt, but let us remember that we are talking about pressure from a specific group, it is one of the examples always used in certain economics and sociology books, because they have been very well organised for a very long time. What we have is a problem of pressure or of relationships with these unions. That is another matter, ladies and gentlemen.
Do not mix it up with security problems, however. Let us not talk about something which is not the case. I could accept you saying to me: ‘there is a political problem, we need the support of the unions, they are against it and we cannot vote for it’. I would have no objection. I would say that that is politically entirely understandable, but do not tell me that it is a security problem. It is not. At least I believe there is no such problem, ladies and gentlemen. It is not a security problem, but a political problem. Let us call things by their name and therefore take on, each and every one of us, our responsibilities. Because I believe that if we deal with this political problem involving the dockers – which I believe not to be justified because there will be more work for them and more opportunities in our ports if we approve this directive – we will be able to achieve greater efficiency in our ports and this is crucial in order to promote cabotage.
How are we really going to develop more cabotage in the European Union if we do not improve the performance and efficiency of our current port services? Ladies and gentlemen, we have a deadlock here which is preventing us from going any further and we need this cabotage. In the next 10 years we need European cabotage to increase its capacities by at least 40% because anything which does not go by sea will go by road. We also need the railways to increase by 40%, but cabotage must take up at least 40%, even a little more, in order to take the burden off the roads.
Ladies and gentlemen, the dockers are very respectable, I agree. However – and I would ask you once again to reconsider the issue – it is not a problem of security we are discussing here, but a problem of union forces. We are currently dealing with the problem of a form of transport which is genuinely sustainable over time, an efficient form of transport which we need in the European Union for our competitiveness and also for our citizens and for the development of all our countries and for the improvement of the environment.
Thank you very much, Mr President, thank you very much, ladies and gentlemen. Whatever the result is, we will continue working once again and I will continue to count on your support, as I do generally in relation to all the initiatives I present.
– The debate is closed.The vote will take place on Thursday at 11.30 a.m.
– The next item is Question Time (B5-0414/2003). We will take questions to the Commission.
Is the Commission confident that the ISPS Code (International Ship and Port Security Code) of 2002 will be implemented in the EU on time (1 July 2004) and that all non-EU jurisdictions, especially major flags of convenience, will be in a position to enforce its conditions?
– Mr President, on 12 December 2002, the International Maritime Organisation’s (IMO’s) diplomatic conference adopted a new Chapter XI-2, on special measures to promote maritime safety, as part of the IMO’s SOLAS (Safety of Life at Sea) Convention, together with a new code named the International Ship and Port Facility Security Code (ISPS Code), which seems to be of fundamental importance to the establishment of a global maritime safety system.
On 2 May 2003, the Commission presented the European Parliament and the Council with a Draft Regulation on enhancing ship and port facility security. The purpose of this draft is to introduce these new instruments into Community law, together with the necessary interpretative provisions.
On 9 October 2003, the Council (Transport) unanimously adopted a general approach to this draft. The European Parliament will abstain from voting on it at first reading on 19 November 2003.
In view of the evident progress made with the work by these two institutions, the Commission hopes that this document will be adopted as quickly as possible so that the Member States are given the opportunity, by no later than 1 July 2004, to fulfil the international obligations into which they have entered within the IMO.
1 July 2004 is also the deadline for vessels flying flags other than those of the EU Member States. The IMO has no intention of granting more time in which to implement these measures. In common with the United States’ authorities, the Commission agrees with this analysis. In accordance with the relevant regulations of the ISPS Code, it will therefore be possible for any vessel that, after 1 July 2004, does not comply with the safety arrangements laid down in these international instruments to be refused access to any port in a state that is a member of the IMO.
Mr Nielson, there was a long debate about this earlier this morning and you must accept that there is very little time between now and 1 July 2004 for all ships and ports to comply with the requirements of the ISPS Code, especially with the lack of total clarity at the moment. The financial risk to businesses that cannot comply with the code is enormous. What about flags other than European flags? Even if our own Member States comply, could there not be a substantial risk that many other ships will not be complying by then and will not therefore be allowed into European ports? Has the Commission tried to make any assessment of the impact on European and even world trade if there is not full compliance by 1 July 2004?
. – Having had the opportunity to listen to the previous debate, I feel confident that the necessary changes will be manageable within this time. Ultimately we will face the problem that it is one thing to have the right to deny access to our ports for ships that do not comply, but that, at the same time, the global spread of this whole idea will be a very strong disincentive for ships under other flags to continue to flout the standards. Thus it is a highly meaningful and necessary thing to do.
In its internal market strategy for the period ending in 2006 and the green paper on services of general interest, the Commission plans a far-reaching liberalisation of public services.
All the indications are that this is also intended to extend to the water supply.
Does the Commission really intend to liberalise such an important sector of services of general interest as the water supply?
How does the Commission intend to justify for the benefit of the citizens concerned such a radical encroachment upon sovereignty with regard to the use of countries' own water resources?
. – As announced in the Internal Market Strategy: Priorities 2003-2006, the Commission is presently analysing whether there is scope for improving the efficiency and performance of the water sector. This analysis focuses in particular on how the current competition and internal market rules should be applied to this sector. The Commission does not wish to rule any options out at this stage, including the possibility of further legislative measures.
As part of its fact-finding, the Commission has sent detailed questionnaires to current and future Member States with a view to gathering information on the legal and administrative rules and requirements within which the water sector operates. The Commission has also held informal discussions with regional and local authorities, business and citizens' organisations, and enterprises involved in the sector.
The analysis is still ongoing, so it is too early to draw conclusions. Once the analysis is complete, the Commission will, of course, present its findings and set out its views on any possible additional steps to be taken, in full respect of Treaty guarantees for services of general economic interest and of environmental provisions.
– It may perhaps have escaped your notice, Commissioner, that in Austria this issue has for some years now been a cause of immense commotion, which has resurfaced in the last few weeks. All the provinces, all the parties and also the major daily newspapers are in agreement; rebellion is everywhere in the air. Water, as you know, is life. Austria is still a very agricultural country, and if you so much as hint to a farmer that his water is going to be taken away from him, then war is on the cards.
I cannot imagine Austria ever agreeing to the liberalisation of the water supply, and I hear similar things from other countries, such as Germany and the Nordic countries. Will the Commission, in the face of this vehement resistance, seriously rethink the liberalisation of this area?
. – The line is that the options are open. We are analysing this at the moment and I think it is futile at this stage to speculate on conclusions.
It is difficult for people from third countries seeking refuge to enter the EU. In recent times, we have witnessed appalling disasters in which people searching for a more secure life have met with death beyond the EU's borders. We must stop the trafficking of human beings and those individuals making huge profits from the misfortunes of others. An interesting proposal has been put to the Commission with a view to reducing the market for people smugglers and making the EU more accessible for people from third countries.
What is the Commission's view of a system whereby refugees would be able to apply for a special asylum visa at Member States' embassies and consulates around the world?
. – The Commission has long shared the view that there was an urgent need to explore ways of offering rapid access to protection without refugees being at the mercy of illegal immigration or trafficking gangs. That is why we commissioned the study on the feasibility of processing asylum claims outside the European Union against the background of the common European asylum system, published in December 2002.
The study analysed the possibilities of the Europe-wide use of protected entry procedures in regions of origin and examined how such procedures could allow a non-national to approach a potential host state outside its territory with an asylum claim and be granted a permit to enter that country.
The Commission has since noted, in its communications of March and June 2003, that protection capacities in the region of origin need to be consolidated and protection requests dealt with as closely as possible to needs. This might involve regulating access to the European Union by establishing protective entry schemes and resettlement programmes. Such measures could also facilitate more orderly arrival in the European Union.
The Thessaloniki European Council asked the Commission to explore all parameters, in order to ensure the more orderly and managed entry of persons in need of international protection into the European Union and to examine ways and means of enhancing protection capacity in the regions of origin.
Before June 2004 we shall be presenting a comprehensive report suggesting the measures to be taken. Meanwhile, the current presidency hosted an experts' seminar in Rome on 13 and 14 October which further explored the European Council's mandate, focusing in particular on resettlement and protected entry procedures. The advantages and disadvantages of the methods of dealing with protection discussed there will be further examined in the report called for by the Thessaloniki Council, which I just mentioned.
The Italian presidency intends that the November Justice and Home Affairs Council should adopt Council guidelines based on the conclusions of the Rome seminar, in order to provide the Commission with the necessary political guidance to prepare the report we shall be producing next June. Parliament will be asked for its opinion after the report has been published.
– Thank you very much for your answer. The problem with the current regulations governing asylum applications lies not with the regulations themselves and with our letting in too many refugees because, in Europe, we have both the resources and a moral responsibility to receive people in need of protection. Instead, the problem is the people smuggling through which unscrupulous traders entice people to try to make their way in by unlawful routes.
Our own regulations, which make it difficult to apply for, and obtain, visas, also mean that there are more and more traffickers in human beings. That is not how we should arrange matters. The Council has also produced inhumane proposals for border forces and for free zones in third countries where we should keep refugees seeking asylum. That is not something of which I approve. I believe we should have an arrangement that strengthens the asylum procedure.
One method is contained in the proposal that has been submitted by the researcher Gregor Noll and about which I have put my question. It is a proposal I believe is well worth examining. I should like to ask the Commissioner what advantages and disadvantages he sees in the researcher’s, Gregor Noll’s, proposal that asylum should be sought in the EU countries’ embassies around the world. It would be interesting to hear the answer to that question.
. – I share your view that it is quite clearly necessary to develop an asylum system that prevents those in need of international protection from being victimised by criminal gangs. One of the ways to address this objective is to enhance protection in the region, and to allow people to ask for asylum in the embassy of one of the Member States. As the honourable Member knows, some Member States are already doing this.
Resettlement schemes are already ongoing in at least five Member States. We are now studying experience gained in this area to identify the advantages and disadvantages involved in order to make a proposal to allow all Member States to use the same scheme. I hope that in the June 2004 report I will be able to put forward concrete proposals in this respect.
Is the Commission aware of the deep concerns expressed in the diamond industry concerning the new De Beers distribution system entitled ‘Supplier of Choice ? Does it agree that this system is entirely at De Beers’ discretion and is based on selection criteria which are both opaque and subjective? Is it aware that one third of the De Beers core customers have been removed thus far under ‘Soc’, leaving diamonds in fewer hands and generally reducing competition and supply?reserves the right to reopen the case should changes in the factual or legal situation as regards any essential aspect of the agreements modify its present view.…’
Will the Commission now reopen its investigations into ‘SoC’ before it becomes fully operational at the end of this year
– On 16 January 2003, the Commission announced its authorisation of the ’ distribution system called ‘Supplier of Choice’. This authorisation was given after made amendments to the original ‘Supplier of Choice’ draft presented to the Commission. A summary of the amended ‘Supplier of Choice’ had been published in November 2002 in the Official Journal and interested third parties were called upon to present their comments. As Mr Corbett stressed, when the Commission authorised the ‘Supplier of Choice’, it committed to monitoring the market and reserved the right to reopen the case should changes in the factual or legal situation as regards any essential aspect of the agreements lead it to modify its present view.
The Commission intends to fully make good its commitment. It will therefore continue to supervise use of the ‘Supplier of Choice’ in order to ensure that Community competition rules are respected. To this end, the Commission will pay heed to any business that claims that these provisions have been violated and that their business has suffered as a result.
Despite the fact that it has already received some information regarding the specific use of ‘Supplier of Choice’, the Commission does not yet have all the details in this regard. This is why the Commission intends to use the powers given to it by the regulation on the application of Articles 81 and 82 of the Treaty in order to collect information that will allow it to adopt a position on the issue, in full knowledge of the facts. In the weeks to come, therefore, requests for information will be sent. When the Commission has examined the information that it has received in this way, it will decide what action to take regarding the case in question.
While I thank the Commissioner for his reply, perhaps he would tell us how many formal complaints he has received in recent weeks from within the diamond sector about the supplier of Trisystem? I welcome the fact that he is going to look into this in detail and gather all the relevant information.
May I invite the Commissioner to take account as well of the remarks made by the chairman of the De Beers company itself, Mr Oppenheimer, in a recent address to the Harvard Business School alumni conference held in Cape Town. Mr Oppenheimer stated, and I quote ‘we make no pretence that we are not seeking to manage the diamond market, to control supply, to manage prices and to act collusively with our partners in the business’. May I suggest to the Commissioner that this is a remarkable admission to make. It was made in March 1999, just a few months before the launch of the supplier of Trisystem. May I invite the Commissioner to take account of this admission when he investigates the best-known world monopoly still in existence, which has still not been investigated by the Commission using its competition powers.
. – As regards Mr Corbett’s last remark, I will take the liberty of drawing his attention to the fact that the Commission, and, in particular, this European Commission, has begun to pay close attention to these issues.
As regards the question relating to complaints, I can say that the Commission has indeed received complaints regarding the ‘Supplier of Choice’, that will be looked into according to the standard procedures that the Commission follows in applying Articles 81 and 82 of the Treaty. As regards the number of complaints, Mr Corbett, as well as their origin, of course, the Commission considers that the principles of good administrative management impose on it an obligation of confidentiality regarding precisely their number and origin. Of course, if a business that presents a complaint to the Commission considers it appropriate to make this public, then it is fully entitled to do so.
– As the author is not present, Question No 37 lapses.
Question No 38 by Claude Moraes (H-0660/03):
Subject: Reconstruction of Iraq
Could the Commission please detail the current situation of its assistance to the reconstruction of Iraq?
. – As Parliament is aware, the Commission communication adopted on 1 October 2003 proposed that EUR 200 million from the European Union budget be earmarked for reconstruction assistance in Iraq in 2003 and 2004. I am glad to say that, with Parliament's help, this pledge was announced at the Madrid Donors' conference on 24 October 2003.
A successful conference, raising more than USD 33 billion from over 70 countries was only the first step towards reconstruction. I remind you that the Commission communication set out four elements that are essential to the success of the reconstruction process: improved security, measures towards a political transition to an Iraqi government, the establishment of a multilateral umbrella for reconstruction, and cooperation on the part of Iraq's neighbours.
We have seen progress on three of these elements, but on security considerably more progress is needed for rapid implementation of the Commission's assistance for reconstruction to proceed.
For 2003 we have two goals: to help bridge the transition from the humanitarian phase to reconstruction, and to support the UN in fulfilling its mandate under Security Council Resolutions 1483 and 1511. The EUR 40 million we have proposed for 2003 is therefore intended to provide for assistance to flow as rapidly as possible to support Iraq via the UN and its specialised agencies.
I can report that, building on the work done to date by ECHO, a first package of EUR 29 million has been set aside for the UN's work in water and sanitation, health, education, employment and income-generating schemes: all areas in which the UN has been active and where the UN's 4000 local agents are still working. This should be ready for disbursement to the UN by early December 2003. A further EUR 11 million will be committed by the end of 2003 to support the UN's work on local and regional governance, civilian administration, legal and judicial reform, the media and human rights.
In addition, we have set aside EUR 2 million – on the horizontal demining budget line – to help address the huge problem posed by land mines and unexploded ordnance in Iraq.
In 2004 the International Reconstruction Fund facility proposed by the World Bank and the UN in Madrid should be established. We therefore expect to channel the lion's share of the EUR 160 million proposed via this facility to support areas such as social safety nets, institution- and capacity-building, macro-economic management, the strengthening of Iraqi civil society and the protection and promotion of human rights and democracy.
How the Commission decides to divide allocations between the UN and the World Bank will be based on the sectoral experience and comparative advantages of the two organisations. This will, however, also depend on whether conditions in Iraq have in fact improved and on the prospects for implementation by UN bodies, NGOs and Iraqi ministries. The reality is that there are still many difficult question marks.
I thank the Commissioner for that very comprehensive answer and congratulate all those in the EU who have come to the aid of the Iraqi people at a very difficult time.
I have two brief supplementary questions. One is to ask the Commissioner's view on how he sees the aid emanating from the Madrid Conference fitting in with our other aid commitments, particularly in areas in Africa and elsewhere where there are conflicts which receive less media coverage but in which people are still suffering. How does he see those conflicts being resolved?
Secondly, what is his view of the implementation of existing humanitarian aid during the humanitarian phase? Is he satisfied with that aspect, given the political pressures from individual Member States on the whole approach to Iraq?
. – Firstly, on a positive note, the rigid manner in which we allocate money to different geographical envelopes means that money is not being moved from somewhere else into Iraq. The EUR 200 million is money that has, so to speak, been 'vacuumed-up' in the neighbourhood. Thus we are not taking money away from what we can and should do in Africa because of what we are doing in Iraq.
The question of what we do in other conflicts is a big question which we do not have time to go into today.
As to the second supplementary question, I can report that of the total EUR 100 million for humanitarian assistance to Iraq mobilised for this year, we have made a detailed commitment for about EUR 70 million, and expect that most of the remaining money will be committed towards the end of the year. In terms of actual spending and implementation, we have, in spite of all the difficulties, been able to stick very closely to the plan and expectations. It has to be noted that the actual work we are doing there is carried out by local people working for us or for the organisations we use as implementing agencies. We are still able to do something meaningful, but keep a low profile for obvious reasons of security. However, looking at things on a day-by-day and week-by-week basis, the humanitarian effort to date has been a wonderful achievement.
Mr President, Commissioner, I wish to take this opportunity provided by the Rules of Procedure to ask precisely the questions that I tabled previously. What is the Commission’s position on the requests made by the occupying powers in Iraq and on the serious situation Iraqi society is now experiencing? What measures does it consider should be adopted to support the UN’s action in Iraq?
. – It follows clearly from the previous response that we see the United Nations and the World Bank as our main partners in delivering assistance to and also for reconstructing Iraq. We are not working hand in hand with the occupying power. The transitional authority is there and it also has responsibilities for security, law and order and so on. This authority, therefore, is part of the background within which everyone in Iraq must work. As I said, however, the partners through which we are channelling money are primarily the United Nations and the World Bank.
– As they deal with the same subject, questions 39 to 45 will be taken together.
Press reports have recently stated that Member States have been faced with importers’ court actions challenging Member State moves to recover duty on suspected settlement imports which Israel’s customs authorities have maintained are eligible for preferential treatment.
Since Community law requires the importing country’s authorities to accept the legally-made determinations of the exporting country’s authorities, is the Commission confident that the Member States can sustain duty recovery against importers’ objections by relying on the fact that Israel’s verification answers fail to satisfy the Member State customs authorities’ requests to specify the locales in which the products in question were actually produced? Has Israel taken the position that its customs authorities’ verification answers are sufficient and must be accepted under the Agreement?
In the plenary debate of 4 September 2003 on the 'Application of the EU-Israel Association Agreement' the Commission was asked why it has not notified the Member States that the definition of territoriality that Israel applies to determine the origin of all its exports under that Agreement is illegal. Commissioner Nielson replied that the Commission had already done what was asked when it published a notice to importers in November 2001. In that notice the Commission confirmed that 'Israel issues proof of origin for products coming from places brought under Israeli administration since 1967'.
Did the Commission also confirm 'the existence of certain substantial errors in the application of the Agreements, to the extent that the validity of all preferential certificates issued by Israel are put in doubt'? Does the Commission consider that it has provided information to the Member States that raises doubts about the real origin of all products exported by Israel?
Does the Commission consider that the notice to importers of November 2001, the information at the disposal of the Member States regarding settlement products and firms, and the provisions of Article 32 of the Association Agreement provide the Member States with sufficient legal and technical means to reliably deny preferences to imports of settlement products and products that contain substantial amounts of settlement-produced components and materials, including products that are commingled with essentially identical products originating in Israel?
Will the Commission recommend the introduction of new cumulation provisions in the Association Agreement with Israel in connection with the implementation of pan-European cumulation while Israel continues to treat the settlements it has established in occupied territories as falling within the territorial scope of the applicability of its agreements with the EC? Will the Commission recommend the introduction of new cumulation provisions in the EC’s trade-related agreements with Israel and Jordan in connection with the so-called ‘Qualified Industrial Zones’ while this remains the case?
Is the Commission aware that prior to the November 2001 notice to importers, Member States failed to recover duties after receiving verification answers from Israeli customs confirming that the products in question were produced in settlements and reiterating Israel’s determinations that they were entitled to preferential treatment? Has the notice to importers eliminated the possibility that such failures to recover duties might reoccur?
In determining the origin of all products it exports to the European Community, in issuing proofs of origin and in verifying their validity, does Israel ever distinguish between production carried out in settlements established in occupied territories and production carried out in the territory of the State of Israel? Under the EC-Israel Association Agreement as it is currently being implemented, can the real origin of any product exported by Israel be determined?
In the plenary debate of 4 September on the ‘Application of the EC-Israel Association Agreement’ the Commission was asked why it had not notified the Member States that Israel’s definition of territoriality is illegal. Commissioner Nielsen replied that the Commission had already done this in a notice to importers issued in November 2001.
Has the Commission indeed confirmed to the Member States that Israel’s customs authorities apply an illegal definition of territoriality to determine the origin of all products exported under that Agreement? Has the Commission confirmed to the Member States that Israel’s customs authorities do not distinguish between production carried out in settlements and production carried out in the territory of the State of Israel whenever they issue proofs of origin? Does the Commission expect the Member States to check the origin of all imports from Israel?
. – Mr President, the Commission recalls that, according to its terms, the EU-Israel Association Agreement applies solely to the territory of the State of Israel. Therefore products obtained in Israeli settlements in the West Bank and Gaza Strip, East Jerusalem and the Golan Heights are not entitled to preferential tariff treatment when entering the EU and proof of preferential origin issued by Israel for those products cannot be accepted by the Communities customs authorities.
In a notice published in the Official Journal of the European Communities in November 2001, the Commission informed the customs authorities of the Member States and European importers that Israel issues proof of preferential origin for products coming from places brought under Israeli administration such 1967. As a follow-up to that notice, the customs authorities of the EU Member States are screening all imports from Israel in order to identify the unlawfully issued proofs of origin and return the proofs of origin concerned to Israel in accordance with the verification procedure provided for in Article 32 of Protocol 4 to the Agreement.
The Israeli replies, in the context of these verification procedures, do not distinguish between production in the settlements and production in the territory of the State of Israel. According to Article 32 of Protocol 4 to the Agreement, entitlement to the preferences is refused if there is no reply to the request for verification within ten months, or if the reply does not contain sufficient information to determine the authenticity of the proof of origin in question or the real origin of the products. It falls within the competence of the national customs authorities to determine, for each and every individual consignment, whether, under those provisions, the elements of fact and law allow refusal of the preferential tariff treatment. Refusal of the preference gives rise to a customs debt which the customs authorities of the Member States must recover, since, under Community law, they are responsible for the collection of the custom duties which are the Communities' traditional own resources.
The EU takes every opportunity to find a solution to the problem of the imports of products from the Israeli settlements and considers that this issue should be resolved before amending the EU-Israel protocol on rules of origin for the extension of the pan-European cumulation of origin to the Mediterranean countries.
As to the creation of qualified industrial zones in the EC's trade relations with Jordan and Israel, the Commission is at the stage of carrying out a technical analysis and no conclusions have been drawn.
If an additional question is put forward here, asking why the Commission has not formally proposed the arbitration procedure which is part of all this, I would respond by saying that arbitration is, indeed, a possible measure planned in our Association Agreement in case there are differences in interpretation.
Nevertheless, the Commission has so far taken the necessary steps to protect the financial and legal interests of the Community.
In this regard, it should be noted that launching this procedure requires the unanimous assent of the Member States.
I am not satisfied that the Commissioner has given a full reply to all the questions. Clearly – and he acknowledges this himself – it is the Commission that is responsible for guaranteeing the full and correct application of Community law, including international agreements concluded by the Community and, therefore, the implementation of the EU-Israel Association Agreement.
What the Commissioner has said is that he is leaving it up to the Member States to pursue those areas where preferential access has been granted illegally. Bearing in mind that it is the Commission that is ultimately the guardian of the Treaties, what steps is the Commission taking to ensure that Member States fully apply all these criteria? As previous speakers on this issue have indicated, the individual Member States have not implemented the criteria properly. What action is the Commission taking to ensure that Member States are properly applying the laws in this regard? If they are not, what action is it taking to penalise them?
. – I anticipated the question by expanding my initial answer to make it clear that unanimity is required in order for the Commission to use the next instrument available as a legal follow-up. That is the answer I have to hang on to. That is what describes the situation.
There is another solution. The Commission could notify the customs authorities that instead of using a very incomplete list to identify which of the goods may come from settlements and which may come from Israel, they should send all the Israeli goods back and ask Israel to verify all the goods that are labelled 'made in Israel'. Would the Commissioner be prepared to do that?
. – One way would be to pursue this problem in a manner that is legally sound and efficient. Another way would be to go for an all-out escalation, which the step mentioned here would definitely look like. I do not see that happening in the foreseeable future.
In fact, I am referring back to Mr Cushnahan’s and also to Mr Sandbæk’s questions. Among other things, I asked the Commission if it really does provide the Member States with sufficient legal and technical means to identify goods that are entering illegally. I would like to thank the Commissioner for his suggestion for the next question because it would be interesting to discover which countries, for example, instead of requiring observance of the agreements, are endeavouring to ensure that the agreements and the interests of the European citizens are not respected.
. – I do not have a list of those countries. This must be followed up in a careful manner.
Mr President, Commissioner Nielson, the rules of origin are very clear, but the problem is that they are not respected by Israel. For years, Israel has continued to treat illegal settlements established in occupied territory as if they were within its own territorial limits. Even when the formerCommissioner Mr Marin was in charge of these issues, there were discussions with the Israeli authorities. That goes back six years and nothing has changed.
This is why there are several of us asking you to act and to tell us what you intend to do. Are you, for example, going to ban all new provisions on the cumulation of origin in trade agreements with Israel or not propose any at all? Are you going to name any Member States before the Court of Justice? These are the questions, to which we would like you to give clear replies.
. – I certainly share the concern about how this matter is developing. I would also add that I find it quite ironic and a great contradiction to be erecting a wall across what is purported to still be one entity in terms of origin. I do not think it is possible here to move on to a detailed discussion of the steps that might be envisaged, but this exchange of questions and answers does clarify the issue.
Mr President, misuse of rules of origin must result in repayment of duties. If this does not take place, we shall have not only a fiscal, but also an ethical problem. My question is as follows: has the warning notice to importers had any effect on the Member States that have a rather casual approach to the rules of origin? After all, we are shaping a common market, and access to that market has to be properly regulated.
. – I do not have any statistics to show how this looked before the message was sent to the Member States, or how it looked afterwards. We know that the problem remains, and that is enough, in my view.
Mr President, I, too, subscribe to the analysis of the fellow Members who spoke earlier. Two questions remain, as far as I am concerned. One is that we spoke about a technical analysis. Am I to conclude from this that that technical analysis will provide more insight into the origin of the products? Is it possible to say when that analysis will be finished? I should also like to reiterate the question as to why the Commission does not bring a Member State before the Court of Justice if it is clearly in breach. After all, it cannot be said that we do not have the necessary measures. There are always measures in place to declare Member States in breach.
. – The remarks I made on technical analysis relate to the creation of qualified industrial zones in the European Community's trade relations with Jordan and Israel. I concluded those remarks by saying that the Commission is now at the stage of carrying out a technical analysis. No conclusions as a result of that have yet been drawn. The work we are doing in this respect is likely to fuel our determination as we move ahead.
When does the Commission expect the final conclusions to be drawn?
. – The precise answer is that I simply do not know.
What steps is the Commission taking to tackle the issue of debt cancellation for low-income countries? With regard to the Irish Government’s endorsement of 100% cancellation of the debts of the poorest countries, which recognises the need to attend to countries suffering from a high prevalence of HIV/AIDS and also calls for a greater degree of accountability to be placed on human development issues when assessing the amount of debt a country is able to repay, what is the Commission’s view of such a debt policy? Is it foreseeable that the Commission will take formal steps to establish a European policy of debt cancellation for low income countries, and when in the future could this be expected?
. – The Commission considers that addressing developing countries' debt problems is an important means of achieving the Community's development cooperation policy objectives. The Community is actively participating in the current Highly Indebted Poor Countries (HIPC) initiative with more than EUR 1.6 billion pledged up to now: EUR 680 million on its own claims as a creditor and EUR 934 million as a donor to the HIPC Trust Fund.
The Commission would also like to recall that this participation represents much more than the minimum required by the HIPC initiative. Indeed the Community, as a donor, is a major contributor to the HIPC Trust Fund, accounting for almost 25% of the total resources.
Over and above its expected participation as a creditor, the Commission has also earmarked EUR 60 million for the settlement of all the special loans that would remain due from least-developed ACP countries, after they have benefited from the full application of the HIPC terms.
It is also worth noting that most of the EU Member States have announced their intention to cancel 100% of the bilateral debt, beyond the HIPC terms. This means that any further debt cancellation in HIPC countries will relate largely to multilateral institutions, non-Paris Club official creditors and the private sector.
At this point in time, it is also clear that the HIPC initiative has to be considered as a first important step towards long-term debt sustainability and that it will not be sufficient to ensure the beneficiary countries meet the Millennium Development Goals, especially in countries badly affected by HIV/AIDS. Moreover, the adverse economic effects of HIV/AIDS are now much more clearly recognised than they were when the HIPC initiative was launched, and the Commission agrees that it must consider HIV/AIDS when also discussing long-term debt sustainability.
In the framework of the EU-Africa dialogue, the issue of Africa’s External debt has been part of the agenda since the Cairo meeting. The Commission has followed up actively the discussions between the Chefs de file (France and Germany) and the African Union representatives. At the latest ministerial troika meeting of the EU-Africa Dialogue, held in Rome on 10 November, which I attended together with the Irish Foreign Minister, it was agreed that discussions and the corresponding report of the issue of Africa's External Debt should be prepared as a matter of priority and that the experts meeting within the enlarged Troika should be held in the first quarter of next year.
Finally, the Commission has recently launched, as an element of the EU-Africa dialogue, a study on debt relief beyond the HIPC initiative, with the main objective of providing a solid base to assess the situation after the full application of the HIPC initiative. This study should provide key elements for shaping, in coordination with Member States, the Union’s future debt policy. The Commission expects to be able to share with Parliament the results of this study by early next year.
I would add that the complexity of doing something with multilateral debt is much larger and makes anything there much more difficult politically in terms of burden sharing internationally, compared to the handling of bilateral debt. Most donor countries that take their responsibility as a donor partner seriously have in fact more or less cancelled all the outstanding bilateral debt. For the Commission it is important to note that our share of all this as a creditor is very limited, basically because we are a grant donor and do not lend money to our partners.
The Irish Government is currently the only EU government currently 100% in favour of the cancellation of the poorest countries' debts. Unfortunately, that government does not seem to be very prominent in promoting that policy, even though it was adopted back in July 2002.
Many people and organisations would like to see this policy promoted during the Irish presidency. We would also like the Commission to support this. In the UK, the British Jubilee Debt campaign are trying to mobilise politicians to support this.
When we talk in Parliament and in the Committee on Development and Cooperation about trying to help developing countries, it has been recognised that cancelling the debt would be one of the most sensible ways of ensuring that we can actually help these countries. The debt is grossly unfair. These countries are being exploited under false pretences. The only way forward for any just society in this day and age should be to promote the policy that the Irish Government has endorsed. We would like to see that happen during the Irish presidency and we would like to see the Commission come on board too.
Commissioner, you have not given any guarantee that you would support this policy. If, for example, we can get the majority of the Member States to support this policy and to adopt it, then of course we would like to see the Commission support it as well.
. – I tried to explain this. The bilateral debt is relatively easy for the donors to manage; it is their own decision. The Commission is not in a position to tell individual Member States what to do. We have played a crucial role in the most difficult area, namely taking meaningful action on the multilateral debt, and in doing so we have gone far beyond our role as a creditor.
What Ireland is doing is fine. However, I have to say that in 1995, when I was the Danish Minister for Development Cooperation, we announced something similar for the least-developed poor countries. My hesitation about broadening the scope of debt cancellation to, for instance, middle-income countries, is based on the consideration that if we do that we will take money from the least-developed and poorest countries and give it to countries that are relatively much better off. That is not so easy to do in practice. What Ireland is doing is commendable and it might inspire other countries to do something similar. However, the Commission cannot tell Member States to do that.
Would the Commission agree that supporting the capacity of ACP Parliaments to participate in deliberations, particularly on the EDF and EPA negotiations, should be a priority? How does the Commission propose to fund efforts to build parliamentary capacity?
. – Under the Cotonou Agreement, good governance is recognised as a fundamental element of the ACP-EU partnership and as an area for support in the framework of our development cooperation strategy. The total amount earmarked in the 9th EDF National Indicative Programmes for support to projects and programmes in the field of governance represents around EUR 640 million, corresponding to about 10 % of the overall allocations for the national indicative programmes. Part of these allocations can be mobilised for projects aimed at strengthening the capacity of the parliaments of ACP countries.
A total amount of EUR 38.5 million is already committed, within existing governance programmes, for specific actions of support to the parliaments of ACP countries. In addition, two new financing proposals, focused on support to ACP parliaments, are scheduled for approval this year: one for Madagascar (EUR 1.9 million) and one for South Africa (EUR 10 million).
The delegations will be made aware of the possibility of supporting specific activities designed to increase the awareness and information of national parliaments on the implementation of the Cotonou Agreement, if requested by our partner countries.
In addition, the various programmes geared towards strengthening the trade negotiation capacities of the ACP, including the ongoing EUR 10 million and EUR 20 million all-ACP facilities for WTO and economic partnership agreement negotiations, are also relevant as regards the promotion of training and awareness in relation to the role of parliaments in these matters.
We are encouraging members of national and regional parliaments to participate in various trade-related workshops, seminars etc., organised in this context. The Commission has already contacted the European Parliament in the past with a view to helping them build up a network of ACP parliamentarian correspondents in order to enhance their involvement in trade matters. We are interested in doing everything possible in this area.
The 9th EDF financial protocol provides EUR 4 million to allow for the participation of parliamentarians from ACP countries in the activities of the Joint Parliamentary Assembly, which is a key institution of the Cotonou Partnership. A new financing agreement is currently under consideration, using the entire allocation under the current Financial Protocol. It will provide this support over a period of two-and-a-half years.
The strengthening of the structure of the Joint Parliamentary Assembly, which now includes three thematic standing committees, necessitates additional financial resources to allow for effective ACP participation. To take into account these additional needs, the European Commission intends to propose a decision of the ACP-EU Council of Ministers to increase funds for the JPA to an amount of around EUR 6 Million, in accordance with Article 8 of the Financial Protocol.
All these initiatives should make it possible for national and regional parliaments to access some of the resources needed to ensure their effective participation in cooperation.
Thank you, Commissioner, for a comprehensive and wide-ranging answer. It is always good to hear that the Joint Parliamentary Assembly is receiving much-needed extra funding considering the new work – with the committees in particular – that we are engaged in.
Would you agree with me, Commissioner, that support for parliaments is an area of our governance and democracy activities which has been somewhat neglected in the past? For instance, for the country strategy papers, I can find no evidence that parliaments were consulted in any meaningful way, although civil society and NGOs were quite rightly involved. Joint Parliamentary Assembly parliamentarians are really thirsty for information, particularly on the EDF and on following the EPA negotiations.
I am interested in the fact that some countries are already putting into their national indicative programmes a priority for parliamentary training and capacity-building, but out of 78 countries, if we are honest only a handful have made that kind of priority clear. I would like to know exactly how we can encourage national authorising officers and others to make this priority clear so we can ensure that accountability of parliamentarians is part of the process that we are engaged in. It seems to me that they do very little challenging of the executive in terms of questioning, financing and so on.
I would also like to ask what exactly you suggest that we, as parliamentarians, can do in cooperation with the Commission to ensure that governments make parliamentary activity more of a priority.
. – It would be difficult to find a better organised lobbying group to promote exactly that than the institutional Joint Parliamentary Assembly itself. If you cannot do it with the help of those friends, then I might not be able to help you either.
My worry is more related to the weak character of the inclusion, consultation or real participation of parliaments in the debate at national level, and in the decision-making process regarding national strategies. It is a great step forward that we are investing so heavily in engaging civil society, but to create a civilised society, parliaments are necessary, otherwise NGOs tend to see themselves as neo-governmental organisations because they have been hurt and parliaments – and especially oppositions – are kept in the dark. I keep returning to this in my discussions. I always make this point when I am informing our ACP partner countries that now we have this ability to fund NGOs, civil society and non-state actors. However, the role of parliaments should not be forgotten.
We have similar views on this and we should continue to help each other in this work.
It is stated that in the second part of question time each Commissioner will answer for half an hour. The poor Commissioner has spent more than half an hour on this section and I suggest we now move on to the third part of question time.
– I agree with you. You cannot move onto the third part. You are aware that the custom is for the third part not to be replied to orally and, in fact, the Commission does not bring replies. We therefore had to distribute the available time between the Commissioners present. Since Mr Monti has spoken for less time, Mr Nielson is very kindly speaking for longer. This is the custom in the House, it is common law. It is the precedent which is always applied. Furthermore, the Commissioner is replacing Mr Patten. That is why he is speaking for longer.
Can the Commission rule out the possibility of EU funding also being used to subsidise organisations in developing countries which in another area of their work participate in programmes employing abortion as a means of population planning or even involving compulsory abortions?
. – I apologise if this is getting boring, but the notion of the college means that I can speak on behalf of all my fellow Commissioners if necessary.
In reply to Mr Posselt, the specific formulation of the question means that a categorical answer could be ambiguous. However, I can say that in selecting the beneficiaries for Community funding, the Commission considers and assesses the main activity for which the funds are requested. Generally, the Commission funds clearly-described projects and programmes. I would add that compulsory abortions – to which the question refers – as a means of population planning is not seen as a feature in the work of any of the organisations the Commission is funding.
– Mr President, I have a quite specific supplementary question for the Commissioner. There are recurrent debates in this House about what precisely is meant by the expression ‘reproductive health’, and that also features in our choice of organisations. I just wanted to ask you, Commissioner, whether the expression ‘reproductive health’ includes abortion or excludes it.
. – We are not able or willing to add or subtract anything from the internationally-established Cairo consensus. This also covers the discussion Mr Posselt is trying to push forward. As part of this Cairo consensus, it is clear beyond any doubt that coercive abortion as an instrument of family planning is explicitly rejected.
We can play around with this and say that abortion occurs for different reasons: it could be voluntary, and take place after counselling. Maybe Mr Posselt will see that as something to oppose and take up politically. However, the Commission is sticking to the Cairo consensus: that is the basis on which we work. We are extremely careful to ensure that we do not walk into uncertain territory, precisely because of the sensitivity of this subject. You will have to take my word for it, Mr Posselt, that we are very careful about sticking to the balance and substance of the Cairo consensus.
– Mr President, the Commissioner stated that the Commission is very cautious in its relations with reproductive health programmes. How will the Commission, however, ensure that women in less developed countries also enjoy an essential human right, the right to make decisions about their own bodies and the right also to make choices regarding abortion? In other words, how will the Commission support NGOs that protect such alternatives as these and their projects in developing countries? I think it is very important that women in less developed countries also have a right to abortion and a right to consider it an option.
. – That is precisely what this whole problem is about. The Cairo consensus defines, as a result of a huge international discussion, the balance in the policy. That is why we talk about reproductive health and sexual rights, and it is quite a big theme. We support governments and organisations within the UN system and others which are indeed assisting women to protect their rights and safeguard their lives in any area relating to reproductive health. I would not like to make any choices on this matter. It is necessary to maintain a balance and I am proud of the work we are doing in this field.
– Several Members have asked for the floor, but only two supplementary questions can be asked and I am allowing them in the chronological order in which they were requested.
– Mr President, I would like to put another question to the Commission. Are there programmes designed to support women who do not want to have an abortion?
. – There is a big misunderstanding here. Abortion is not seen in any of the organisations we are supporting as an instrument in family planning. Abortion has to do with a woman's situation. There is a human rights element to this choice. Women must be supported whatever the choice they make, but that is why this is cumbersome and is very demanding on resources.
One week after the local elections in Albania, the Central Elections Commission has decided to repeat, on 16 November 2003, the elections in four constituencies (the municipalities of Piluri, Dhermi, Qeparo and southern Himara), citing irregularities during the election process of 12 October 2003, in spite of the fact that in two of the four cases the irregularities cited occurred after the finalisation and certification of the results.
As a result, there are legitimate concerns that these actions are intended to overturn the results of the local elections, which were 65% in favour of the Unity for Human Rights Party candidate as against the opposing candidate from the socialist party.
These concerns are heightened by the criminal prosecution of five Albanians of Greek origin who participated in the elections and are accused of issuing anti-Albanian propaganda and putting up foreign symbols. What steps does the Commission intend to take, particularly within the framework of the Stability and Association Process between South East Europe and the European Union, to ensure that democratic process is complied with in the elections due to be held again in Himara on 16 November 2003
. – According to preliminary reports during the repetition of the local elections in the Himara region on 16 November, a number of irregularities and incidents took place. Apparently those events have not allowed the normal conduct of democratic elections in the area and of course the Commission regrets this.
The Commission is currently waiting for further information on these events and is attentively following the handling of the situation by the Albanian authorities. The Commission will take any step it considers appropriate following a detailed analysis of the situation.
Thank you, Commissioner, for your reply. As you said, unfortunately the irregularities – which provoked my question in the first round – were repeated during the elections in Himara the other day, with a real orgy of violence, injury, bombings against candidates and so on. I am delighted that, as you said, the Commission will be following the situation attentively in order to take suitable steps within the framework of any cooperation between Albania and the European Union, especially as the Greek minister for foreign affairs, Mr Papandreou, presented the matter to the Council yesterday, albeit somewhat belatedly and after the event, and Commissioner Patten fully shared his concerns.
– This is not a question, Commissioner. I imagine that you take note of this statement. I would like to thank you for the almost 60 minutes you have spent with us this afternoon.
Mr President, on a point of order and by way of follow-up to Mr Newton Dunn's point of order, I have been sitting here listening with great interest to what Mr Nielson has said, but had a specific question to put forward in part three. Since you invite oral questions for Commissioners for parts one, two and three, why is it that after the second half hour we did not revert to the first question of part three? Why is it that those of us with questions one, two and three in part three will not receive oral answers?
I find it a discourtesy to colleagues. If our turn is never to be reached, we should be told to put down a written question to the Commissioners. If we can only have answers from the Commissioners who are available on the day – Mr Monti and Mr Nielson in this case – then why invite questions to any Commissioner? Why have a section, under other questions – part three – which should have had half an hour, and then ignore it? I fail to understand this, and with respect find it a discourtesy to colleagues.
– Ladies and gentlemen, this is not a lack of courtesy. As you will appreciate, I have had to read the Rules of Procedure, Rule 43, the annexes, the guidelines, the precedents, the history of Question Time, the casuistry and I can assure you that the second part is dedicated to specific questions to Commissioners and they take up one hour, which can be divided between three or between two. When the Commission classifies the questions in the third part, this means that they are not going to be replied to orally.
If you believe it to be appropriate, and you probably do, we can send out a circular explaining it. There are questions in the second part which are not replied to either because there is not sufficient time and this is not a lack of courtesy.
I would insist that the third part is not scheduled to be replied to orally. I would state this clearly and it has always been the case. I have had to study this very carefully and for the benefit of the Members, so to speak, we have discussed it in the Bureau and if necessary I will produce some written comments on the Rules of Procedure and I will send it out. But it is not a lack of courtesy.
In any event, I am very grateful to Mr Newton Dunn and the honourable Member for having raised the need to clarify this issue. In fact in the Commission there are no specific Commissioners who come to reply to questions in the third part, there are Commissioners who come to reply to the questions put to them and they therefore come to this sitting.
As for questions of special importance, they are in the first part, classified in a different manner.
Finally, having explained this, I am at your disposal in case there is any other explanation to be given in writing.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 50 to 91 will be reply to in writing(1).
That concludes Questions to the Commission.
– The next item is the report (A5-0381/2003) by Mr Mussa, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council recommendation on cancer screening
(COM(2003) 230 – C5-0322/2003 – 2003/0093(CNS)).
. – Mr President, the Commission very much welcomes the work of the rapporteur, Mr Mussa, and the members of the two committees involved, who have managed to reach unanimity in the Committee on the Environment, Public Health and Consumer Protection on a comprehensive and high quality report.
Fighting cancer has been one of the Commission’s major public health priorities. Each year cancer is diagnosed in about 1.6 million Europeans and kills around 950 000 people.
Estimates suggest, however, that the lives of about 75 000 Europeans could be saved annually if best practices of cancer screening were made available to all citizens across the European Union. Even more lives could be saved by extending these recommendations to the acceding countries. The Commission’s proposal for a recommendation on cancer screening and Mr Mussa’s report show a clear sign of shared commitment to that end.
The purpose of this proposal is to make recommendations for mass screening programmes on a sound scientific basis. It aims to achieve further reductions of cancer-specific mortality in all Member States by establishing general principles of best practice, as recommended by cancer experts.
In addressing these questions, we must however remember that the organisation and delivery of health services and medical care fall under the competence of the Member States. That is why the Commission’s proposal addresses the issue through a Council recommendation. However, I should stress that these issues are essential preconditions for the success of any screening programme.
The proposal foresees a report on the implementation of cancer screening programmes, on the basis of information to be provided by Member States, no later than the end of the third year after the date of its adoption. This report will be used to consider the need for further action.
In the follow-up the Commission will take a particular interest in the two main areas of the scientific developments. First, the new tests which would improve or possibly even replace recommended methods, such as combining the pap test with testing for infection with high-risk human papilloma viruses or in other words, HPV testing, and, second, the new tests for cancers in other organs, such as PSA testing for prostate cancer.
Thank you again for your continued support on this important public health issue.
.  Mr President, Commissioner Byrne, ladies and gentlemen, first of all, I would like to thank all the members of the Committee on the Environment, Public Health and Consumer Policy, who have made a valuable contribution to the drafting of this report, which is important in both scientific and social terms. As I have already had the opportunity to reiterate on other occasions, I believe that public health should increasingly be treated as a matter of primary importance in European policies, not least in view of the forthcoming enlargement. This recommendation is the first step towards the harmonisation and coordination of policies regarding the prevention, diagnosis and treatment of cancer.
Sadly, cancer is the main cause of death in industrialised countries, affecting patients, families and operators themselves. The socio-economic impact is therefore enormous, not just in terms of the cost of treating and supporting patients but also in terms of the emotional strain involved. In addition to the human tragedy, the situation causes a continual decrease in the proportion of the healthy population whose productivity and know-how are the mainstay of European society. We can deduce from the most recent statistics that the average age of onset of these diseases is getting lower and lower: the younger the patient, the more aggressive the disease. Thus, the possibility of treating cancer undeniably depends on how early it is diagnosed; besides, late diagnosis of cancer requires aggressive and invasive forms of treatment, which are costly and have a high psychological and social impact.
Although the Member States are responsible for health policies, through their national health systems, it is unthinkable that such an important prevention campaign, in both the social and public health spheres, should remain a national or regional project dependent on the economic and cultural potential of each country. The impact of this disease on society should be borne and coordinated at European level, guaranteeing equal opportunities for treatment and therefore good results across the board.
The current capacity for radical treatment in oncology seems to depend more on the opportunities for prevention, based on epidemiological and etiopathogenetic knowledge and early diagnosis, rather than on surgical techniques and radiation therapy and/or chemotherapy. For example, we might take the example of gastric carcinoma, for which the five-year survival rate ranges between 95% in patients with an intramucosal carcinoma to less than 10% in patients with an advanced invasive carcinoma, despite therapy. On the one hand, a correct and adequate screening needs a maximum capacity for identifying even the smallest lesions (sensitivity) and a good capacity for distinguishing them from benign lesions (specificity) and to ensure that the diagnostic investigation is non-invasive for the patient and itself entails an almost zero risk of damage, since the procedures are, by definition, carried out on asymptomatic individuals, who are only potentially ill. Of course, the new instruments for early diagnosis, before being offered at European level, should be examined and validated carefully by means of trials. Last but not least, the excellence of ‘good practice’ in screening should be checked by analysing the mortality figures collected in all Member States and preferably entered in a European databank.
Financial resources must be mobilised to increase the number of diagnostic centres and ensure that the workload entailed in screening does not jeopardise the quality of the testing or increase waiting times, which would lead to a deterioration in the quality of care for patients already suffering from cancer. It is therefore essential that European action is organised on four fronts: firstly, information and health education for European citizens; secondly, carrying out forms of screening which have already proven their worth; thirdly, periodic checks on the quality of screening; fourthly, research into the applicability of new screening methods. This recommendation will allow Europe to take unified action against what is a widespread, cruel and socially destructive disease.
The urgent need for strategic action to combat cancer at European level is demonstrated by the alarming etiological fact that one European in four has or will have a malignant tumour in the course of their lives. Finally, in addition to European-level screening there ought to be guidelines for the treatment of diseases.
. – Mr President, Commissioner, ladies and gentlemen, something like one in four Europeans die of cancer, but thousands of people could be saved every year if high-quality early detection programmes were in place in every Member State. We all know that. That is why I very much welcome the Commission’s initiative in recommending to the Member States that they introduce screening, the need for which is confirmed by scientific evidence.
I see it as absolutely scandalous that, for example, only eight Member States have to date started to offer national programmes for mammography screening to all, even though, according to WHO, this cuts the mortality rate by up to 36%, and even though the quality guidelines for this were presented as long ago as 1992. Commissioner, I regret that I cannot avoid issuing what is both an appeal and a warning. If we are to really take this Council recommendation seriously, you cannot at the same time allow all the screening networks to be forced to close down their operations. At the end of the day, it was the work of the European Cancer Networks that led to this Council recommendation. If you, the Commission, want to have real credibility in the fight against cancer, then you have to find a permanent place for screening in the new action programme on health. We must not allow a recurrence of what happened this year, when the word ‘cancer’ no longer appeared in the action programme’s work plan, which – as you know all too well – eventually, and inevitably, resulted in support for all the screening networks being discontinued.
Commissioner, we will still, in future, need the European networks to draw up new guidelines and improve existing ones, for only by these means will we achieve equally high standards of screening across the EU. In addition, though, we need the networks to support the new Member States, where, as is well known, action is even more urgently needed.
Mr President, let me begin by thanking Mr Mussa sincerely for his flawless cooperation with us all.
The figures speak for themselves. One in four people in Europe dies of cancer. The suffering caused is enormous, not only for those hit by the disease, but also for their families and friends. As terrible as cancer is, however, it is possible to survive it. That does mean, however, that the disease must be detected very early, since that leads to a considerable reduction in the number of deaths from it. It has been demonstrated that there is a link with the screening programmes, and that is why it is so important for us MEPs, too, to hold detailed discussions on reports such as this, based on sound data supplied by the Commission. I must also compliment the Commission on the report it presented. I should actually recommend that the Commission circulate that report widely. It should be compulsory reading for all policy-makers, because it reveals that preventive action saves lives.
The European Union has an enormous task ahead of it. We must ensure that the available expertise is not wasted. I therefore concur with Mrs Jöns’s words a moment ago on the cancer networks.
We must also keep innovating. That means that we must not just persist with old, classical tests. Combining a number of things that, according to this report, have been proved or are currently being proved, will enable us to do a much better job. I am thinking of not only the HPV test, but also the test for prostate cancer in Luxembourg and the test for colon cancer. Given that we also still have a European research programme, of which health forms a major part, we can do a good deal more for European citizens, particularly if the Commissioner and all of us really put this at the heart of our policy.
Mr President, I would like to start by thanking Karin Jöns for her work in this area. Karin recently visited Scotland to talk to the Eastwood constituency Labour party's cancer care group. They became interested in cancer care issues when one of their members died from cancer. They saw at first hand what cancer can do to someone they know and care for, but, most importantly, they decided to take action to improve the care cancer patients receive in their local community.
Everyone knows somebody, either directly or indirectly, who has been or is being affected by cancer. One in four Europeans will die of cancer. Among men, lung and stomach cancer are the most common cancers worldwide, and for women the most common cancers are breast and cervical cancers.
If we are going to tackle one of the biggest causes of death in the EU and the world, cancer screening is a critical tool in our battle against the disease. According to the World Health Organisation, we know enough about the causes of cancer to prevent at least one third of all cancers, cancers that are largely preventable by stopping smoking, eating healthy food and avoiding exposure to carcinogens. For those who are affected, detection is critical and screening is essential. The earlier cancer is detected, the better the survival rate.
The proposal to have mammography screening for breast cancer for women aged 50 to 69, faecal occult blood screening for colorectal cancer in men and women aged 50 to 74 and pap smear tests for cervical abnormalities between the ages of 20 and 30 are steps in the right direction in securing the health of Europeans and they should be welcomed.
As Amendment 33 suggests, we need to look at the promising new screening tests currently under evaluation, especially the HPV test and a test for prostate cancer, as well as considering mammography screening for women aged 40 to 49.
We must rely on clinical evidence and evaluation to back up recommendations for the acceptance of new tests. Sadly, although I am supportive of HPV tests, I cannot support Amendment 34. As soon as the tests are complete, I look forward to us recommending the full inclusion of this process in screening tests. However, screening cannot be seen in isolation. Cancer networks and cancer registries are also vital in monitoring the impact of screening the population and changes in incidence and survival and mortality.
Public education and information are essential. If you look on the Internet and type the word cancer, you will get 18 600 000 hits. E-health and communication are essential in the world that we live in.
In conclusion, the recommendation before us today will help us in the battle against cancer. Too many people in Scotland, Britain, the EU and the world, die from this disease. We must do all we can to detect, treat and care for people with cancer.
Mr President, Commissioner Byrne, Mrs Oomen-Ruijten mentioned before me that one in four Europeans die every year of cancer, that is almost one million people: alarming figures that mean that we have to be ambitious regarding prevention. What we have before us today is a recommendation. Of course, we know its limits, but this cannot stop us from being ambitious, I have said it and clearly too. This, I believe, is what we are endeavouring to do in the committee and I would like to stress briefly the main points that were improved on the original text.
First of all, lowering the recommended age for mammography screening for breast cancer from 50 to 40, was, I would say, obvious in light of the statistics on prevalence and current practice in several Member States. Then, combining the cervical smear (pap test) with the HPV test to detect cervical cancer. This is a crucial addition since human papilloma virus kills 12 800 women every year in Europe. Figures published by experts show that the introduction of the HPV test would help to reduce this number of deaths by at least a third. Allow me, in passing, to commend the Czech Republic because this accession State is the only State in Europe that currently reimburses for this test. Thirdly, and we are now moving on to the male population, the introduction of screening for prostate cancer with the PSA test. This is also a matter of urgency: prostate cancer is the most common type of cancer in men and the second cause of death after lung cancer. It can be permanently cured if it remains localised in the prostate. This blood test is very simple, routine and should be recommended from the age of 50 years in our text.
I would also just like to say how important it is that everyone, including the less well informed, has access to screening, which is why I wanted to recommend mobile screening campaigns here. It is also in this same general mindset of informing the public that I would like to conclude by stressing, over and above the precise recommendation and before screening, the importance of primary prevention when talking about cancer. Health education, diet, the fight against smoking, sport, moderate exposure to the sun, like many measures at national level and behaviour at an individual level, will enable us to prevent these avoidable cancers from developing.
Mr President, if there is one certainty about cancer it is that early diagnosis increases the chances of cure.
Screening is therefore vital, in particular for people exposed to mutagenic or carcinogenic substances. Equality of access to screening programmes also needs to be guaranteed for all. To this end, awareness campaigns, which seek to inform the public, are imperative.
The Mussa report recalls these basic principles, and we will definitely vote in favour of this text. The report also proposes to create cancer registers to target, in the first instance, population groups that show a high incidence due to environmental factors or those linked to dietary habits. This route is fundamental, because we need to go further. Screening, which is certainly essential, is in fact only a secondary prevention measure. We need to act beforehand, to assess the influence of factors such as nutrition, environment, and life style, and to try to reduce their importance. That is real prevention: eliminating the causes or the circumstance propitious to the disease rather than trying too late to cure them.
I am extremely concerned by the latest statistics that show that lung cancer linked to smoking has spread, in particular in women, and also cancers of the breast, uterus or prostate, that are directly linked to the influence of hormones. We need to bring to the fore the determining factors in the development of these cancers: endocrinal disturbances, dietary hormones or others. In the same way, the increase in prostate cancer in certain groups of farmers is directly linked to the use of pesticides. In addition, it has been proven that pollution, electro magnetic waves or other chemical factors increase the risk of some cancers. Just remember the problem linked to asbestos and the 70 years it took to manage to ban it; only now are our hospitals seeing the full consequences of it.
We need to tackle these problems at the roots and extend public health policies to other areas if we really want to fight cancer in Europe.
Mr President, cures for cancer are still being sought, but year by year we see progress. The formerly unmentionable disease has, to some extent, overcome the stigma, not least because of advances in medical science, giving hope to patients and families. These depend on early diagnosis, which comes from screening. The extension of screening needs, as Mr Mussa said, to be based on science. I and my colleagues very much welcome his report.
There are so many questions about cancer. Concerning breast cancer, screening is well advanced. We must look at how we can extend that to other age groups. We must investigate how we can persuade more men to be aware that breast cancer is a matter for men as well as women and come forward to be screened as well.
Bowel cancer is a new area for screening, with new tests available. Again, the issue will be how we can educate people – especially men – to come forward to be screened.
For cervical cancer, the pap smear has proved its worth. Now we need the HPV alongside it. I very much support Mr Mussa's amendments in this regard.
Lung cancer is the most deadly. Worldwide, 1.3 million people have lung cancer; 80% of these people die within a year of diagnosis. We need more PET scanners. We only have five in the United Kingdom. I understand that there are 60 in Germany and 150 in the United States. We need to highlight these disparities.
For prostate cancer, there is screening and the PSA test. There is a demand for these, as we have heard. We should do these tests if and when the evaluation shows its worth. We need the cancer networks. We need the information campaigns highlighted in the amendments that Mrs Oomen-Ruijten and I have tabled.
Screening means diagnosis. Diagnosis means lives saved.
Mr President, Commissioner, you have already said that one in four European citizens, approximately one million a year, will die of cancer, one of the main causes of death in the European Union.
Your proposal to the Council on cancer screening was supported and backed by the representatives of all the political groups in the European Parliament. The rapporteur said that younger and younger people are suffering from various new forms of tumours. Information for and health education of citizens on the prevention and timely detection of symptoms which give danger signals, together with reliable screening, have brought about positive results, such as, for example, with breast cancer, which affects a large percentage of women of reproductive age. Even with those new forms of tumours which cannot be completely cured, a greater chance of survival and better quality of life are now assured.
I thought it advisable to strengthen the Commission proposal with amendments intended to give citizens equal access to screening, treatment and monitoring services, based always on best practices. Similarly, the need for counselling for those who ultimately contract cancer is proving to be a basic parameter in the final outcome of the disease.
Even saying the word 'cancer' is avoided in numerous countries. Citizens react with fear and panic to anything to do with cancer. We can change fear into productive awareness and care. Only thus will we limit deaths and illness while, at the same time, having a positive effect on all the other social repercussions.
To close, allow me to congratulate the rapporteur on his essential interventions in the original proposal.
Mr President, while I appreciate the Commission's proposals are an attempt to find best standards and establish common best standards across Europe, that will have to be done on the basis of Member States agreeing to cooperate in this area. It will require political commitment in many countries going far beyond the current commitment in terms of political will and financial investment in cancer testing and treatment.
Reports have shown that up to 90% of the people diagnosed with breast cancer can be cured if they are diagnosed early enough. It has been established that up to 100% of cervical cancers can be cured and prevented if proper testing is carried out in the correct age group along with FPV testing. Clearly this is an area where huge progress can be made in preventing mortality and also a lot of pain and suffering for the individuals concerned and for their families. It is important to have this debate.
I just want to give some statistics on the Irish situation specifically, not because I want to criticise the Irish Government but because, if we are to get cooperation across the board in this area, it is necessary to show how bad the situation is in some countries. For instance, less than 4 000 of the 12 000 patients who require radiotherapy in the Republic of Ireland each year receive it. Public patients face a three-month delay for radiation treatment they have been told is both necessary and urgent. The first five-year analysis of cancer trends in the Irish National Cancer Registry, published in February 2002, showed that 50% of patients with lung cancer received no cancer-specific treatment; 7% of those with leukaemia were not offered chemotherapy; two-thirds of patients in the Republic with last-stage stomach cancer received no cancer-specific treatment. Regional variations and the availability of radiotherapy have a particular impact on poorer patients, since many cancer sufferers have to travel long distances and stay away from home for long periods. The Republic's two radiotherapy units are based in Dublin and Cork, so, while 39% of patients nationally have radiotherapy for breast cancer, only 24% living in the west of Ireland have it. Unfortunately things are not getting any better, because funding for those services has been cut.
That is the kind of situation we are faced with. I appeal to the House to support the report before us and for the Commissioner to make it clear to all Member States where these appalling statistics apply that they must get to grips with this issue and save lives.
. – First, I should like to thank the rapporteur and the Members of this House for their comments on this report. I can reassure you that cancer prevention still figures very high on my agenda. As some Members have rightly stated to me in writing, after 15 years of continuous European Community efforts and involvement, this represents a significant and visible success for the Community in an important area of disease prevention and health promotion for European citizens. Work on cancer, including screening and surveillance, will be taken forward by the Commission. The cancer screening recommendation will be taken forward by Member States' authorities and the Commission, once it is adopted by the Council. Funding will be through ongoing projects within the previous 'Europe Against Cancer' programme and through the new public health programme. For 2003, a number of cancer-related projects have been identified for funding. Under the current contracts, a fourth edition of the European guidelines for quality assurance in mammography screening and the first comprehensive edition of European guidelines for best practice in cervical cancer screening will be finalised in 2004.
The Commission has already enhanced the prevention of diseases, including cancer, in the new health programmes draft work programme for 2004.
The draft specifically provides for a reference to cancer under the first and third strand objectives. This will enable cancer surveillance applications to be fully considered. Project proposals on the status of best practice in the Member States, as well as in acceding countries, would also be covered.
In the light of the views expressed today, the Commission intends to review the situation of cancer prevention even further with regard to the public health programmes work programme of 2004. We will then have to decide how to best underpin the Commission's role in cancer prevention, while implementing the Council recommendation on cancer screening.
As the matter is especially important for acceding countries too, we are considering a meeting between experts from these countries and cancer screening experts, in order to ensure that the achievements of the cancer networks benefit the new Member States as well.
The points raised in the report and during the debate today have demonstrated clearly the importance of the issue. In the report of the Committee on Environment, Health and Consumer Protection, 33 amendments are proposed. A further amendment was tabled for the plenary session.
The Commission can in principle support 11 amendments, namely Amendments 2, 3, 4, 6, 7, 10, 11, 14, 15, 19, and 22. In addition, we partially support four amendments, Amendments 1, 29, 30 and 32.
In addition to general improvements in the wording of the text, the acceptable amendments concern, for example, improving compliance and equal access for European citizens, as well as enhancing the role of the Commission in following up the implementation of the Council recommendation. The Commission cannot, however, support the remaining 19 amendments.
Amendment 25 cannot be supported, as all rules and regulations on data protection in the Member States must be in accordance with Directive 95/46/EC. Exceptions, for instance for medical registries, must be in accordance with Article 8 of the directive. Thus the amendment would simply reiterate the 'acquis communitaire'.
In addition, Amendments 5, 13 and 34 cannot be supported. They refer to tests that have not been successfully evaluated in randomised controlled trials.
Finally, Amendment 33 cannot be accepted. Even though it makes the necessary distinction between evidence-based tests and new tests currently under evaluation or new variations of recommended tests, these new tests are already sufficiently covered by Articles 6(c) and (d). To mention a few specific ones would immediately raise the question as to why only those tests have been singled out.
– Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (A5-0353/2003) by Mr Paasilinna, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council regulation on Establishing the European Network and Information Security Agency (COM(2003) 63 – C5-0058/2003 – 2003/0032(COD)).
. – Mr President, network and information security has become increasingly important, with growing use of the Internet and other information and communication technologies. In today’s society, much depends on networks and information systems. Yet, in order to fully realise the advantages of the information society, people need to be able to trust the system. It has become clear that we have to make a common effort to strengthen network and information security in Europe.
In 2001 the Commission presented a communication on a policy framework and in February 2003 a proposal to establish a European Network and Information Security Agency. Now, nine months later, we are about to witness a first reading agreement on ENISA.
Let me take this opportunity to thank the rapporteur, Mr Paasilinna, for his thorough work, as well as the political groups which have helped to reach a satisfactory compromise with the Council.
It is very positive that there has been such a strong will to negotiate and to reach an agreement. The European Parliament has contributed a lot to this process, as it has to the important telecom-related legislation over the past three years.
I am happy that Parliament has been able to overcome a number of difficult issues and to reach this compromise. The compromise has to be confirmed today and tomorrow by this House, in order for the Telecom Council on 20 November 2003 to adopt a political agreement which would allow the Agency to start at the beginning of 2004. That is what the European Council called for last spring.
I want to thank Parliament for the support it has given the Commission. This support has enabled the Council to make concessions on the involvement of industry by introducing a permanent stakeholders' group. Although not fully in line with what the Commission wanted in terms of composition and voting rules for the Management Board, the compromise proposal has made the management of the Agency considerably lighter and given the Executive Director the main management tasks.
The Commission has looked carefully at Parliament's compromise amendments and can accept them. The present text from Parliament has clarified the objectives and tasks of the Agency. It will be a learning process to transpose the tasks into a more operational set of actions, but I am happy to see that there is wide agreement on the general lines of what the Agency should do.
As for the composition of the Management Board and its voting rules, the Commission would have preferred a reduced composition, together with an extension of the simple majority voting rules. We consider that the extended management board with two-thirds majority voting rules is a potential obstacle to the smooth functioning of agencies.
In this specific case the Commission has, however, decided to accept a deviation from the proposed framework for regulatory agencies of December 2002, although that should not be considered as a precedent for future agencies.
This Agency will operate in the sensitive field of security and it urgently needs to be put in place now. I hope Member States will do their best to participate in the Management Board in order to make the Agency work successfully.
This Agency is a major step forward for Europe or at least for eEurope. Member States have shown a willingness to cooperate actively on this issue in order to strengthen the internal market and to help the European citizens, businesses and administrations make full use of the networks and information systems. This will be a signal both to stakeholders in Europe and to countries outside the Union that we take the issues of network and information security seriously and that Member States and the Commission, with the support of this House, are ready to act.
. – Mr President, the Presidency is aware that communications networks should be seen as key, vital infrastructure in modern economies and, as such, should be protected: their protection and their security is a matter of public interest. Personally, as Mr Gasparri’s representative – who has, I am sorry to say, been detained in Italy today due to the grave tragedy that has struck our country, and is involved in paying our last respects to the soldiers killed in Iraq – I would like to confirm the Presidency’s past and ongoing commitment to the issue of security of networks and information. The European institutions have, moreover, shown that they are aware of the urgent need for joint action that will enable the Agency to actually be operational from the beginning of 2004, as the Heads of State or Government recommended to the Spring 2003 European Council.
The Internet and communications technologies are certainly the innovations that have most characterised our society in recent years and that have influenced how the overwhelming majority of human activities are carried out. However, over and above the obvious advantages, these technologies have introduced a series of problems into our society that are linked to the poor reliability of the instruments used. Security requirements have changed rapidly over the past 20 years, in line with the development of networks and computers, which are ever more omnipresent in public and private life. Broadband connections give the user the possibility of having a permanent connection to the Internet; new wireless applications allow access in practically any place and the possibility of connecting almost anything to the network – from personal computers to household appliances – continues and will continue to develop people’s use of the Internet.
Controlling security has become a difficult and complex task and the user is faced with problems of the availability, integrity, authenticity and the confidentiality of data and services on a daily basis. The complexity of technology means that several components and elements have to interact and makes human behaviour a crucial factor.
Apart from being a source of malfunctions, computers and networks can, however, also be subjected to attacks on information systems. Today, an attack on an information system can put entire nations in serious difficulty. To reduce the likelihood of such an event, every country needs to take effective action to improve the security of its ICT infrastructure; given the cross-border dimension of the problem, however, structures need to be defined in which national experiences can be gathered together and become common heritage.
The experience of recent years has taught us that sharing experiences and information, and, more generally, international cooperation, are the most efficient weapons for creating a mentality of security in the information society. During its term in office, the Presidency has, therefore, made every effort to try to address this issue.
The proposal for a regulation that Parliament is looking at today is the result of greater agreement, by the institutions, on the need for a joint approach at European level regarding security of information. A convergence of positions was arrived at following an increase in concern from both the public and the private sectors regarding crime and even phenomena that are only potentially dangerous linked to the new technologies. The more communications networks become features that are essential and central to the functioning of our modern markets, the greater the endeavours we will have to make to ensure and create a secure, protected environment for those operating at the different levels.
One of the Agency’s objectives is to create a joint committee in Europe for issues relating to information security, which is necessary to guarantee the availability and security of networks and information systems in the Union. From this point of view, the Presidency upholds the importance of creating a new culture of security, in which such a concept is not just taken to mean a cost for operators to bear, but as a real and genuine opportunity for market development, also to be achieved by boosting consumer confidence.
The Agency should be able to facilitate the enforcement of Community measures on security of networks and information. The assistance provided by the Agency will help to implement Community legislation in this area, thus contributing to the smooth functioning of the internal market. This will strengthen the ability of the Community and of the Member States to react to problems of security of networks and of information systems, as well as to the development of the information society in general.
The actual model proposed by the Agency is innovative. In fact, it is based on the knowledge that measures in the area of security of networks can only be tackled in close cooperation with all actors in the world of communications: with market operators and with users of communications services.
Our institutions have the opportunity to render an essential service to the public and to the European agencies by creating this Agency, for the consensus we hope for at first reading is possible, which is an indication of a great sense of responsibility and of deep understanding of the sensitive nature of this matter. The negotiations were laborious and complex, but the positions of the Council and Parliament were gradually reconciled, evidence – and I repeat – of a great sense of responsibility. I hope, therefore, that, in a few days, we will be able to celebrate the adoption of this regulation.
To conclude, I want to thank Commissioner Liikanen, the rapporteur, Mr Paasilinna, and Mr van Velzen, Mrs Mann and Mrs Plooij-van Gorsel, as well as, of course, all the other members of the committee.
. – Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the security of information systems is a major concern of today and a subject of discussion in modern and vulnerable societies. Power supply networks, water supply and sewage, traffic control, hospitals – everything can be thrown into chaos any time, any place. The Bastel virus this autumn was perhaps the first where business lay behind the destruction it caused. The hackers or crackers used it to aid a shady business, chiefly pornography, one presumes. Stealing sensitive information on ordinary people is also obviously a crime, when you think about it. Various sorts of violation of people’s privacy can happen on an absolutely massive scale. This sort of thing has to be tackled.
Its lack of security is becoming more and more a barrier to the development of the networked society. Last year 75% of European companies had no information security strategy. Less than 2% of investment in information technology is put into information security. In two companies out of every three information security is as yet not considered a strategic issue. The Data Protection Act should have entered into force in the Member States in October. Under this law unsolicited email cannot be sent without the specific consent of the receiver. Spam accounts for more than half of all email, and, for many, more than 90%, as is the case too with many of us in this House. The credibility and reliability of email are now being wrecked. We voted on this subject in this House last year. At the time almost half did not regard spam as a problem. They opposed this idea of getting someone’s permission first. Now that will not be enough either. Now the operators will also have to clean up content. That will result in problems for the freedom of personal communication. Security clearance is very much on the increase as our lives become more and more involved in networks and communications. With broadband we are on line the whole time. The wireless Internet will be the obvious hunting ground of the troublemaker. It will be a nuisance for all: private individuals, companies and society. The problem over security is made worse by the fact that in a complex environment many components and partial systems have to function together. The human factor is also a risk. Information security thus affects everyone everywhere.
Information security is a political question, and that is why we have to resolve it. That is why, moreover, we are in an exceptional hurry here to create this agency for Europe, the European Network and Information Security Agency. Without security the Lisbon objectives will not be implemented. Information insecurity would lead us into an age of piracy.
Three types of measure are in progress. We have enacted laws relating to electronic communications and data protection. The Commission is drafting principles for judging and sentencing cybercrime and looking at ways of improving information security, and one of these ways is ENISA. I want to thank my colleagues, the Council and the Commission for their excellent levels of cooperation. It shows how we have now understood what this situation means. ENISA will be a centre of excellence that coordinates, analyses and gives advice. It will work very closely with the public and private sector. The Agency will promote the development of risk assessment and risk management methods. International cooperation will be indispensable. The Agency must be located somewhere where there are already viable top information technology communications systems, including wireless. The world’s top operations centres must be located there and we must be able to find Europe’s most highly skilled people there easily.
As rapporteur I have worked in favour of a compromise, which is that the Management Board should have representation from all Member States. At the same time it will not get involved in day-to-day work, which will be the domain of the Executive Director, the staff, the Advisory Board and the working groups. There is no doubt that a large Management Board will be a necessary forum of cooperation and a factor in creating direction. Voting rules are slightly problematic. We can return to them in a few years’ time. The Agency will work for the benefit of the Member States, where levels of information security vary considerably. The role of companies in our compromise is a strong one, thanks to Mr van Velzen, because they of course possess most of the networks and expertise. I also wish to thank Mrs Mann, who has also keenly promoted this move.
The compromise package has been adopted by the committee, the Council and the Commission. I expect that we will recognise our responsibilities and vote in its favour tomorrow. It will lead to better security, to employment and to greater development.
– Mr President, it looks as if, on 1 January 2004, we are going to be given a European Network and Information Security Agency. I welcome that. The agency is an important factor in securing the networks and the information society. We must hope that, on this occasion, the ends justify the means because there are, unfortunately, a number of things to complain about in the outcome. The fact that Parliament and the Council have reached an agreement in the course of the first reading entails, in this case, losses for both Parliament and the industry. The agency’s management board has become too large, with a representative for each Member State, and the industry has had to give way, together with other areas of civil society.
My amendment, which was aimed at bringing about transparency in the application and appointment procedure, will no doubt acquire significance in the longer term. The Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs was united in supporting it, but it disappeared in the course of discussion through an administrative mistake by the Committee on Industry, External Trade, Research and Energy. In other words, the Council’s wheeling and dealingwith authorities that infringe legislation, and vice versa, continues without any democratic scrutiny.
I have a couple of messages for the Commission and the Council prior to the jointdeclarationthat is now to be drawn up. Guarantee long-term transparency in the application procedure. Exploit and develop the EU’s cooperation with the United States and other third countries. Ensure that network security is achieved in accordance with the common guidelines that have already been approved in a Council resolution and that have been signed by ten of the Member States, together with six other countries. Develop the EU guidelines around what individual Member States are already applying.
Last week, a delegation from Parliament visited Washington and experienced on the spot what should become our future style. An EU singing from the same hymn sheet should facilitate our foreign relations, especially with the United States. Through this agency, we can now jointly develop data protection in all its different dimensions, and that is good.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, firstly, very many thanks to my fellow MEP Mr Paasilinna for his excellent, constructive cooperation. In fact, we have not seen otherwise, as this has already occurred with a great many dossiers. I should also like to say to the Italian Presidency that a very peculiar procedure has taken place. I have never before seen the Council ready when Parliament has yet to make a start. We have had to do an enormous amount of work together in order to succeed, and, thanks to the tremendous efforts of the Italian Presidency, we have indeed achieved that compromise. This situation must not be repeated on any account, but we must all learn from it.
The importance of the Agency is clear. The Commissioner has just pointed it out. Mr Paasilinna cited some data, and I shall not reiterate it. I should, however, like to draw attention to the article in last week’s with the headline: ‘Blackmail by internet as gangs target sites’. What was it about? Ordinary extortion demands are made, then you have to pay a certain amount and you will be left alone. So this is where we have got to. We are talking about damage to industry running into millions.
Very often, physical infrastructure, too, is targeted. We always think that it is financial institutions that are involved, but top of the attacks list are the electricity networks. As an Italian, you know what it means when a light goes out. A huge number of attacks have been committed on the physical infrastructure.
I am very pleased, therefore, that there is now clarity as regards the location of the Agency. It is now ultimately a case of helping the Commission and the Member States with a colossal mobilisation of industry. Fortunately, the Agency has also been given an executive role. It is obvious that industry, too, must play a part as far as possible. When all is said and done, Member States do not have ownership of security. Much has already been said about the Management Board, and also about the voting rights. Privately, I still cannot explain why two-thirds of votes should be needed. We still have not solved this mystery surrounding the Council.
I am extremely pleased that prevention has become one of the tasks. After all, how can you talk about security without mentioning prevention? On the subject of transparency, I should like to ask the Italian Presidency – and I do expect an answer to this – whether you are now prepared to let the Member States that put themselves forward for the Agency do that out in the open, so that everyone knows which country the Agency wants. Will you not let that take place behind closed doors in the Council? I challenge you to provide that transparency.
My conclusion is that this is a first step: no more and no less. In practice, it will turn out to be inadequate and badly in need of revision. It is very important, however, that the Agency is put in place, and therefore my group gives its unqualified support to this Agency and to the amendments.
– Mr President, ladies and gentlemen, Commissioner, Mr President-in-Office of the Council, I too would like to begin by congratulating Mr Paasilinna. I believe we have achieved a good compromise. In the many speeches that we have already heard, it has been described as a compromise, but as one that will indeed bring us, in the coming year, a European agency to deal with security issues throughout the Internet and its infrastructure. I believe that it was on this basis that we then all decided to simply try and reach a compromise that would take us through the first five years, although we were always aware that, after those five years, we would make a real attempt at creating genuine European structures and doing away with the problems that will now be inherent in the Agency. These have to do with voting rights, but also with the issue raised by the Member States, which will now, in fact, be represented by one person each.
I nonetheless believe that, faced with the challenges in this area, each and every one of us will really try to determine what this agency’s tasks are. I have confidence in the promises made by the Italian presidency of the Council, and I think it will remember them even after five years. I hope that we will then all work towards making an early start on the audit that we have planned for – as early as after three years, if my memory serves me correctly – so that we can then make a start on rethinking the structures and defining the tasks more precisely.
It is with reference to that, Commissioner, Mr President-in-Office of the Council, that I would like to put a question to you. Will you actually be coming back to the Committee on Industry, External Trade, Research and Energy to discuss these tasks with its members as soon as you know how they are to be catalogued in collaboration with the Member States? The fact is that I suspect that this is not just about issues of security in the infrastructures – Members have already mentioned data security – but also about many other aspects that are equally affected, and initiating another wide-ranging discussion of these issues could be very interesting.
Mr President, Commissioner, ladies and gentlemen, and also the rapporteur, who has done an excellent job, I am happy that a compromise has been reached, although the Council’s position did surprise me. The Council cut the Commission proposal down to the bone and initially tried everything possible to prevent the efficient functioning of this Agency. A start has been made, however. Nothing now stands in the way of the creation of a European agency, and I hope that the Council does not impose another blockade on the issue of finding the right seat for the Agency. It is important that initiatives developed by Member States and businesses with regard to network security are well coordinated at European level. After all, it is cross-border problems that are at issue here, and the jurisdiction of the Member States stops at the border.
In addition, I am pleased that a role, if only an advisory role, is being reserved for industry in the composition and functioning of the Agency. After all, industry is the most important player regarding ownership and operation of networks, and we lay down the rules that determine that industry has to guarantee the functioning of the network. We must then also fill in the specific details.
It is also important that, with this Agency, a body is established that can negotiate with other international players. In that way, the Agency can contribute to maintaining a healthy transatlantic relationship, which is essential in the sphere of security in general and network security in particular.
It is incomprehensible to the Group of the European Liberal, Democrat and Reform Party why the Council remains committed to a two-thirds majority of votes as the basis for decisions by the Management Board on, among other things, the work programme and the appointment of the Director. This does make it very difficult to take proper decisions efficiently. Efficiency – what efficiency? In any case, it is good that a compromise has finally been reached, and so the ELDR Group will support the report by Mr Paasilinna.
Mr President, it is a pleasure to be speaking here tonight with many colleagues who have worked on this report. I am here on behalf of the Committee on Legal Affairs and the Internal Market, which strongly supported Mr Paasilinna in its opinion, and I would like to thank him as rapporteur and my colleague Mrs McCarthy, who was the draftsman for the opinion that I also worked on.
From the perspective of those of us who work in the field of the internal market, it is important to emphasise that this is one of the reasons cited in particular for setting up the Information Security Agency. It is becoming increasingly apparent that questions about the security of computer networks and confidence in them are very much in the minds of the people we want to encourage to take up electronic commerce and enjoy all the benefits of the broadband infrastructure, whether accessing commercial or public services. Therefore this new centre of excellence to significantly step up cooperation between Member States in this area is of vital importance. It is essential for the competitiveness of the European economy and for the development of the information society – something that I know you, Commissioner, are very keen on – that we should start to pool our resources and address these crucial issues.
It is a tribute to my colleagues who have worked with the Italian presidency and with the Commission that we have managed to get an agreement. Speed is of the essence. However, we must not allow speed to compromise the search for excellence. I know you, Commissioner, will be looking for the best possible people and the best possible operating structures to put in place so that this agency really can contribute its expertise as soon as possible. Because it is a best-practice agency – and this is something we particularly emphasised in our report – it has to adopt the best possible practice in its own security and the way it operates its own systems, to set an example to everybody else.
I am sure that all of us look forward very much to working with the new agency and seeing it contribute to the undoubted success of information society measures that we have supported so consistently in this House.
Mr President, I would also like to congratulate my colleague, Mr Paasilinna, on an excellent report. The Internet, as we have heard, is no longer a new phenomenon. Today, more than 90% of companies and 44% of households in the EU have an Internet connection and more than two-thirds of Europeans use a mobile phone. Our everyday systems are controlled by computers and communication networks, from public transport systems to the water that comes out of our taps at home. It is no surprise, then, that security in this area is a huge concern for our citizens and businesses. I must admit that I have reservations about creating new agencies willy-nilly. However, I have to say that I totally support the establishment of this one.
Nevertheless, I wish to make three points, which are also questions to the Commission. Firstly, the issue of differing security standards. Given that at present the 15 Member States are all at different stages of combating cybercrime, how does the Commission plan to tackle this obstacle and ensure effective implementation, especially once we become a Union of 25, when the real challenge will be to harmonise security standards across Europe? Will the Agency have sufficient clout to ensure that Member States take the recommendations and advice of this Agency seriously?
Secondly, on the issue of cross-border cooperation, it is a fact that there is no systematic cross-border cooperation between the current Member States. We know that security is a difficult and complex task, encompassing all sorts of issues like availability, integrity, authenticity and confidentiality of data and services. How does the Commission intend to get public and private sectors and businesses and consumers to work together? How does it intend to promote security in these areas?
Thirdly, security requirements are constantly evolving as networking in the community and computing develop further, electronic communications become more widespread and hackers become more adept at foiling security systems. We need to ensure that we in Europe have the highest possible level of security. How will the Commission ensure that this Agency does not fall behind new technologies and that it leaves no stone unturned in the fight against cybercrime?
Finally, I hope the setting up of this Agency will lead to some rationalisation within the Commission, because often when we set up agencies it also means some sort of streamlining within the Commission.
. – First, in reply to Mrs Gill's remark on security standards, we have proposed the establishment of the network security agency so that common standards can be found.
Second, the participation of private sector businesses and others will be taken into account. This is something that Parliament has long been pushing for. Mr Paasilinna, Mr van Velzen, Mrs Plooij-van Gorsel and Mrs Mann all spoke very convincingly on that issue tonight in the presence of the Italian presidency, and we are very proud of that. There seems to be a strong body of opinion in favour of what the Commission proposed earlier.
Keeping up with changing technology will always be a challenge for us. The information society technologies programme, however, is one area where we can help: research programmes are ongoing in that field, and there is also the stakeholders' group. I hope that the European Network and Information Security Agency will be a kind of 'hub of hubs' in this area, where the best knowledge can be exchanged.
Once again I should like to thank Mr Paasilinna, Mrs Cederschiöld, Mr van Velzen, Mrs Mann, Mrs Plooij-van Gorsel, Mr Harbour and Mrs Gill. I should like you, Mr President, to pass on a message to the Bureau that these people deserve a chance to have a debate on the information society during the daytime. Since I have been in this House this has never happened before 9.30 p.m. at the earliest. This gives the impression that 'future' issues are discussed in the evening and 'past' issues during the day. Could this change, even just once, before the European elections? I trust that you will pass on this modest wish. With this team you could run any file in Europe, and they deserve to do this during the day from time to time.
I got a little emotional there but I should now comment on the amendments! The Commission can accept all the compromise amendments as voted on 17 November 2003 in the Committee on Industry, External Trade, Research and Energy. None of the other amendments can be accepted.
– Your modest request, Commissioner, is not as dangerous as the one that was put forward by a famous author. I will, therefore, certainly put this to the Conference of Presidents. Here, Members applaud when they hear certain proposals put forward that are deemed appropriate. They should not, however, turn to those presiding over the meetings but to the chairmen of their groups, because it is the group chairmen, at the Conference of Presidents meetings, who decide what time issues are debated.
Mr President, I have put a very pertinent question to the Italian presidency. Would you allow the Italian presidency to answer it?
– I am quite aware that you put a question to the President-in-Office of the Council. I was about to ask if he intends to answer or not.
As regards the request that was put forward, I can only reply in the affirmative. Indeed, there is clearly such a real need that we must certainly take on board this request for transparency.
– The Members will hold you to that statement, which is very important.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (A5-0391/2003) by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on shipments of waste
(COM(2003) 379 – C5-0365/2003 – 2003/0139(COD)).
. – Mr President, I wish to begin by thanking the European Parliament, the Committee on the Environment, Public Health and Consumer Policy and, in particular, the rapporteur, Mr Blokland, for the work they have put into the first reading report.
Our proposal aims to ensure consistency in dealing with shipments of waste. We need to ensure environmentally sound management in relation to both shipments within the Community and exports from the Community to third countries. It is focused on implementing the 2001 OECD decision, pursuing international harmonisation, which means respecting the internationally agreed obligations in the Basel Convention, addressing problems encountered in the application of the regulation since its adoption ten years ago and enhancing the structure of the regulation.
In relation to shipments within the Community, I share the concerns expressed about standard dumping in waste for recovery. The Commission proposal and the Communication on a thematic strategy on the prevention and recycling of waste clearly recognise the problem. However, our response is a long-term solution at EU level, whose main elements are, firstly, the establishment of standards at EU level through the extension of the IPPC Directive and, secondly, the establishment of guidelines regarding sham or fake recovery and clearer distinctions between the different recovery and disposal operations.
In relation to exports from the Community to third countries, I support the amendments adopted by the Committee on the Environment to further sharpen the regulation by making reference to both EU legislation and certain internationally-agreed guidelines, in particular those on ship recycling.
Let me conclude this introduction by saying that it is important that we do not allow environmental standard dumping, either when we ship waste internally within the Community or when we export it from the Community to third countries.
.  Mr President, Commissioner, ladies and gentlemen, 15% of heavy goods vehicles on European roads are transporting waste. The reason for this is the existence of differing market conditions. Not all Member States have bans or taxes on the dumping of waste. As a result, a great deal of waste is being transferred to other countries. This runs counter to the principles of proximity and self-sufficiency that apply to waste disposal under the Waste Framework Directive.
Shipments of waste can only be refused if the waste cannot be recovered in the importing country. A lengthy debate has arisen on the subject of when something can be considered to be recovery. The problem in this whole debate is that waste recovery is not necessarily more sound in environmental terms. Clear criteria for recovery must therefore be developed. The European Commission acknowledges this problem by remarking, among other things, that there are few Community environmental requirements for waste recovery operations. There is no prospect of a solution to this problem, however, unless the Commission makes proposals as part of the Thematic Strategy on Recycling. It is currently the Court of Justice that determines what constitutes waste recovery, and this is unacceptable. In addition, the amendment of the Waste Framework Directive has been far too long in coming.
We are not behaving responsibly towards the waste sector if we await the whole, protracted, process of amending the Waste Framework Directive. Clarity is needed in the shorter term. Since the problems arise primarily in connection with the shipment of waste, it is an obvious course of action to spell out these additional conditions in this Regulation. The Committee on the Environment, Public Health and Consumer Policy is of the opinion that, until the European Commission formulates these conditions, the Member States should have the option of imposing their own conditions on waste recovery.
In addition, it is my view that it must be possible to refuse shipments of waste if a minimum percentage of recovery and a minimum calorific value are not observed. A misunderstanding persists as to these grounds for refusal. If there is the possibility of refusing a shipment of waste on environmental grounds, this does not imply that refusal is compulsory. Some position papers incorrectly state that shipments of waste are banned. Articles 12 and 13 of this Regulation are not talking about a ban, but about the fact that shipments of waste may be undertaken by mutual agreement.
The reuse of silver, even if it is less than one tenth of a per cent, shall thus remain possible. Exports of waste should only be permitted if they lead to recovery or final disposal in the short term; and not, therefore, exports of waste that are destined for what is termed ‘interim recovery’ or ‘interim disposal’, as far as the Committee on the Environment is concerned. In practice, a great deal goes wrong during the mixing, sorting and storing involved. It can no longer be ascertained where the waste has gone and what has happened to it. Waste that is well sorted and quantifiable, and is really recovered or disposed of in an environmentally sound way, can indeed be exported, therefore. In line with this, the Committee on the Environment proposes a ban on the export of unsorted household waste. After all, we do not transport our sewage to other countries.
My final point concerns the implementation of this Regulation. We must not give in to those Member States that are failing to invest sufficiently in this. For this reason, I do not support Amendments 95 and 98 by the Group of the European People’s Party (Christian Democrats) and European Democrats, which introduce implied permission for the country of import. Prior mutual written agreement is necessary for the purposes of transparency. There are Member States that do not have their house in order at the moment. They themselves admit that they cannot control shipments of waste. In this regard, the Member States concerned must bring about change instead of complaining about the administrative burden.
In summary, price competition on the European waste market is acceptable, but eco-competition is not. What the Committee on the Environment does not want is exports of waste that lead to an environmentally less sound alternative. After all, this Regulation is not intended to facilitate trade in waste, but to enable environmentally sound waste management.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by saying that this is a good proposal from the Commission which furthermore is coherent in general terms. I would also like to congratulate the rapporteur on this great work, although I do not agree with some of his points of view, because many of the amendments he has presented are aimed at restricting the free movement of waste. And waste, whether we like it or not, represents goods and must be treated as such, even if we regulate the aspects which may affect the environment.
The transport of waste in itself is not an environmental problem. The problem is rather the management of this waste, but this is an issue which does not fall within the scope of the present regulation.
The Committee on the Environment has approved the removal of Article 133 as the legal basis for the proposal, and the Committee on Legal Affairs and the Internal Market is in favour of this change of legal basis. However, the PPE-DE Group is opposed to the removal of the legal basis relating to commercial policy. I would like therefore to expressly ask the Commissioner to give a clear opinion on this issue.
It is particularly important to establish clear rules for the transport of waste by ship and, in this regard, Mr Blokland has presented Amendment 92, which we support, because it resolves the problem of ships which are exported in order to be scrapped. However, Amendments 37 and 44 eliminate the principle of Community self-sufficiency established in the framework directive on waste and establish a single principle of national self-sufficiency. We are not going to support them because they are contrary to the provisions of the framework directive on waste itself.
With regard to the amendments which prohibit provisional recycling operations, we believe that they make no sense, particularly in cross-border regions within the European Union. We take an identical view of the amendments which establish criteria to define what must be considered recycling. The definition of these parameters is not the subject of this regulation and, if any of the amendments in this regard are approved, the PPE-DE Group will vote against the report.
We call on the Commission, however, to modify the annexes to the framework directive on waste in order to make it clear, once and for all, what recycling is, since we cannot continue to hide behind the judgment of the Court of Justice in accordance with which the Commission interprets its own Directives. Judgments are not law, they are specific cases and, for the moment, all they are doing is contributing to a situation in which the agents involved in the management of waste are carrying out their activities in conditions of legal uncertainty.
Mr President, I welcome the Commission's proposal and the amendments by the Committee on the Environment, Public Health and Consumer Policy to that proposal, which seeks to improve the existing regulations on the transport of waste, particularly the transnational transport of waste. We recently had the problem of ships sailing from the United States to the UK for dismantling and recovery and when some of them arrived, it was discovered, as we had pointed out here in the European Parliament, that there were no facilities in the UK to do the work under European Union law. They are now lying there during the winter, to be returned to the United States, creating a further risk to the environment.
I welcome the proposals in this report to tighten the definition of waste recovery, to encourage Member States to solve the household waste issue self-sufficiently. I would draw attention to the fact that we in the Republic of Ireland have introduced a 15 cent surcharge on supermarket plastic bags, which has been enormously successful in dramatically reducing the number of plastic bags being issued by supermarkets. This has had a significant impact on the amount of waste. We still have a huge waste problem in Ireland. There is huge resistance to incineration because of health fears, unreasonable in my view, but the fears are there. We have to concentrate on reduction and I hope that this new proposal will help to take us in that direction.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Blokland on his sound, clear report. After 28 years, environmental dumping is still a major problem. One reason for this is that environmental standards are not the same everywhere, the main reason for this being that there is great disagreement over what recovery actually entails. There is a lack of clear criteria. The European Commission has blundered here. It should have taken the initiative in providing clarity many years ago. Sadly, however, the Commission gave in to pressure from the waste industry, which prefers to continue to dump waste.
The Court of Justice of the European Communities in Luxembourg has now made a couple of rulings in this legal void, but these do not provide a definite answer either to the question as to what exactly constitutes recovery and what does not. Incinerating everything is not recovery, in the opinion of my group. Sadly, that is now the case – by definition. Recovery implies a usefulness that is not present in the incineration of newspapers; recycling paper is much more useful. Obviously, once paper has been recycled five to seven times it can no longer be recycled, and then incineration could indeed be useful. Even the incineration of sewage sludge is deemed useful – by definition. It is highly doubtful whether that is advisable, however. If the sludge has leaked out, that would perhaps be useful, but definitely not if it is soaked in water.
We must now hold this political debate. The Committee on the Environment, Public Health and Consumer Policy has done so. Tomorrow we shall also be voting on amendments. Since the Commission has not provided any clarity, we shall have to do it. It makes no sense to wait for a thematic strategy before thinking of introducing further legislation. We would then be five years down the line. We should try to fill this gap now – for better or worse.
Mr President, I should also like to thank Mr Blokland for his report on the proposal before us, which deals with shipments of waste and the various procedures and control regimes they must follow, the requirements of which are to be determined by the type of waste shipped and the type of treatment that would be applied to the waste at its destination. It deals with different levels of control, depending on the risks posed by the waste and its treatment in terms of recovery or disposal.
Under the proposal, shipments of all waste destined for disposal and shipments of hazardous and semi-hazardous waste destined for recovery will be subject to the requirement of prior written notification and consent.
The tacit consent allowed under the current regulation will be abolished. Non-hazardous or what is termed 'green list waste for recovery' would remain subject neither to notification nor consent. In other words, the present requirements would remain for green listed waste.
There is no doubt that a greater administrative burden will fall on waste companies exporting waste across EU borders and on competent authorities of dispatch. The Commission claims that there should be no major economic cost. I would like the Commission to tell me specifically whether or not an economic impact analysis was done in relation to this particular proposal, to back-up their claim in relation to the economic costs involved.
Nevertheless, the harmonisation and tightening up of procedures is generally very welcome from an environmental protection perspective. It is also proposed to clarify the amount and extent of the coverage of the financial guarantee or insurance to be approved by the competent authority of dispatch; all competent authorities are to have access to it and it must also cover possible storage charges. The latter is particularly welcome. The amount of guarantee or insurance is currently the subject of some debate. Perhaps the Commission could comment on that. It has been generally agreed that a consistent method for calculating this should be developed. The Commission has presented a draft outline on how this might be achieved.
Ireland is a small island nation, effectively without any recovery or incineration facilities. We will be dependent on the orderly shipment of waste for the foreseeable future.
I broadly welcome this proposal, but no matter how well-regulated the system is, there will always be risks, culminating in accidents such as the one in April this year, when a German-registered ship, the , ran aground on the tip of Cornwall. It was carrying 2 200 tonnes of shredded car waste from Cork in the south-west of Ireland to Lübeck in Germany. Mrs Jackson gave me a plastic bag of this waste, recovered by the environmental NGOs when they were cleaning up the beach in Cornwall. That is one of the risks that will always be with us.
Mr President, I would like to congratulate Mr Blokland on his report. The particular issue I would like to focus on is recovery. A number of people have referred to the European Court judgment. It is long overdue for the Commission to clarify exactly what 'recovery' is, because it is an issue that crosses into the packaging directives and a number of other EU directives as well.
It does not take a genius to work out that recovery does not mean incinerating waste. This is an appalling waste of resources. We should not allow Member States to move in that direction, particularly those that do not have incineration at the moment. I am speaking in particular about my own Member State, which would like to have the opportunity to build incinerators.
When one considers the lobbying regarding the Blokland report, a lot of it is from people who operate incinerators and want to ensure that they remain economically viable. It is quite clear that if incineration is allowed to be classified as recovery, then there is an incentive to burn and dispose in this way and that creates a disincentive for governments to get their act together.
This is a very bad example to set to other Member States joining the European Union. In my own country in particular, the Irish Government looks for derogations right, left and centre, despite the fact that it has made no effort whatsoever to provide the public in Ireland with the possibility to have effective recycling possibilities or to create recycling industries. We are throwing away a large amount of jobs by allowing the waste to be burned. This is not an economical way of dealing with waste in the long-term nor it is good for the environment or public health.
– Mr President, ladies and gentlemen, the problem of waste is one of the subjects that interests people most, as it has a tangible effect on them. Waste management and promoting the recycling and recovery of waste can have a direct impact on people’s everyday lives and welfare, as well as their enjoyment of their surroundings.
The explosive growth in the volume of waste in the future will be both an environmental and a health problem for an enlarged European Union and its citizens. Nevertheless, in many Member States regulations for waste management, the prevention of its build-up, recovery and recycling have not been implemented yet in any serious way, and national laws are often unsatisfactory. I myself belong to a band of happy citizens who live in a country where the national strategy on waste is sufficiently ambitious and dealt with excellently. Finland’s waste problems at national level cannot, however, be shrugged off, because, as with environmental disasters, waste knows no limits either.
The Commission proposal to clarify regulations on shipments of waste and clinch a deal on common rules for the waste markets is sorely needed. The authorities need clear legislation to improve waste recovery and steer waste management in a more environmentally friendly direction than before. It is also particularly important that the minimum requirements for environmental standards applied to third countries adhere to the internal legislative logic of the Community and are not based on any merely vague guidelines.
I am also worried about the welfare of vulnerable sea areas and the environmental risks they face. The protection of Europe’s only internal sea, the Baltic, has long been a priority for the Finnish state. I regard it as important that the proposal in question should include the EU’s regional waters, which need protection from the threats posed by waste traffic. It is important to note that ships and other means of transport by water can be classed as waste. The Basel Convention has not taken separate account of this, and it is therefore important to raise the matter here and now so that any loopholes can be closed.
. – Mr President, I am pleased to say that the Commission can accept 26 amendments fully and a further 23 amendments in principle or in part. Certain amendments to Article 13 on objections to waste for recovery pursue national solutions rather than solutions at Community level, and these amendments are particularly aimed at addressing the issues of so-called standard dumping in relation to waste destined for recovery by allowing a number of further justifications for objecting to shipments destined for recovery.
As we all know, the problem relates to the fact that waste for recovery travels almost freely within the single market and, at the same time, waste treatment that respects higher standards is often more costly than conventional waste treatment.
I agree with the rapporteur that we can allow competition on costs but not on environmental standards. However, we are legally obliged through the Treaty to safeguard the environment while also respecting the rules of the internal market. A solution can therefore be best found at Community level and should be based on three main elements. Firstly, the establishment of standards at EU level through the extension of the IPC Directive; secondly, the establishment of guidelines regarding sham recovery and thirdly, clearer distinctions between the different recovery and disposal operations.
I agree with those who say that it is not easy to see a solution until this long-term solution is found or established, but we in the Commission definitely recognise the problem and the need to discuss a possible solution in the meantime, and this will be part of the process from now on.
Another issue of concern to the Commission is the proposed banning of the interim treatment operations. Amendments 13, 14, 34 and 41 propose banning shipments of waste for interim treatment operations and define recovery and disposal operations as only covering final treatment and not interim operations. The Commission believes that an outright ban would both lack environmental justification and would conflict with the Treaty. Further, the Commission believes that it is essential that the horizontal definitions of recovery and disposal operations as established in the Waste Framework Directive are adhered to within this regulation. Establishing different definitions would be both inconsistent and unnecessarily complicated.
This issue of consistency with existing legislation also arises in other amendments. Certain amendments to Article 13 aim to establish criteria to classify a treatment as recovery and address the issue of sham recovery. In fact, such criteria could be among several deemed relevant for the distinction between recovery and disposal in general, which is a horizontal issue which should be settled in the context of the Waste Framework Directive rather than in the specific context of this regulation.
Even though the Commission might not entirely disagree with the substance of the proposed clarifications, there is a strong argument for consistency in the lists in the annexes and if changes are required they should, as a first step, be introduced at their point of origin.
Another element regarding Annex V, namely that of giving priority to the EU hazardous list above the Basel non-hazardous list in relation to the so-called Basel ban on exports of hazardous waste from OECD to non-OECD countries, can be supported – Amendments 69 and 70.
Let me just make a brief comment on the question of the double legal basis. As the explanatory memorandum establishes, the primary objective of the regulation is protection of the environment. That main objective has been maintained in the new proposal and the legal basis is in Article 175 of the EC Treaty: environment. However, as regards the provisions of Titles IV, V and VI on exports out of, imports into and transit through the Community to and from third countries, it can be argued that these are rules which pursue an overall and general environmental objective, as well as rules on international trade. Environmental rules, therefore, also apply to the trade regime and are linked to it. Therefore, the legal basis as regards the specific provisions in these three titles is Article 133 of the EC Treaty.
Amendment 95 proposes to allow tacit consent in relation to shipments of hazardous waste for recovery. As is also stressed in the explanatory memorandum, this is not acceptable to the Commission. Firstly, we have to apply the precautionary approach to shipments of hazardous waste within the Community and, secondly, we have to respect the Basel Convention's requirements in this respect. The Basel Convention is very clear and leaves no room for interpretation. Written consent for shipments of hazardous waste must be applied.
The Commission supports the amendments which pursue the same goal as the Commission proposal, namely the promotion of EU standards and certain internationally-agreed guidelines in the country of destination outside the Community. The guidelines added to the list – the ILO guidelines on ship-breaking and the OECD guidelines on personal computers – can also be accepted.
Lastly, with regard to impact assessment, there is none. However, the system of notification and information is a well-established one. There is no specific impact assessment.
– Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (A5-0354/2003) by Mrs Gutiérrez-Cortines, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication ‘Towards a Thematic Strategy for Soil Protection’ (COM(2002) 179 – C5-0328/2002 – 2002/2172(COS)).
. Mr President, Commissioner, ladies and gentlemen, following many legislative initiatives, recommendations and studies, the European Commission has promoted a thematic strategy for soil protection. The first point of reference – which I believe to be fundamental – is that the soil is a limited source of wealth, the basis of agriculture and production, of food and support for the landscape. However, perhaps because the horizon always seems infinite, society finds it difficult to understand and accept that it is a limited resource and we therefore have to protect it like any other resource.
This document not only deals with the protection of the soil, but also the conservation of the earth and the landscape, it is intended to guarantee the safety and health of citizens and prevent all types of risk. I therefore congratulate the Commission on its work. It is a well-produced document, the departure point is coherent and it represents many years of work and I believe that work is continuing in this direction.
Although the text does not have regulatory status – and I would like to stress this – it is a background document which will lead to many actions, directives and recommendations and lays out the key issues which affect the future of the conservation of soils and the landscape. It is what we might call the Commission’s invisible lever which it sometimes uses to create thinking and attitudes in relation to problems.
As a thematic strategy it intends to implement a scientific policy and carry out much more firm, consistent and coherent work than has been done until now. It intends to detect the cause-effect relationship, the impacts. We also take this approach, we recommend a recognition of the different nature of each soil, of its distinct typology, of the diversity of soils and the application of measures, solutions and methods suited to the site and the characteristics of the location.
As we have said many times, sustainable development requires a made-to-measure approach and all scientific work has to be appropriate for the reality. This means that we are entering a complex area and that the Commission accepts the difficult challenge of implementing a policy on soils which recognises the diversity of each place, each region and each climate.
What is Parliament contributing? Parliament insists on the need for referenced and official catalogues and it provides the Commission with several mandates so that, as soon as possible, it may provide a model for catalogues which can be produced in all regions and all countries, which is accessible, geodifferentiated, and always in computerised and compatible form. These catalogues must include a biography of soils, typologies, structures and other variables as well as the uses, possible risks and historic, landscape or cultural values, highlighting the risks of any nature.
I would urge the Commission to develop the draft INSPIRE Directive for the establishment of an infrastructure for a European area of information, which is essential as an instrument for developing these areas and which, at the time, was approved by three Directorate-Generals.
I would recommend much more precise research in certain fields. We insist on the need to exchange information and research on the use of agriculture. There are many forms of agriculture, and most of them are beneficial to the soil, to its conservation, to prevent erosion, to the maintenance of organic material. I believe the time has come to put an end, scientifically, to the common belief that agriculture is bad for the soil. There are many good forms of agriculture and we must identify them and support them, especially if we want to introduce this issue into the CAP.
Research programmes are recommended which offer solutions and not just diagnoses and classifications, as has been the case until now.
I would like to focus on two issues, which are innovative: the commitment to studying the desertification and the relationship with the variables which cause it, such as climate change. I believe that Parliament must continue to insist on relating water to desertification, the problems of the aquifers, the need to provide new resources, the need to look after these climatic spaces and the advance of the desert.
With regard to sealing relating to territorial plans, I would say that although soil sealing and the advance of urbanisation – which in many cases is excessive and uncontrolled – and the loss of soil we are experiencing – which is sometimes dramatic in certain places – is a subsidiary issue, the Commission must, in this case, show new leadership, use these invisible levers which it exercises in certain fields, presenting proposals for good practices. It must insist that there can be no possible conservation of soil unless we include it in land management.
All good plans and all management plans must include a catalogue of soils and an assessment of them, because that is the only way to prevent floods, to prevent building in storm drains and in Habitat or Natura areas. And in this regard we will support the Commission. It is necessary to implement a soil policy which can really deal with the issue of regional support and support from the States.
. – Mr President, I thank the European Parliament and, in particular, Mrs Gutiérrez-Cortines, for the preparation of this report. With this, the consultation process on the first phase of the soil thematic strategy will be concluded.
The Commission welcomes Parliament's broad support for the general approach, main objectives and deliverables presented in the communication. This includes the development of a communication on major soil degradation issues such as erosion, contamination and organic matter, as well as a proposal for a soil monitoring directive. The European Parliament recognises the Community dimension for many of the soil degradation processes Europe is faced with. Parliament underlines that soil degradation processes are progressive and often go unnoticed, sometimes for many decades. This distinguishes soil from other environmental components and goes some way towards explaining why air and water policies were developed earlier.
The Commission shares the view that any approach to soil protection must take account of the considerable diversity of regional and local conditions that exist across Europe. The European strategy for soil protection does not mean a standardised, one-size-fits-all approach. The Commission fully agrees that it is vital to apply an integrated approach to soil, based on sustainable development. The multifunctional and cross-sectoral approach to soil is of primary importance. The economic and social implications of soil degradation are therefore an integral part of the soil thematic strategy.
The numerous detailed comments, requests and additional proposals contained in Parliament's resolution will be fully taken into account in the future development of the soil thematic strategy. In this context the Commission welcomes Parliament's support for the knowledge-based approach. The Commission will examine the detailed proposals for a soil catalogue, soil mapping and zoning, which should be geared to solving specific soil degradation problems. We also recognise that it is necessary to gain greater understanding of soil biodiversity, the nutrient and water cycles and the issues related to the use of compost.
The Commission welcomes the important role attributed to agriculture and forestry in revitalising soil – in particular, the call to make cross-compliance compulsory for all payments under the common agricultural policy; the integration of specific measures for soil and water protection into the CAP; the localised diagnosis of the impacts of CAP reform on soil health; and the definition of patterns of agriculture and forestry, in line with soil characteristics.
The Commission welcomes Parliament's request to bring land use into line with soil characteristics, to integrate soil protection objectives into spatial planning strategies, to prevent the indiscriminate sealing of land and to prevent the bisection of ecosystems, waterflows and landscapes by road and urban infrastructures. The Commission recognises the need to develop more leadership in Europe in the area of spatial planning.
The Commission fully subscribes to the role attributed to soil protection in the context of major processes such as biodiversity decline, climate change, desertification, coastal erosion and forest fires. The Commission recognises, in particular, the need for additional action to combat desertification in Europe and will consider Parliament's urgent call for an immediate communication and Community action programme on desertification.
In conclusion I would like to underline that I consider Parliament's resolution as an important input to our work. We can now further direct our work on the development of the next stage on the soil strategy.
. – Mr President, Commissioner, ladies and gentlemen, we, as human beings, are extremely dependent on water and air, but also on the soil. We live on it and we live off it, we travel over it, we wonder at its beauty: reason enough to treat the soil with care.
As a Member of the Committee on Regional Policy, Transport and Tourism, I should like to discuss a number of aspects of that care. Firstly, it is good to establish that the soil has a less international nature than air or water, which are always moving. Although the Member States have similar problems with their soil to a certain extent, the cause varies. With this in mind, there is reason to fear that a centralised approach will not have the desired result for all the Member States. A European approach must therefore emphasise the exchange of information, knowledge and best practices. It is not clear to me from the present text of the communication whether the Commission has actually even chosen this direction.
Secondly, Mrs Gutiérrez-Cortines rightly points out the adverse consequences of transport for the soil. Soil compaction and sealing are major adverse effects that infrastructure has on the soil, with consequences for the viability and condition of that soil. Those effects must therefore be minimised and the strain on the soil thus reduced. The promotion of modes of transport that have less or no impact on the soil, such as inland water and coastal water transport, presents an opportunity for doing this, as does the use of less harmful materials in the construction of infrastructure.
Finally, the Community should also assert its influence directly in the construction of infrastructure by incorporating the interests of the soil into projects in which the Community is investing.
We are satisfied with the present text as regards the specific transport aspects. Unfortunately, a lack of clarity remains regarding the level of the general protection of the soil and the form this should take.
Mr President, I would like to thank the rapporteur, Mrs Gutiérrez-Cortines, for her report. It has already been pointed out that this is a very important issue: soil is a vital component for our existence.
Regarding coastal erosion, I was rapporteur in this Parliament some time ago on coastal zone management. The issue of land use was outside the scope of that report. However, in relation to coastal erosion, a number of elements need to be taken into account, particularly in relation to developments that take place along our coasts. Some coastal erosion is related to nature and is thus outside our control, but quite a lot of coastal erosion is a result of irresponsible planning and development.
Inland erosion and desertification again come down to the use of our land. The issue of over-grazing in Ireland has caused a major problem in relation to soil erosion in the west of Ireland and also in some other places. Forestry is an issue which has caused major problems in relation to soil erosion throughout the European Union, particularly in the southern part of Europe. These are things that can easily be solved by looking at the way we use land.
In relation to farming, we need to look at the long-term consequences of the kinds of chemicals – such as pesticides and herbicides – used in the soil. As the last speaker said, soil is vital not just in terms of beauty and aesthetic value, but also in terms of our survival, the survival of farming communities, and even the survival of those that to a certain extent have contributed to the major problem in relation to soil.
I would like to congratulate the Commission for focusing on this issue, because like water and other issues, it is extremely important.
Mr President, this draft directive raises several problems. Indeed, several European policies as well as several directives, such as the IV water directive or the sixth environmental programme, deal with soil protection. A similar issue appears in the Forest-Focus programme. A whole range of projects and directives on environmental responsibility also address this issue.
What is the point, furthermore, of defining soil at European level, of drawing up a scientific soil catalogue by 2007 with harmonisation of scientific data on soil, other than to note their diversity, which is already known? What is, moreover, the point of making a diagnosis on the impact of CAP reform when it has been adopted?
In our opinion, a simple recommendation would suffice and would avoid once again penalising the farmers that are already severely affected by CAP reform. Let us simplify and rationalise the current texts, and let us finally align European subsidies with the objective that we have followed, by encouraging techniques that are favourable to soil protection and to preserving the wild fauna, such as non-labour and direct sowing techniques.
– The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (A5-0365/2003) by Mr Lisi, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on amending Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances (PE-CONS 3665/2003 – C5-0435/2003 – 2001/0257(COD)).
. Mr President, Commissioner Wallström, to begin with, I would like to refer briefly to the legislative history of this measure. The tragic accidents that have affected the chemical industry in recent years and, above all, the people living near these sites and the surrounding area could only attract the European Union’s attention. Areas such as Baia Mare, Aznalcollar and, above all, Toulouse and Enschede, have become synonymous with environmental human tragedies, to which we have to respond clearly. It is in this sensitive context that the Commission presented to Parliament and the Council its proposal to amend Directive 96/82 of December 1996 on the control of major-accident hazards involving dangerous substances. This proposal was the product of in-depth scientific work and we are pleased to acknowledge the Commission’s desire to tackle the shortcomings of the previous directive with a constructive mindset that has enabled us all to send a clear message to both the chemical industry and the people. We will make every effort to ensure that, in future, adequate control measures are adopted and respected.
At first reading I, together with other Members, explained the reasons why this strong signal is needed from the European Parliament, and, together, we adopted an approach, which we confirm today, of ensuring that the accidents which have occurred to date do not happen again, guaranteeing protection for the citizens and the workers at these plants and providing substantial protection for the surrounding area. As you are aware, the Council achieved a common position which incorporated the essence of many of Parliament’s concerns. It is true that, after this second reading, there are still some grey areas, although I believe they have been clarified by the conciliation that we carried out which is now awaiting Parliament’s approval.
I will mention briefly the main points on which the Conciliation Committee reached a compromise: the first concerns mining activities. The compromise that we reached seeks to guarantee complimentarity between the directive in question and the Directive on the management of waste from the extractive industries, which is at its first reading in Parliament. The scope of the ‘Seveso directive’ is thus extended to operational tailings disposal facilities when used in connection with the processing of minerals.
As regards training of staff, in this sector we insisted from the outset on the importance of adequate training of staff in the prevention and management of possible accidents. This idea was confirmed in the Conciliation Committee and Parliament obtained provision for adequate training to be given not only to staff at establishments in question but also to sub-contracted staff at these establishments.
As regards a third aspect, maps showing risk areas, Parliament has repeatedly called for provision for illustrated maps to inform the public concerned of risk areas and the extent of the risk, as it believes that this is a simple, clear means of informing all those who could be affected of the potential risk in the event of an accident. An agreement was reached in the Conciliation Committee which provides for these maps or images – equivalent representations – to be included in safety reports and to be made available to the public.
My penultimate point concerns potassium nitrate. Specifications and new thresholds for potassium nitrate, proposed by Parliament, were adopted by the Council in the Conciliation Committee. This amendment will prevent farmers using a type of potassium nitrate that is not classified as a fuel from being unduly listed as being subject to the security measures provided for in this directive.
The last point regards the database for land-use planning. The compromise reached in the Conciliation Committee regarding a database for risk data and risk scenarios – a database which seeks to assess the compatibility of industrial sites with sensitive areas – calls on the Commission to draw up the necessary guidelines for the creation of such a database within three years, whilst, at the same time, preserving the necessary subsidiarity in the face of the diversity of situations.
I will end, Mr President, by thanking the Commission and the Members. I feel that we have reached a satisfactory agreement together which takes into consideration all the demands that were expressed, especially the main objective that I mentioned at the beginning, the need to send our fellow citizens a clear message.
Lastly, a technical note: Mr President, in Annex I (I) in particular points 5 and 6, there are definitions that could give rise to ambiguity. I would ask you to note that the correct version is the English version.
– The situation is rather complicated and so your statement will need to be repeated tomorrow, before the vote.
. – Mr President, the Commission welcomes the outcome of the conciliation process and is pleased that the co-legislators decided not only to broaden the scope of the Seveso II Directive in the light of the accidents in Baia Mare, Enschede and Toulouse, but also to strengthen its provisions.
The new directive now covers chemical and thermal processing operations in mining as well as all operational tailings disposal facilities containing dangerous mining waste. Furthermore, its scope was tightened with regard to explosive and pyrotechnic substances as well as ammonium nitrate.
Taking into account the results of two studies carried out by the Commission, the directive also includes more carcinogenic substances, and the qualifying quantities for substances toxic to the aquatic environment have been significantly decreased.
Moreover, and particularly due to requests by the European Parliament, the directive has now been strengthened in a number of other areas such as information for the public, training for emergencies and the involvement of subcontracted personnel. Its provisions on land-use planning were reinforced, including a mandate for the Commission to develop a European database to be used for assessing the compatibility between Seveso establishments and sensitive areas. The new directive now also obliges industrial operators to produce risk maps showing areas that might be affected by a major accidents. Last, but not least, Member States are required to provide the Commission with minimum data on all Seveso sites on their territory.
I would like to congratulate Mr Lisi, the rapporteur, on his work, as well as all Members who have contributed to ensuring the successful outcome of this legislative process.
Mr President, first of all I would like to congratulate my colleague Mr Lisi for the excellent work that he carried out on this subject, which is so sensitive.
As Member for Toulouse, I can tell you, how much, two years after the event, the tragedy of the explosion at the AZF factory remains extraordinarily present in the town, in the minds and often even in the flesh of the victims of the disaster.
Together with the mayor of Toulouse, Mr Douste-Blazy, we had to act quickly and provide local solutions in light of this tragedy. If we do not want this tragedy to happen again in the future then more needs to be done and legislation is needed. This is what our institution did in taking up this issue as of 3 October 2001. In this regard, I particularly welcome the fact that the constructive collaboration between the Commission, the Council and Parliament enabled a consensus to emerge from the second reading on the issue of ammonium nitrates and that, from then on, in potentially hazardous factories, the thresholds for authorised nitrates were raised to a level so that they would perhaps have been able to avoid the Toulouse explosion.
In several areas, the work carried out at third reading and in conciliation provides for new steps forward with new precautionary measures, and in our legislative action we did of course bear in mind security of employees working in potentially hazardous factories. Training measures designed for these people are therefore necessary and even essential. As Mr Lisi said, however, they should not be limited to workers in potentially hazardous factories; they should be extended to sub-contracted employees. Extending training for their benefit does not seem to me in any way a pernickety measure thought up by bureaucrats, but on the contrary, a protective measure. I welcome the outcome that was achieved in the Conciliation Committee on this point.
It is also our duty to respond to the legitimate concern of the people to be better informed on these issues. The industrialists concerned must, on their own initiative, move towards greater transparency of their actions.
To a certain extent, the European Parliament wanted to contribute to informing the public more by producing a map showing risk areas. This is a step forward, but still people need to be informed, on the ground, of the existence and accessibility of these security documents.
Mr President, of course I am aware, as are the people of Toulouse, of the fact that this report does not give absolute protection against industrial accidents. Absolute protection cannot exist, by definition, but I am also completely sure that this House, in taking up this issue quickly and in providing greater protection rules, will have proven how much Europe can respond when it has to, to the immediate concerns of our citizens and this is why I would like to thank you.
– The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (A5-0386/2003) by Mr Adam, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EEC) No 3508/92 (COM(2002) 729 – C5-0027/2003 – 2002/0297(CNS)).
. – Mr President, the Commission proposal addresses the acknowledged need for urgent reinforcement of the current rules for identification and registration of sheep and goats, in particular in view of the experience acquired from the 2001 FMD crisis.
In its resolution on foot and mouth disease of December 2002, the European Parliament stated that the Commission should submit, as quickly as possible, a proposal to amend Directive 92/102/EEC so as to improve the identification of pigs, sheep and goats.
According to current legislation sheep and goats must be identified with an ear-tag or a tattoo linked to the holding. The keepers must keep an up-to-date register on the holding, and the competent authority must keep an up-to-date central register of holdings.
The main new elements of the proposed system are individual identification, double ear-tagging to ensure that identity is retained where one ear-tag is lost, and the introduction of a movement document.
Individual identification is essential for the effective tracing of animals for veterinary purposes, which is of crucial importance for the control of contagious diseases.
The introduction of a reinforced system will have a positive impact in case of outbreaks of major animal diseases, such as foot and mouth disease, allowing for the rapid identification of the source of infection and limiting the further spread of disease. Furthermore, it will facilitate accurate tracing of animals in the framework of the animal disease eradication programmes financed by the Community.
The technology of electronic identification for sheep and goats has progressed to such a stage that it can now be applied in practice. This is supported by the results of the Commission’s large-scale pilot project – the IDEA Project.
However, the implementing measures required for a fully-functioning system of electronic identification on a Community scale have yet to be developed. The proposal, therefore, provides for further guidelines and procedures to be adopted through the Committee on the Food Chain and Animal Health, with entry into force of obligatory electronic tagging foreseen for 1 July 2006.
I am well aware of the diversity of the sheep population and the sheep production systems in the Member States.
The proposal therefore includes options, which would allow Member States to defer the identification of lambs up to the age of 6 months, where sheep are kept under extensive farming conditions in free range, and to apply simplified identification arrangements to young lambs, up to 6 months of age, intended for direct slaughter.
The options decided upon will influence the likely costs to farmers of introducing the new system.
The estimation of the costs of introduction of the reinforced system on a Community-wide basis has to take into account the diversity of the sheep population and the sheep production systems in the Member States. In the absence of precise information on movements and other parameters, the estimate has to be based on the general structure of the various production systems.
On this basis the overall costs of the reinforced system are estimated to vary between 1 euro (for traditional ear-tags) and 3.7 euro (electronic identification) per sheep per year.
The proposal foresees that the Commission shall, if necessary, submit to the Council a report on the experience gained concerning electronic identification.
This report could be accompanied by proposals amending, if appropriate, the date by which electronic identification should become obligatory.
I recognise that this proposal will require significant efforts by both operators and authorities, but these efforts are both worthwhile and necessary.
. Mr President, there is complete agreement among the Council, the Commission and Parliament that we need to improve the traceability of sheep and goats. This was the clear conclusion of the experience derived from the outbreak of foot and mouth disease.
There is also agreement that the eventual aim should be a cost-effective electronic identification system.
The proposals from the Commission, which are the subject of this report, bridge the gap between present practice and the agreement to introduce electronic methods. The proposals envisage a complicated control system based on individual identification numbers and the recording of all these numbers when sheep and goats are moved. The proposals would certainly achieve the objective.
Regrettably, they do not take into account the differing methods of sheep and goat rearing in the Member States: the difference in farming conditions from mountainous regions to lowland pasture or the differing sizes of sheep and goat herds, which can vary from a handful to thousands. They fail to take into account the differing numbers in the Member States, which can range from a few hundred thousand to millions.
More seriously, the proposals would impose an impossibly costly and labour-intensive recording system where sheep numbers are large. The proposals are based on the current passport method which is used to trace the movement of cattle but, sadly, ignore the differences between cattle and sheep.
The proposals fail to take into account cultural differences which, in other circumstances, we would be seeking to encourage.
If the proposals were to be implemented they would threaten the future of sheep rearing in Europe as we know it. I suppose that getting rid of sheep is a sure way of getting rid of disease.
The Committee on Agriculture and Rural Development simply asks, in this report, that the differing factors should be taken into account.
Primarily, the committee unanimously wants batch control systems to be allowed as well as individual control, and for the Member States to be able to apply both systems according to circumstances. Batch systems can work. They do so now for pigs, though I would not claim that there is no difference between sheep and pigs.
The committee amendments – which the Commissioner managed not to refer to – make detailed and effective rules for both systems of traceability. Common sense and economics should dictate which is used.
Regrettably, Commissioner Byrne does not seem to have been listening to what has been going on in the Committee on Agriculture.
I would like to end by quoting Commissioner Fischler, the Commissioner responsible for agriculture, who recently said: 'We want farmers to spend the bulk of their working days in the fields and not filling out forms.'
Mr President, I would like to thank the rapporteur, Mr Adam, for the very good job he has done on this report, and the Committee on Agriculture and Rural Development for bringing forward a very practical report. That is the key to the whole thing because, as Mr Adam has said, we very much want to be able to trace sheep movements. However, we have to realise that in the UK alone there are 35 million sheep and there are probably up to 100 million individual movements of sheep. The idea that every sheep could be recorded with a 14-digit number when it is being moved is completely ridiculous.
Let me take you through a scenario. A thousand ewes with 1 200 lambs are taken to the hillside. Six months later those sheep return and some of them have lost their tags. The Commission still insists that they should have the same individual number. I say to Commissioner Byrne quite clearly – and I am sure he realises this because he is an intelligent man – that the idea that the lamb will have the same tag is absolutely ridiculous. We have to realise that if you make the law an ass, it will be seen as an ass and we must be very careful to bring in legislation that is practical.
Our committee has voted for batch movements of sheep and it is clear that if those batches are moved you will be able to trace where they have been. If there is a problem with scrapie in sheep then the whole flock will be slaughtered, so individual numbers are not necessary. Provided that the holding number is on the tag, that is all that is needed.
As we move forward into electronic systems, we have to be absolutely sure of the cost to the industry of introducing this. We also need a system that will be practical. I have seen systems demonstrated in hotel rooms, but they have to be demonstrated on the hillside in pouring rain, to farmers and shepherds who can easily deal with that system.
All of these things have to be practical, because we need the sheep and lamb industry. I recently visited New Zealand, which has a lot of sheep. Sheep are necessary to the European Union, and we must be careful not to price ourselves out of that industry.
I would urge the Commission to look at our report practically and wake up to the idea that we have got it right.
Mr President, I would firstly like to thank the rapporteur, Mr Adam, for his work. He has produced a wonderful report and, throughout its production, he has shown great skill in introducing all those aspects which could improve it and make it more flexible.
As has already been said in this debate, the identification and traceability of goats is an essential element in the control of animal health and, also, of course, food safety.
The problems of identification in this type of livestock are very significant; the movement of livestock which can take place within one year, which has an enormous influence on the problems of traceability, or the way in which the lives of this type of livestock are spent, which hinders adequate registration and identification by means of the current systems.
We therefore believe that it is very important to establish a sufficiently long transitional period during which we can adopt flexible measures in order to reach a date, naturally, when the electronic identification becomes obligatory for all the countries of the European Union.
It is very important that we understand that the additional cost of an electronic identification system must not be an additional cost which solely and exclusively falls to breeders, but which must be taken on by society as a whole, since it is society which will benefit from the implementation of such a system of traceability and identification as ambitious as the one being proposed to us.
Mr President, the original Commission proposal may just be possible in the context of the small number of sheep or goats kept in an enclosed field, although even here there are concerns in relation to animal welfare. By contrast, the Adam report recognises the practicalities of hill farming and of managing flocks on a large scale. It also recognises, as the beef labelling regulation failed to do, that the requirements of traceability for the purposes of disease control are different from those involved in providing information for consumers.
The possibilities of using individual and/or batch identification, the simplification of coding and alternatives to double tagging, as proposed by the Committee on Agriculture and Rural Development, are all very welcome. Although I would prefer not to have had any date specified for the introduction of electronic tagging, I am glad that the committee has recommended a year's postponement and a real cost-benefit analysis, as well as calling for the EU – not farmers – to bear the financial burden involved.
Trials of the equipment to be used will also be of major importance. Can the chosen identifier be securely and safely located as far as the animal is concerned? Will both placing the identifier and using the electronic reader be feasible on difficult terrain and in adverse weather? Will the reader be robust enough to withstand these conditions?
These are issues on which farmers are rightly looking for reassurance. I hope it will be afforded to them.
I conclude by congratulating the rapporteur on his report and on the fact that it received the unanimous support of the Agriculture Committee. I hope for a similar outcome in tomorrow's vote. I join colleagues in urging the Commission to accede to our views.
Mr President, I would like to congratulate Mr Adam, who has worked very hard on this report. From our initial Committee discussions it was evident that these proposals had been drafted with little, if any, appreciation or understanding of the sheep farming industry. Many of the Members who have visited sheep farms, or who are indeed farmers themselves, have become increasingly exasperated by the Commission's blind approach in this regard.
I have been visited in Strasbourg this week by a group of farmers from Wales who would be happy, if they were allowed, to bring sheep with ear-tags into the Chamber to give the officials an idea of the impracticality of what is being proposed. Like me, they want to improve traceability in this sector to avoid any future spread of disease, but this must be achieved in a realistic way.
In Wales, which has the highest concentration of sheep in the EU, you could not realistically at present expect to convince a traditional hill farmer, with an average age of 58 and an average annual income of EUR 10 000, of the benefits of investing in new and complicated technology, the set-up costs for which have been estimated at EUR 15 000.
I urge the Commission to take on board the report's major recommendations, to come back with a comprehensive cost analysis for these proposals and to acknowledge the effectiveness of recording batch movements of sheep until such time as electronic identification becomes a viable and practical proposition.
– Someone applauded in the public gallery. I would remind you once again that visitors in the gallery are always welcome, but they cannot intervene in any way, either to express agreement or to express disagreement.
Mr President, since Europe has such large numbers of sheep and goats it is necessary to introduce an efficient system for the identification of animals, which, at the same time, does not impose an administrative burden on producers.
The IDEA project, implemented a few years ago by the European Commission, demonstrated that it is possible to implement an individual electronic identification system in the European Union. The proof that the system is viable can be found in the fact that Spain, a country which, together with the United Kingdom, has one of the most significant herds in the European Union, has just gone ahead with the purchase of a million devices which are placed in the digestive system of ruminants for the differentiation of the different genotypes of sheep and goats.
Following the foot and mouth crisis, which decimated the United Kingdom's cattle stocks, it is urgent that we implement an individual identification system like the one which is being discussed, in order to try to prevent the recurrence of this type of veterinary epidemic.
As a former chairperson of the Temporary Committee on Foot and Mouth Disease, I would like to congratulate the Committee on Agriculture and Rural Development and the European Parliament because we have been able to achieve compromise positions in the report approved in the Committee on Agriculture. I would like to point out that, at the end of the work carried out by the Temporary Committee on Foot and Mouth Disease, the European Parliament expressed its support for individual identification, a position which was taken up by the European Commission.
The report we will vote on tomorrow contains two compromise amendments adopted by the Committee on Agriculture, which respect the interests of the European Union's producers. One of them relates to the age from which the identification of animals must be carried out. According to the compromise achieved, this is six months for intensive breeding and nine in the case of extensive breeding. The second compromise amendment, presented by the rapporteur, sets the date of July 2007 for the introduction of electronic identification, which sends a clear message to both breeders and the industry manufacturing the devices necessary for the electronic system.
I therefore hope that the results achieved in the Committee on Agriculture are fully adopted in plenary. However, I would like to express my support for the technical modifications introduced by our shadow rapporteur, in the only amendment which has been presented in plenary, relating to the document on the transport of animals.
I would also like to end by congratulating the rapporteur, who has made the effort to achieve compromise and to work in favour of identification and therefore in favour of cattle breeding. Congratulations, Mr Adam.
Mr President, yesterday I had the great honour of sharing a platform with the President of Parliament, Mr Cox, when we both addressed the CBI national conference in the United Kingdom. Mr Cox referred to the real concerns that exist in the UK, by saying that Parliament, the Commission and the Council are now committed to the concepts of developing subsidiarity and no disproportionate regulation. If that were so, we would have to look at these proposals within that context.
Nobody challenges the need for better identification, but the truth of the matter is that the UK Government itself has calculated that the cost of introducing this system in the UK will be just short of GBP 100 million, a cost of between GBP 13 000 and GBP 16 000 per farmer. We heard from Commissioner Byrne that the EU has made its own estimate. I have more faith in the calculation of the UK Government than I have in the calculation of the EU authorities. The fact of the matter is that the committee has been unanimous in its view. The speeches that we will hear this evening will be unanimous in their view. They will be in favour of better identification but also of proceeding by way of practicality, flexibility, looking at operating different methods within Member States, and of having identification – certainly within the United Kingdom – on the basis of batch control numbers.
I say to the Commissioner that there is unanimity across this Parliament, from Mr Wyn, my political opponent in Wales, to Mrs Attwooll, who is from another party in the United Kingdom and Mr Adam, from the Labour Party. We are all unanimous in this view. It is a view that the Commission should take on board.
So far, I have not been terribly encouraged by the stance adopted by the Commission. Mr Adam has done a great deal to achieve unanimity, and I congratulate him on that, as other speakers have done. We have the facility of trying to persuade Mr Adam, if there is no movement on the part of the Commission, to consider having this report referred back to committee. I hope the Commissioner will be in a position to respond positively to the amendments that have been proposed by the committee. However, if the Commission simply closes the door on us, then I for one will be among those who seek to persuade Mr Adam tomorrow to ask for this report to be referred back to committee so that we can stress to the Commission that it must be a listening Commission – not just when people appear before the CBI in the United Kingdom but also with regard to the daily work we do at Parliament.
Mr President, I wish to take this opportunity to congratulate the rapporteur on an exceptionally good job. I have known Mr Adam for over 14 years and he did not deserve this – he deserved better. He has done a tremendous job on what was a terrible proposal in the first instance.
The truth is that this will not work at ground level. I am totally in favour of what has been said about batch or flock identification. That will work, can work and is controllable. Anything other than that is totally irrelevant at this stage.
I will be totally in favour of electronic tagging, when we have the technology and when it is cheap enough. However, it has to be clearly assumed that that is something for the future. The Commissioner has to take on board one other very important point: the question of who pays, because sheep farmers cannot afford this. They have been battered for far too long. They are surviving in atrocious conditions to provide lamb for consumption in the European Union. To put this burden on them is totally unacceptable and for the producer it is unworkable.
I have a lot of respect for the Commissioner, but I have to say to him that it would be extremely helpful if his officials could put forward proposals after getting out of their glass ivory towers in Brussels and going to see the conditions people actually have to work and live in. Do you know what it is like at lambing time? Has anyone got a clue what it is like to lamb a flock of sheep day and night? Many farmers do not even sleep for days. This does nothing for the industry. We are over-regulating the industry; we are strangling agriculture by our regulations.
At the same time, I am told that in the United Kingdom, if you buy a chicken sandwich, 85% of the chicken comes from Brazil or Thailand. Where is it traceable to? How can there be traceability there? The agricultural industry cannot take any more of this. I urge the Commissioner to reflect on what has been said here tonight. This is sincere and from the heart. This is the people talking. I urge you to reflect and agree with the Committee on Agriculture and Rural Development and give us more time to get a proper identification system that will work.
Mr President, the foot and mouth disease crisis of 2001 graphically and horrifically underlined the inadequacy of Council Directive 92/102/EEC on the identification and registration of animals, including sheep and goats. Therefore I broadly welcome proposals for a regulation reinforcing the provisions of that directive.
I would like to sincerely thank the rapporteur and the shadow rapporteur, Neil Parish, for the excellent and cooperative work they have done to bring us to this point. I fully support the position adopted by the Committee on Agriculture and Rural Development on the proposals before us.
In theory all Member States favour an individual identification system, but there are two camps. Firstly those countries generally in favour of the proposals which, apart from France, tend to be the states with lower sheep numbers, including Ireland, and secondly those which maintain it would be completely impractical and too costly to implement an individual system in advance of electronic identification.
This latter group includes Spain, Portugal, Greece and very definitely the UK, where there are huge numbers of sheep and geographical factors amplify the considerable concerns of the sheep industry.
The Council presidency has now presented a compromise on the original proposals, which would drop all recording of individual sheep numbers until such a time as an electronic recording system is in place, and secondly would introduce compulsory electronic identification for sheep and goats from 1 January 2008, subject to a Commission report on implementation by June 2006. Thirdly, it would allow a derogation from compulsory electronic identification for Member States with flocks of less than five hundred thousand.
The official Irish position, ironically, is that we are in favour of individual identification on a manual basis because we introduced such a system in June 2001. We are normally the ones making justified complaints, and now I fully support my UK and Spanish colleagues and the case they are making on their particular circumstances.
However, in Ireland we are not in favour of the double tagging proposed, because this would result in a higher workload for flock owners and significantly increase the associated costs, such as tag replacement, without adding any value to our current system.
At the moment in Ireland, a permanent sheep tag costs 30 cents. Two such tags would be 60 cents, before taking labour costs into account, plus the replacement rate, which by definition is very high in sheep because of their grazing habits.
We have already been through the pain barrier and currently have an individual identification system in place. That gives us full traceability of sheep on an individual basis from the farm of origin to carcass. This system was introduced to ensure that Ireland operates to the highest standards of disease monitoring and control and is at the forefront in terms of consumer assurance and food safety. Most importantly for us in Ireland, it gives us a considerable advantage in relation to the export market.
We do not want to go backwards and replace our current system – that is the official line, speak to the farmers if you want to hear what they have to say – with what amounts to no more than a flock identification system that will not give full traceability.
The compromise system would not allow the movements of an individual sheep to be traced. It would not provide any basis for scrapie control or genotyping, which has to be based on individual identification.
At this stage, Ireland is seeking an accommodation within the proposal to retain certain aspects of its current individual identification system pending the introduction of a compulsory electronic system. As colleagues have said, let us harmonise the objective but not necessarily the methodology. The long-term objective should be a cost-effective electronic identification system. In the meantime, there should be batch numbers for those countries who want them and individual tag numbers for other countries, like Ireland, depending on the scale of operations and the geographical factors involved.
– This has been the most impassioned debate of the evening. Commissioner, did you close the door in someone’s face? I think that everyone is awaiting your reply.
. – Mr President, I have taken careful note of the various arguments made and I appreciate the efforts put into this, especially by Mr Adam, to contribute to the overall goal of reinforcing the system of identification and registration of sheep and goats in the Community.
I have sympathy with the farmers' situation, but I should like to remind the House – as Mrs Doyle did – of the 2001 foot and mouth disease outbreak, which proved that individual identification was necessary. Mention has been made of the costs involved in this. Advice I have received regarding the estimates given by one Member State points out that these costs are not accurate. The costs we have put forward are much closer to the likely outcome of the situation.
The Commission can agree to Amendment 3 with regard to the stage of development of electronic identification, but the Commission cannot agree to Amendment 3 with regard to the introduction of electronic identification on a voluntary basis.
The Commission can agree to Amendments 17, 18 and 23 with regard to the postponement of the entry into force of the reinforced system until 1 July 2005.
In view of the evolution of the discussion in Council, the Commission could agree to Amendment 17, with regard to deferring the age of tagging in general until 6 months.
The Commission can agree to Amendments 6 and 27, on the submission of a report on the experience gained with regard to the implementation of electronic identification. However, the Commission cannot agree to submit a new legislative proposal with a view to the general introduction of electronic identification on 1 July 2007. Neither can the Commission undertake field trials as foreseen by Amendment 21.
The Commission can agree to Amendments 4 and 7 concerning the role of the Joint Research Centre. However, the Commission cannot agree to Amendments 1 or 2, as reliable registration cannot be achieved through electronic identification only.
The Commission can agree to the linguistic Amendment 12. However, the Commission cannot agree to Amendment 28, as this issue is covered by general rules.
The Commission can agree to Amendment 14, as the responsibilities of the transporter shall include the assurance that animals are properly identified and registered.
The Commission can also agree to Amendments 20 and 32, as regards the provisions of the mark, but the Commission cannot agree to Amendments 19, 31, 32 or 33, as animals shall keep the same identification code when means of identification are replaced so as to ensure traceability.
The Commission cannot agree to Amendments 30 and 32, by which animals shall be identified by an eartag or a tattoo in one ear only. The double tagging is essential to ensure that identity is retained where one eartag is lost. The second eartag can be replaced by an electronic identifier.
The Commission can agree to Amendment 34, accepting that eartags may be made of metal or plastic and may consist of one or two parts, taking into account approval by the competent authority.
The Commission can agree to Amendments 8, 9, 10, 11, 15, 16, 25, 26, 39 and 40. However, the Commission cannot agree to Amendments 22 or 24, as the competent authority shall establish the database including the procedures for submission of data.
The Commission cannot agree to Amendments 35, 36, 38 or 41 with regard to batch-recording as the general system. Individual identification is essential for the effective tracing of animals for veterinary purposes, which is of crucial importance for the control of contagious diseases. Therefore, a general system based on batch-recording is not acceptable. Batch-recording does not achieve the results that are required by this proposal, bearing in mind that the batch may well be broken up again and again, in which case traceability becomes quite impossible. This is something that many people in the House will remember when we recollect the difficulties that were presented to the authorities in a number of Member States, including, in particular, the UK, in seeking to achieve good traceability at the outbreak of the foot and mouth disease crisis, where three weeks passed before there was effective identification in some cases. That was in a context, as far as I am aware, where 19 farms were infected by the disease from the time of the announcement of the movement order restriction to the implementation of that movement order restriction: only a matter of hours, not weeks.
The Commission cannot agree to Amendments, 5, 13 or 29, as Community financing is not foreseen.
I recognise that this proposal will require significant efforts by both operators and authorities, but I shall stress that these efforts are both worthwhile and necessary. For full clarity and transparency I will circulate a succinct table of the Commission's position in respect of each of these amendments to facilitate matters for you in the vote tomorrow(1).
. Mr President, it is unacceptable that the Commission has two opportunities to speak and the rapporteur only one. However, it must be said that despite all the rigmarole of what the Commission would or would not agree to, the fact emerges that the Commission is not prepared to budge at all on the question of batch control. I take it that is the Commission's position. As far as the fundamentals of this report are concerned, the Commission has not moved an inch. That is what we will have to consider when we vote tomorrow.
– Each group and each Member will, of course, consider how to act in the vote carefully.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.(2)
. – General electronic tagging of sheep and goats is a modern system which will basically consist of permanently identifying each small animal so that they can be recognised, wherever they are, and their health can be monitored without any doubts. However, this sort of marking, without Community funding, will place a great financial burden on sheep and goat farmers.
Especially in Greece, where sheep and goat farming employs the farmer's whole family, day and night, 365 days a year, with no Christmas or Easter break and with an unacceptably low financial result in relation to the effort made and the capital invested, such an unreasonable and unfair financial burden would force numerous farmers to abandon their work and the countryside and would tragically reduce the animal stock.
At the same time, handicrafts which only make cheese from ewe's and goat's milk would close, with the result that unemployed cheese-makers would join the unemployed farmers, reducing the production of unique Greek cheeses based on ewe's and goat's milk such as feta.
Bold Community funding is more than needed in order to avoid all this.
At the same time, however, the general introduction of electronic tagging of sheep and goats by 1 July 2006 is considered very rushed for Greece, where there are more sheep and goats than in the other fourteen Member States together, which is why this deadline should be extended by at least a year.
The Commission can accept the following amendments: 4, 7, 8, 10, 12, 20, 25, 26, 34 and 40.
The Commission can accept the following amendments as part of the compromise package: 3(1), 6, 9, 11, 15, 16, 17, 18, 23, 32(2), 37 and 39.
The Commission cannot accept the following amendments: 1, 2, 3(2), 5, 13, 14, 19, 21, 22, 24, 27, 28, 29, 30, 31, 32(1), 33, 35, 36, 38 or 41.